Exhibit 10.23

Execution Copy

 

 

 

STAR GAS PARTNERS, L.P.,

STAR GAS FINANCE COMPANY

AND

UNION BANK, N.A.

AS TRUSTEE

8.875% Senior Notes due 2017

 

 

 

INDENTURE

Dated as of November 16, 2010



--------------------------------------------------------------------------------

Table of Contents

 

                    Page   ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE
     1       

SECTION 1.1

   Definitions.      1   

ARTICLE II THE SECURITIES

     28       

SECTION 2.2

   Execution and Authentication      35       

SECTION 2.3

   Registrar and Paying Agent      36       

SECTION 2.4

   Paying Agent to Hold Money in Trust      36       

SECTION 2.5

   Securityholder Lists      37       

SECTION 2.6

   Transfer and Exchange      37       

SECTION 2.7

   Form of Certificate to be Delivered in Connection with Transfers to IAIs.   
  40       

SECTION 2.8

   Form of Certificate to be Delivered in Connection with Transfers Pursuant to
Regulation S      42       

SECTION 2.9

   Mutilated, Destroyed, Lost or Stolen Securities      43       

SECTION 2.10

   Outstanding Securities      44       

SECTION 2.11

   Temporary Securities      44       

SECTION 2.12

   Cancellation      44       

SECTION 2.13

   Payment of Interest; Defaulted Interest      45       

SECTION 2.14

   Computation of Interest      46       

SECTION 2.15

   CUSIP Numbers      46   

ARTICLE III COVENANTS

     46       

SECTION 3.1

   Payment of Securities      46       

SECTION 3.2

   SEC Reports      46       

SECTION 3.3

   Incurrence of Indebtedness and Issuance of Preferred Stock      47       

SECTION 3.4

   Limitation on Restricted Payments      47   



--------------------------------------------------------------------------------

                    Page      

SECTION 3.5

   Limitation on Liens      49       

SECTION 3.6

   Limitation on Distributions from Restricted Subsidiaries      49       

SECTION 3.7

   Limitation on Asset Sales      50       

SECTION 3.8

   Limitation on Affiliate Transactions      52       

SECTION 3.9

   Offer to Repurchase Upon Change of Control      52       

SECTION 3.10

   Limitation on Sale and Leaseback Transactions      54       

SECTION 3.11

   Limitation on Lines of Business      54       

SECTION 3.12

   Limitation on Co-Issuer      55       

SECTION 3.13

   Maintenance of Office or Agency      55       

SECTION 3.14

   Partnership and Corporate Existence      55       

SECTION 3.15

   Payment of Taxes and Other Claims      55       

SECTION 3.16

   Payments for Consent      56       

SECTION 3.17

   Compliance Certificate      56       

SECTION 3.18

   Further Instruments and Acts      56       

SECTION 3.19

   Statement by Officers as to Default      56       

SECTION 3.20

   Stay, Extension and Usury Laws      56   

ARTICLE IV SUCCESSOR COMPANY

     57       

SECTION 4.1

   Merger, Consolidation or Sale of Assets      57   

ARTICLE V REDEMPTION OF SECURITIES

     58       

SECTION 5.1

   Optional Redemption      58       

SECTION 5.2

   Applicability of Article      58       

SECTION 5.3

   Election to Redeem; Notice to Trustee      58       

SECTION 5.4

   Selection by Trustee of Securities to Be Redeemed      58       

SECTION 5.5

   Notice of Redemption      59       

SECTION 5.6

   Deposit of Redemption Price      60   



--------------------------------------------------------------------------------

                    Page      

SECTION 5.7

   Securities Payable on Redemption Date      60       

SECTION 5.8

   Securities Redeemed in Part      60   

ARTICLE VI DEFAULTS AND REMEDIES

     60       

SECTION 6.1

   Events of Default      60       

SECTION 6.2

   Acceleration      62       

SECTION 6.3

   Other Remedies      63       

SECTION 6.4

   Waiver of Past Defaults      63       

SECTION 6.5

   Control by Majority      63       

SECTION 6.6

   Limitation on Suits      63       

SECTION 6.7

   Rights of Securityholders to Receive Payment      64       

SECTION 6.8

   Collection Suit by Trustee      64       

SECTION 6.9

   Trustee May File Proofs of Claim      64       

SECTION 6.10

   Priorities      64       

SECTION 6.11

   Undertaking for Costs      65       

SECTION 6.12

   Additional Payments      65   

ARTICLE VII TRUSTEE

     65       

SECTION 7.1

   Duties of Trustee      65       

SECTION 7.2

   Rights of Trustee      67       

SECTION 7.3

   Individual Rights of Trustee      68       

SECTION 7.4

   Trustee’s Disclaimer      68       

SECTION 7.5

   Notice of Defaults      68       

SECTION 7.6

   Reports by Trustee to Securityholders      68       

SECTION 7.7

   Compensation and Indemnity      69       

SECTION 7.8

   Replacement of Trustee      69       

SECTION 7.9

   Successor Trustee by Merger      70   



--------------------------------------------------------------------------------

                    Page      

SECTION 7.10

   Eligibility; Disqualification      71       

SECTION 7.11

   Preferential Collection of Claims Against Company      71   

ARTICLE VIII DISCHARGE OF INDENTURE; DEFEASANCE

     71       

SECTION 8.1

   Discharge of Liability on Securities; Defeasance      71       

SECTION 8.2

   Conditions to Defeasance      72       

SECTION 8.3

   Application of Trust Money      74       

SECTION 8.4

   Repayment to Company      74       

SECTION 8.5

   Indemnity for U.S. Government Obligations      74       

SECTION 8.6

   Reinstatement      74   

ARTICLE IX AMENDMENTS

     74       

SECTION 9.1

   Without Consent of Securityholders      74       

SECTION 9.2

   With Consent of Securityholders      75       

SECTION 9.3

   Compliance with Trust Indenture Act      76       

SECTION 9.4

   Revocation and Effect of Consents and Waivers      76       

SECTION 9.5

   Notation on or Exchange of Securities      77       

SECTION 9.6

   Trustee to Sign Amendments      77   

ARTICLE X MISCELLANEOUS

     77       

SECTION 10.1

   Trust Indenture Act Controls      77       

SECTION 10.2

   Notices      77       

SECTION 10.3

   Communication by Securityholders with other Securityholders      78       

SECTION 10.4

   Certificate and Opinion as to Conditions Precedent      78       

SECTION 10.5

   Statements Required in Certificate or Opinion      78       

SECTION 10.6

   When Securities Disregarded      79       

SECTION 10.7

   Rules by Trustee, Paying Agent and Registrar      79       

SECTION 10.8

   Legal Holidays      79   



--------------------------------------------------------------------------------

                    Page      

SECTION 10.9

   GOVERNING LAW; WAIVER OF JULY TRIAL      79       

SECTION 10.10

   No Recourse Against Others      79       

SECTION 10.11

   Successors      80       

SECTION 10.12

   Multiple Originals      80       

SECTION 10.13

   Qualification of Indenture      80       

SECTION 10.14

   Table of Contents; Headings      80       

SECTION 10.15

   Force Majeure      80       

SECTION 10.16

   U.S.A. Patriot Act      80   

 

Exhibit A

   Form of Face of Security

Exhibit B

   Form of Face of Exchange Security



--------------------------------------------------------------------------------

CROSS-REFERENCE TABLE

 

Trust Indenture Act Section

   Indenture Section  

310(a)(1)

     7.10   

(a)(2)

     7.10   

(a)(3)

     N.A.   

(a)(4)

     N.A.   

(a)(5)

     7.10   

(b)

     7.8;7.10   

(c)

     N.A.   

311(a)

     7.11   

(b)

     7.11   

(c)

     N.A.   

312(a)

     2.5   

(b)

     10.3   

(c)

     10.3   

313(a)

     7.6   

(b)(1)

     N.A.   

(b)(2)

     7.6   

(c)

     7.6   

(d)

     N.A.   

314(a)

     3.2,10.2,10.5   

(b)

     N.A.   

(c)(1)

     10.4   

(c)(2)

     10.4   

(c)(3)

     N.A.   

(d)

     N.A.   

(e)

     10.5   

315(a)

     7.1   

(b)

     7.5,10.2   

(c)

     7.1   

(d)

     7.1   

(e)

     6.11   

316(a)(last sentence)

     2.10   

(a)(1)(A)

     6.5   

(a)(1)(B)

     6.4   

(a)(2)

     N.A.   

(b)

     6.7   

(c)

     2.13   

317(a)(1)

     6.8   

(a)(2)

     6.9   

(b)

     2.4   

318(a)

     10.1   

(b)

     N.A.   

(c)

     10.1   

N.A. means Not Applicable.



--------------------------------------------------------------------------------

Security: This Cross-Reference Table shall not, for any purpose, be deemed to be
part of this Indenture.



--------------------------------------------------------------------------------

INDENTURE dated as of November 16, 2010, among STAR GAS PARTNERS, L.P., a
Delaware limited partnership (the “Company”), STAR GAS FINANCE COMPANY, a
Delaware corporation (the “Co-Issuer”, together with the Company, the “Issuers”)
and UNION BANK, N.A., a national banking association (the “Trustee”) as Trustee.

Each party agrees as follows for the benefit of the other parties and for the
equal and ratable benefit of the Securityholders of (i) the Issuers’ 8.875%
Senior Notes due 2017, issued on the date hereof (the “Initial Securities”),
(ii) if and when issued, an unlimited principal amount of additional 8.875%
Senior Notes due 2017 in a non-registered offering or in a registered offering
of the Issuers that may be offered from time to time subsequent to the Issue
Date (the “Additional Securities”) and (iii) if and when issued, the Issuers’
8.875% Senior Notes due 2017 that may be issued from time to time in exchange
for Initial Securities or any Additional Securities in an offer registered under
the Securities Act (as hereinafter defined, the “Exchange Securities”, and,
together with the Initial Securities and the Additional Securities, the
“Securities”).

ARTICLE I

Definitions and Incorporation by Reference

SECTION 1.1 Definitions.

“Acquired Indebtedness” means Indebtedness (i) of a Person or any of its
Subsidiaries existing at the time such Person becomes a Restricted Subsidiary or
(ii) assumed in connection with the acquisition of assets from such Person, in
each case whether or not Incurred by such Person in connection with, or in
anticipation or contemplation of, such Person becoming a Restricted Subsidiary
of the Company or such acquisition. Acquired Indebtedness shall be deemed to
have been Incurred, with respect to clause (i) of the preceding sentence, on the
date such Person becomes a Restricted Subsidiary and, with respect to clause
(ii) of the preceding sentence, on the date of consummation of such acquisition
of assets.

“Additional Securities” shall have the meaning assigned to such term in the
second introductory paragraph to this Indenture.

“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing;
provided that beneficial ownership of 10% or more of the Voting Stock of a
Person shall be deemed to be control.

“Applicable Premium” means, with respect to any Security on any applicable
redemption date, the excess, if any, of (a) the present value at such redemption
date of (i) the redemption price of such Security at December 1, 2014 (such
redemption price being specified in the form of Securities set forth in Exhibits
A and B hereto) plus (ii) all required interest payments (excluding

 

1



--------------------------------------------------------------------------------

accrued and unpaid interest to such redemption date) due on such Security
through December 1, 2014 computed using a discount rate equal to the Treasury
Rate as of such redemption date plus 50 basis points over (b) the principal
amount of such Security.

“Asset Acquisition” means the following (in all cases, including assets acquired
through a Flow-Through Acquisition):

(1) an Investment by the Company or any Restricted Subsidiary in any other
Person pursuant to which the Person shall become a Restricted Subsidiary, or
shall be merged with or into the Company or any Restricted Subsidiary;

(2) the acquisition by the Company or any Restricted Subsidiary of the assets of
any Person, other than a Restricted Subsidiary, which constitute all or
substantially all of the assets of such Person; or

(3) the acquisition by the Company or any Restricted Subsidiary of any division
or line of business of any Person, other than a Restricted Subsidiary.

“Asset Sale” means either of the following, whether in a single transaction or a
series of related transactions:

(1) the sale, lease, conveyance or other disposition of any assets other than
sales, leases or transfers of assets in the ordinary course of business
(including but not limited to the sales of inventory in the ordinary course of
business and the sale of receivables and accounts pursuant to a Credit
Facility); or

(2) the issuance or sale of Capital Stock of any direct Subsidiary.

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:

(1) any sale, lease or transfer of assets or Capital Stock by the Company or any
of its Restricted Subsidiaries to the Company or a Restricted Subsidiary;

(2) any sale or transfer of assets or Capital Stock by the Company or any of its
Restricted Subsidiaries to any entity in exchange for other assets used in a
related business and/or cash (provided that such cash portion must be applied in
accordance with Section 3.7), and having a fair market value, as determined in
good faith by the Board of Directors, reasonably equivalent to the fair market
value of the assets so transferred;

(3) any sale, lease or transfer of assets in accordance with Permitted
Investments;

(4) the sale, lease, conveyance or other disposition of all or substantially all
of the assets of the Company;

(5) the transfer or disposition of assets that are permitted Restricted
Payments; and

 

2



--------------------------------------------------------------------------------

(6) any sale, lease or transfer of assets pursuant to a Sale and Leaseback
Transaction otherwise permitted by this Indenture.

“Asset Sale Offer” shall have the meaning assigned to such term in
Section 3.7(e).

“Attributable Debt” means, with respect to any Sale and Leaseback Transactions
not involving a Capital Lease, as of any date of determination, the total
obligation, discounted to present value at the rate of interest implicit in the
lease included in the transaction, of the lessee for rental payments during the
remaining portion of the term of the lease, including extensions which are at
the sole option of the lessor, of the lease included in the transaction. For
purposes of this definition, the rental payments shall not include amounts
required to be paid on account of property taxes, maintenance, repairs,
insurance, assessments, utilities, operating and labor costs and other items
which do not constitute payments for property rights. In the case of any lease
which is terminable by the lessee upon the payment of a penalty, the rental
obligation shall also include the amount of the penalty, but no rent shall be
considered as required to be paid under such lease subsequent to the first date
upon which it may be so terminated.

“Available Cash” as to any quarter means the amount resulting from:

(1) the sum of:

(a) all cash receipts of the Company during such quarter from all sources
(including, without limitation, distributions of cash received from Subsidiaries
and cash proceeds from Interim Capital Transactions, but excluding cash proceeds
from Termination Capital Transactions); and

(b) any reduction with respect to such quarter in a cash reserve previously
established pursuant to clause (2)(b) below (either by reversal or utilization)
from the level of such reserve at the end of the prior quarter;

(2) less the sum of:

(a) all cash disbursements of the Company during such quarter, including,
without limitation, disbursements for operating expenses, taxes, if any, debt
service (including, without limitation, the payment of principal, premium and
interest), redemption of Capital Stock of the Company, capital expenditures,
contributions, if any, to any Subsidiaries and cash distributions to partners of
the Company (but only to the extent that such cash distributions to partners
exceed Available Cash for the immediately preceding quarter); and

(b) any cash reserves established with respect to such quarter, and any increase
with respect to such quarter in a cash reserve previously established pursuant
to this clause (2)(b) from the level of such reserve at the end of the prior
quarter, in such amounts as the Board of Directors determines in its reasonable
discretion to be necessary or appropriate (i) to provide for the proper conduct
of the business of the Company (including, without limitation, reserves for
future capital expenditures), (ii) to provide funds for distributions with
respect to Capital Stock of the Company in respect of any one or more of the
next four quarters or

 

3



--------------------------------------------------------------------------------

(iii) because the distribution of such amounts would be prohibited by applicable
law or by any loan agreement, security agreement, mortgage, debt instrument or
other agreement or obligation to which the Company is a party or by which it is
bound or its assets are subject;

(3) plus the lesser of:

(a) an amount as calculated in accordance with clauses (1) and (2) above for the
Company or its Restricted Subsidiaries for the first 45 days of the quarter
during which such Restricted Payment is made (rather than the quarter for which
clauses (1) and (2) were calculated); and

(b) an amount of working capital Indebtedness that the Company or its Restricted
Subsidiaries could have Incurred on or before the 45th day after the last day of
the quarter used to calculate clauses (1) and (2) above; provided, however, that
Available Cash attributable to any Restricted Subsidiary will be excluded to the
extent dividends or distributions of Available Cash by the Restricted Subsidiary
are not at the date of determination permitted by the terms of its charter or
any agreement, instrument, judgment, decree, order, statute, rule or other
regulation.

Notwithstanding the foregoing, “Available Cash” shall not include any cash
receipts or reductions in reserves or take into account any disbursements made
or reserves established in each case after the date of liquidation of the
Company. Taxes paid by the Company on behalf of, or amounts withheld with
respect to, all or less than all of the partners shall not be considered cash
disbursements of the Company that reduce Available Cash, but the payment or
withholding thereof shall be deemed to be a distribution of Available Cash to
the partners. Alternatively, in the discretion of the Board of Directors, such
taxes (if pertaining to all partners) may be considered to be cash disbursements
of the Company which reduce Available Cash, but the payment or withholding
thereof shall not be deemed to be a distribution of Available Cash to such
partners.

“Average Life” means, as of the date of determination, with respect to any
Indebtedness or Preferred Stock, the quotient obtained by dividing (1) the sum
of the products of the numbers of years from the date of determination to the
dates of each successive scheduled principal payment of such Indebtedness or
redemption or similar payment with respect to such Preferred Stock multiplied by
the amount of such payment by (2) the sum of all such payments.

“Bankruptcy Law” means Title 11, United States Code or any similar Federal or
state law for the relief of debtors.

“Board of Directors” means, as to any Person, the board of directors of such
Person or any duly authorized committee thereof; provided that so long as the
Company is a limited partnership, as to the Company, “Board of Directors” means
the board of directors of Kestrel Heat LLC, its general partner, or any duly
authorized committee thereof.

 

4



--------------------------------------------------------------------------------

“Board Resolution” means (i) in the case of the Company, a resolution properly
authorized and approved by the board of directors of the general partner of the
Company; and (ii) in the case of the Co-Issuer, a resolution properly authorized
and approved by the board of directors of the Co-Issuer.

“Borrowing Base” means, as of any date of determination, an amount equal to the
sum, without duplication, of (1) 85% of the net book value of all of the
Company’s and its Restricted Subsidiaries’ accounts receivable at such date and
(2) 75% of the net book value of the Company’s and its Restricted Subsidiaries’
inventories at such date. Net book value shall be determined in accordance with
GAAP and shall be reflected on the most recent available consolidated balance
sheet of the Company (it being understood that the accounts receivable and
inventories of an acquired business may be included if such acquisition has been
completed on or prior to the date of the determination).

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York are authorized or required by
law to close.

“Capital Lease” means any lease of property, real or personal, that, in
accordance with GAAP, would be required to be capitalized on the balance sheet
of the lessee.

“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participation or other equivalents of or interests
in (however designated) equity of such Person, including any Preferred Stock,
but excluding any debt securities convertible into such equity.

“Change of Control” means:

(1) any transaction or series of related transactions pursuant to which any
“person” or “group” or “groups” of related persons (as defined in the Exchange
Act) other than the Permitted Holders, becoming beneficial owners, in the
aggregate, directly or indirectly, of 50% or more of the Voting Stock of the
general partner of the Company (or the successor by merger, consolidation or
purchase of substantially all of the assets of the general partner) and the
Permitted Holders beneficially owning at any time, in the aggregate, a lesser
percentage of the Voting Stock of the general partner of the Company (or the
successor by merger, consolidation or purchase of substantially all of the
assets of the general partner) than such other person or group;

(2) the sale, lease, transfer, conveyance or other disposition (other than by
way of merger or consolidation), in one or a series of related transactions, of
all or substantially all of the assets of the Company and its Restricted
Subsidiaries taken as a whole to any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) other than a Permitted Holder;

(3) the adoption of a plan or proposal for the liquidation or dissolution of the
Company or the general partner of the Company; or

(4) Kestrel Heat LLC or any affiliated entity shall fail to own beneficially
100% of the general partnership interest in the Company.

 

5



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Co-Issuer” shall have the meaning assigned to such term in the preamble to this
Indenture.

“Common Stock” means with respect to any Person, any and all shares, units,
interests or other participations in, and other equivalents (however designated
and whether voting or nonvoting) of such Person’s securities whether or not
outstanding on the Issue Date, and includes, without limitation, all series and
classes of such common stock, and, in the case of the Company, means the units
representing limited partner interests of the Company whether or not outstanding
on the Issue Date.

“Company” shall have the meaning assigned to such term in the first introductory
paragraph to this Indenture.

“Consolidated Cash Flow Available for Fixed Charges” means, with respect to the
Company and its Restricted Subsidiaries, for any period, the sum of, without
duplication, the amounts for the period, taken as single accounting, of:

(1) Consolidated Net Income;

(2) Consolidated Non-Cash Charges;

(3) Consolidated Interest Expense; and

(4) Consolidated Income Tax Expense.

“Consolidated Fixed Charge Coverage Ratio” means, with respect to the Company
and its Restricted Subsidiaries, the ratio of (x) the aggregate amount of
Consolidated Cash Flow Available for Fixed Charges of the Person for the four
full fiscal quarters immediately preceding the date of the transaction (the
“Transaction Date”) giving rise to the need to calculate the Consolidated Fixed
Charge Coverage Ratio (the “Four Quarter Period”), to (y) the aggregate amount
of Consolidated Fixed Charges of the Person for the Four Quarter Period. In
addition to and without limitation of the foregoing, for purposes of this
definition, “Consolidated Cash Flow Available for Fixed Charges” and
“Consolidated Fixed Charges” shall be calculated after giving effect on a pro
forma basis for the period of the calculation to, without duplication:

(1) the Incurrence or repayment, repurchase, defeasance, redemption or other
acquisition or retirement for value (collectively, “repayment”) of any
Indebtedness, excluding revolving credit borrowings and repayments of revolving
credit borrowings (other than any revolving credit borrowings the proceeds of
which are used for Asset Acquisitions or Growth Related Capital Expenditures of
the Company or any of its Restricted Subsidiaries and in the case of any
Incurrence, the application of the net proceeds thereof) during the period
commencing on the first day of the Four Quarter Period to and including the
Transaction Date (the “Reference Period”), including, without limitation, the
Incurrence of the Indebtedness giving rise to the need to make the calculation
(and the application of the net proceeds thereof), as if the Incurrence (and
application) or repayment occurred on the first day of the Reference Period; and

 

6



--------------------------------------------------------------------------------

(2) any Asset Sales or Asset Acquisitions (including, without limitation, any
Asset Acquisition giving rise to the need to make the calculation as a result of
the Company or one of its Restricted Subsidiaries, including any Person who
becomes a Restricted Subsidiary as a result of the Asset Acquisition, Incurring,
assuming or otherwise being liable for Acquired Indebtedness) occurring during
the Reference Period, as if the Asset Sale or Asset Acquisition occurred on the
first day of the Reference Period; provided, however, that:

(a) Consolidated Fixed Charges will be reduced by amounts attributable to
businesses or assets that are so disposed of or discontinued only to the extent
that the obligations giving rise to such Consolidated Fixed Charges would no
longer be obligations contributing to the Consolidated Fixed Charges subsequent
to the date of determination of the Consolidated Fixed Charge Coverage Ratio;

(b) Consolidated Cash Flow Available for Fixed Charges generated by an acquired
business or asset shall be determined by the actual gross profit, which is equal
to revenues minus cost of goods sold, of the acquired business or asset during
the immediately available preceding four full fiscal quarters occurring in the
Reference Period, minus the pro forma expenses that would have been Incurred by
the Company and its Restricted Subsidiaries in the operation of the acquired
business or asset during the period computed on the basis of personnel expenses
for employees retained or to be retained by the Company and its Restricted
Subsidiaries in the operation of the acquired business or asset and
non-personnel costs and expenses Incurred by or to be Incurred by the Company
and its Restricted Subsidiaries based upon the operation of the Company’s
business, all as determined in good faith by the Board of Directors; and

(c) Consolidated Cash Flow Available for Fixed Charges shall not include the
impact of any non-recurring cash charges Incurred in connection with a
restructuring, reorganization or other similar transaction, as determined in
good faith by the Board of Directors.

In calculating “Consolidated Fixed Charges” for purposes of determining the
“Consolidated Fixed Charge Coverage Ratio”:

(1) interest on outstanding Indebtedness, other than Indebtedness referred to in
sub-paragraph (2) below, determined on a fluctuating basis as of the last day of
the Four Quarter Period and which will continue to be so determined thereafter
shall be deemed to have accrued at a fixed rate per annum equal to the rate of
interest on such Indebtedness in effect on that date;

(2) only actual interest payments associated with Indebtedness Incurred in
accordance with clause (4) of the definition of Permitted Indebtedness and all
Permitted Refinancing Indebtedness in respect thereof, during the Four Quarter
Period shall be included in the calculation; and

 

7



--------------------------------------------------------------------------------

(3) if interest on any Indebtedness actually Incurred on the date may optionally
be determined at an interest rate based upon a factor of a prime or similar
rate, a eurocurrency interbank offered rate, or other rates, then the interest
rate in effect on the last day of the Four Quarter Period will be deemed to have
been in effect during the period.

“Consolidated Fixed Charges” means, with respect to the Company and its
Restricted Subsidiaries for any period, the sum of, without duplication:

(1) the amounts for such period of Consolidated Interest Expense; and

(2) the product of:

(a) the aggregate amount of dividends and other distributions paid or accrued
during the period in respect of Preferred Stock and Redeemable Capital Stock of
the Company and its Restricted Subsidiaries on a consolidated basis; and

(b) a fraction, the numerator of which is one and the denominator of which is
one less the then applicable current combined federal, state and local statutory
tax rate, expressed as a percentage.

“Consolidated Income Tax Expense” means, with respect to the Company and its
Restricted Subsidiaries for any period, the provision for federal, state, local
and foreign income taxes of the Company and its Restricted Subsidiaries for the
period as determined on a consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” means, with respect to the Company and its
Restricted Subsidiaries, for any period, without duplication, the sum of:

(1) the interest expense of the Company and its Restricted Subsidiaries for the
period as determined on a consolidated basis in accordance with GAAP, net of
interest income in an amount not to exceed $5 million;

(2) any amortization of debt discount;

(3) the net cost under Interest Rate Agreements;

(4) the interest portion of any deferred payment obligation;

(5) all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing;

(6) all accrued interest for all instruments evidencing Indebtedness; and

(7) the interest component of Capital Leases paid or accrued or scheduled to be
paid or accrued by the Company and its Restricted Subsidiaries during the period
as determined on a consolidated basis in accordance with GAAP.

 

8



--------------------------------------------------------------------------------

“Consolidated Net Income” means the net income (loss) of the Company and its
Restricted Subsidiaries, as determined on a consolidated basis in accordance
with GAAP and as adjusted to exclude:

(1) net after-tax extraordinary gains or losses;

(2) net after-tax gains or losses attributable to Asset Sales;

(3) the net income or loss of any Person which is not a Restricted Subsidiary
and which is accounted for by the equity method of accounting; provided that
Consolidated Net Income shall include the amount of dividends or distributions
actually paid to the Company or any Restricted Subsidiary;

(4) the net income or loss prior to the date of acquisition of any Person
combined with the Company or any Restricted Subsidiary in a pooling of interest;

(5) the net income of any Restricted Subsidiary to the extent that dividends or
distributions of that net income are not at the date of determination permitted
by the terms of its charter or any agreement, instrument, judgment, decree,
order, statute, rule or other regulation; and

(6) the cumulative effect of any changes in accounting principles.

“Consolidated Non-Cash Charges” means, with respect to the Company and its
Restricted Subsidiaries for any period, the aggregate of (1) depreciation,
(2) amortization, (3) non-cash employee compensation expenses of the Company or
its Restricted Subsidiaries for such period, and (4) any other non-cash charges,
in each case which reduces the Consolidated Net Income of the Company and its
Restricted Subsidiaries for the period, as determined on a consolidated basis in
accordance with GAAP and excluding any such non-cash charge or expense to the
extent it represents an accrual of or reserve for cash expenses in any future
period or amortization of a prepaid cash expense that was paid in a prior
period, and also excluding the non-cash impact of FASB ASC 815-10-05 Derivatives
and Hedging topic (FAS 133).

“Credit Facilities” means, one or more debt facilities or commercial paper
facilities, in each case with banks or other institutional lenders providing for
revolving credit loans, term loans, receivables financing (including through the
sale of receivables to such lenders or to special purpose entities formed to
borrow from such lenders against such receivables) or letters of credit, in each
case, as amended, restated, modified, renewed, refunded, replaced or refinanced
in whole or in part from time to time.

“Custodian” means any receiver, trustee, assignee, liquidator, custodian or
similar official under any Bankruptcy Law.

“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.

“Definitive Securities” means certificated Securities.

 

9



--------------------------------------------------------------------------------

“DTC” means The Depository Trust Company, its nominees and their respective
successors and assigns, or such other depository institution hereinafter
appointed by the Company.

“Event of Default” means any of the events specified in Section 6.1.

“Excess Proceeds” shall have the meaning assigned to such term in
Section 3.7(d).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Securities” shall have the meaning assigned to such term in the second
introductory paragraph to this Indenture.

“Fiscal Year” shall mean the fiscal year of the Company as set forth in the
audited financial statements of the Company, which as of the Issue Date was the
period from October 1 through September 30 of each year.

“Flow-Through Acquisition” means an acquisition by the general partner from a
Person that is not an Affiliate of the general partner or the Company, of
property (real or personal), assets or equipment (whether through the direct
purchase of assets or the Capital Stock of the Person owning such assets) in a
Related Business, which is promptly sold, transferred or contributed on no less
favorable terms by the general partner to the Company or one of its Restricted
Subsidiaries.

“GAAP” means generally accepted accounting principles in the United States of
America on the Issue Date, including those set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
approved by a significant segment of the accounting profession. All ratios and
computations based on GAAP contained in this Indenture will be computed in
conformity with GAAP.

“Growth Related Capital Expenditures” means, with respect to any Person, all
capital expenditures by such Person made to improve or enhance the existing
capital assets or to increase the customer base of such Person or to acquire or
construct new capital assets (but excluding capital expenditures made to
maintain, up to the level thereof that existed at the time of such expenditure,
the operating capacity of the capital assets of such Person as such assets
existed at the time of such expenditure).

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:

(1) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreement to keep-well, to purchase assets,
goods, securities or services, to take-or-pay, or to maintain financial
statement conditions or otherwise); or

 

10



--------------------------------------------------------------------------------

(2) entered into for purposes of assuring in any other manner the obligee of
such Indebtedness of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part); provided, however, that the term
“Guarantee” will not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.

“Incur” means issue, create, assume, Guarantee, incur or otherwise become liable
for; provided, however, that any Indebtedness or Capital Stock of a Person
existing at the time such person becomes a Restricted Subsidiary (whether by
merger, consolidation, acquisition or otherwise) will be deemed to be Incurred
by such Restricted Subsidiary at the time it becomes a Restricted Subsidiary;
and the terms “Incurred” and “Incurrence” have meanings correlative to the
foregoing.

“Indebtedness” means, as applied to any Person, without duplication:

(1)(a) any indebtedness for borrowed money and (b) all obligations evidenced by
any (i) bond, note, debenture or other similar instrument or (ii) letters of
credit, or reimbursement agreements in respect thereof, but only for any
drawings that are not reimbursed within five Business Days after the date of
such drawings, which in each case the Person has, directly or indirectly,
created or Incurred;

(2) any indebtedness for borrowed money and all obligations evidenced by any
bond, note, debenture or other similar instrument secured by any Lien in respect
of property owned by the Person, whether or not the Person has assumed or become
liable for the payment of the indebtedness; provided that the amount of the
indebtedness, if the Person has not assumed the same or become liable therefor,
shall in no event be deemed to be greater than the fair market value from time
to time, as determined in good faith by the Person, of the property subject to
the Lien;

(3) any indebtedness, whether or not for borrowed money with respect to which
the Person has become directly or indirectly liable and which represents the
deferred purchase price, or a portion thereof, or has been Incurred to finance
the purchase price, or a portion thereof, of any property or business acquired
by, or service performed on behalf of, the Person, whether by purchase,
consolidation, merger or otherwise;

(4) the principal component of any obligations under Capital Leases to the
extent the obligations would, in accordance with GAAP, appear on the balance
sheet of the Person;

(5) all Attributable Debt of the Person in respect of Sale and Leaseback
Transactions not involving a Capital Lease;

(6) any indebtedness of any other Person of the character referred to in the
foregoing clauses (1) through (5) of this definition with respect to which the
Person whose indebtedness is being determined has become liable by way of a
Guarantee; and

(7) all Redeemable Capital Stock of the Person valued at the greater of its
voluntary or involuntary maximum fixed repurchase price plus accrued dividends.

 

11



--------------------------------------------------------------------------------

For purposes hereof, the “maximum fixed repurchase price” of any Redeemable
Capital Stock which does not have a fixed repurchase price shall be calculated
in accordance with the terms of the Redeemable Capital Stock as if it were
purchased on any date on which Indebtedness shall be required to be determined
pursuant to this Indenture and if the price is based upon, or measured by, the
fair market value of the Redeemable Capital Stock, the fair market value shall
be determined in good faith by the board of directors of the issuer of the
Redeemable Capital Stock. Furthermore, for purposes hereof, the term
“Indebtedness” shall not include (x) accrual of interest, the accretion of
accreted value and the payment of interest or any other similar Incurrence by
the Company or its Subsidiaries related to Indebtedness otherwise permitted in
this Indenture or (y) any trade payables or accrued expenses arising in the
ordinary course of business.

“Indenture” means this Indenture as amended or supplemented from time to time.

“Initial Securities” shall have the meaning assigned to such term in the second
introductory paragraph of this Indenture.

“Interest Rate Agreement” means, with respect to any Person, any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement as to which such Person is party or a beneficiary.

“Interim Capital Transactions” means (1) borrowings, refinancings or refundings
of Indebtedness and sales of debt securities (other than for working capital
purposes and other than for items purchased on open account in the ordinary
course of business) by the Company, (2) sales of Capital Stock of the Company by
the Company and (3) sales or other voluntary or involuntary dispositions of any
assets of the Company (other than (x) sales or other dispositions of inventory
in the ordinary course of business, (y) sales or other dispositions of other
current assets excluding receivables and accounts and (z) sales or other
dispositions of assets as a part of normal retirements or replacements), in each
case prior to the commencement of the dissolution and liquidation of the
Company.

“Investment” means as applied to any Person:

(1) any direct or indirect purchase or other acquisition by the Person of stock
or other securities of any other Person; or

(2) any direct or indirect loan, advance or capital contribution by the Person
to any other Person and any other item which would be classified as an
“investment” on a balance sheet of the Person prepared in accordance with GAAP,
including without limitation any direct or indirect contribution by the Person
of property or assets to a joint venture, partnership or other business entity
in which the Person retains an interest, it being understood that a direct or
indirect purchase or other acquisition by the Person of assets of any other
Person, other than stock or other securities, shall not constitute an
“Investment” for purposes of this Indenture.

 

12



--------------------------------------------------------------------------------

The amount classified as Investments made during any period shall be the
aggregate cost to the Company and its Restricted Subsidiaries of all the
Investments made during the period, determined in accordance with GAAP, but
without regard to unrealized increases or decreases in value, or write-ups,
write-downs or write-offs, of the Investments and without regard to the
existence of any undistributed earnings or accrued interest with respect thereto
accrued after the respective dates on which the Investments were made, less any
net return of capital realized during the period upon the sale, repayment or
other liquidation of the Investments, determined in accordance with GAAP, but
without regard to any amounts received during the period as earnings (in the
form of dividends not constituting a return of capital, interest or otherwise)
on the Investments or as loans from any Person in whom the Investments have been
made.

“Issue Date” means the date on which the Securities are originally issued.

“Issuers” shall have the meaning assigned to such term in the preamble to this
Indenture.

“Issuers’ Order” shall have the meaning assigned to such term in Section 2.2.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof).

“Net Proceeds” means, with respect to any Asset Sale or sale of Capital Stock,
the proceeds therefrom in the form of cash or cash equivalents including
payments in respect of deferred payment obligations when received in the form of
cash or cash equivalents, except to the extent that the deferred payment
obligations are financed or sold with recourse to the Company or any of its
Restricted Subsidiaries, net of:

(1) brokerage commissions and other fees and expenses related to the Asset Sale,
including, without limitation, fees and expenses of legal counsel and
accountants and fees, expenses, discounts or commissions of underwriters,
placement agents and investment bankers;

(2) provisions for all taxes payable as a result of the Asset Sale;

(3) amounts required to be paid to any Person, other than the Company or any
Restricted Subsidiary, owning a beneficial interest in the assets subject to the
Asset Sale;

(4) appropriate amounts established by the Company or any Restricted Subsidiary,
as the case may be, as a reserve required in accordance with GAAP against any
liabilities associated with the Asset Sale and retained by the Company or any
Restricted Subsidiary, as the case may be, after the Asset Sale, including,
without limitation, pension and other post-employment benefit liabilities,
liabilities related to environmental matters and liabilities under any
indemnification obligations associated with the Asset Sale; and

(5) amounts applied to the repayment of Indebtedness in connection with the
asset or assets sold in the Asset Sale, including any transaction costs and
expenses

 

13



--------------------------------------------------------------------------------

associated therewith and any make-whole or other premium owed in connection with
such repayment.

“Non-U.S. Person” means a person who is not a U.S. person, as defined in
Regulation S.

“Security Register” means the register of Securities, maintained by the Trustee,
pursuant to Section 2.3.

“Officer” means the Chairman of the Board, the Chief Executive Officer, the
President, the Chief Financial Officer, any Vice President, the Treasurer or the
Secretary of the Issuers or, so long as the Company is a limited partnership, of
the Company’s general partner.

“Officers’ Certificate” means a certificate signed by two Officers or by an
Officer and either an Assistant Treasurer or an Assistant Secretary of the
Issuers or, so long as the Company is a limited partnership, of the Company’s
general partner.

“Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Trustee. The counsel may be an employee of or counsel to the
Company or the Trustee.

“Permitted Holders” means Kestrel Energy Partners, LLC or any Person controlled
by it.

“Permitted Indebtedness” shall mean any of the following:

(1) Indebtedness evidenced by the Securities (but not Additional Securities);

(2) Indebtedness outstanding as of the Issue Date;

(3) Indebtedness of the Company or a Restricted Subsidiary Incurred (i) for the
making of capital expenditures by the Company or its Restricted Subsidiaries, or
(ii) for the purpose of funding acquisitions of Related Businesses, including
any Permitted Refinancing Indebtedness of such Indebtedness in an aggregate
principal amount of Indebtedness pursuant to this paragraph (3) not to exceed
$100 million at any one time outstanding.

(4) Indebtedness of the Company owed to the general partner or an Affiliate of
the general partner that is unsecured and that is subordinated in right of
payment to the Securities; provided that the aggregate principal amount of this
Indebtedness outstanding at any time under this clause may not exceed $10
million and this Indebtedness has a final maturity date later than the final
maturity date of the Securities;

(5) Indebtedness (a) owed by the Company or any Restricted Subsidiary to any
Restricted Subsidiary or (b) owed by any Restricted Subsidiary to the Company or
to any other Restricted Subsidiary;

(6) Permitted Refinancing Indebtedness in respect of any Indebtedness permitted
to be Incurred under this Indenture other than Indebtedness described under
clauses (3), (4), (8) or (13) of this definition;

 

14



--------------------------------------------------------------------------------

(7) the Incurrence by the Company or a Restricted Subsidiary of Indebtedness
owing directly to its insurance carriers, without duplication, in connection
with the Company’s, its Subsidiaries’ or its Affiliates’ self-insurance programs
or other similar forms of retained insurable risks for their respective
businesses, consisting of reinsurance agreements and indemnification agreements,
and Guarantees of the foregoing;

(8) Indebtedness of the Company and its Restricted Subsidiaries in respect of
Capital Leases; provided that the aggregate amount of this Indebtedness
outstanding at any time may not exceed $7.5 million;

(9) Indebtedness of the Company and its Restricted Subsidiaries for
(a) obligations under workers’ compensation laws and (b) obligations to
suppliers of distillate and non-distillate petroleum products or energy
commodity derivative providers in the ordinary course of business consistent
with past practices, not to exceed $10 million at any one time outstanding;

(10) surety bonds and appeal bonds required in the ordinary course of business
or in connection with the enforcement of rights or claims of the Company or any
of its Subsidiaries or in connection with judgments that do not result in a
Default or Event of Default;

(11) any Guarantee by any Restricted Subsidiary in respect of Indebtedness of
any other Restricted Subsidiary;

(12) any Guarantee by the Company of Indebtedness in respect of (x) senior
Indebtedness of its Restricted Subsidiaries, or (y) trade credit of Restricted
Subsidiaries;

(13) Indebtedness Incurred by any Restricted Subsidiary pursuant to any Credit
Facility Incurred solely for working capital purposes not to exceed in the
aggregate at any one time outstanding the Borrowing Base; and

(14) Indebtedness under any hedging arrangement which provides for the right or
obligation to purchase, sell or deliver any currency, commodity or security at a
future date for a specified price entered into to protect such Person from
fluctuations in prices or rates, including currencies, interest rates, commodity
prices, and securities prices, including without limitation indebtedness under
any interest rate, energy commodity derivative or commodity price swap
agreement, interest rate cap agreement, interest rate collar agreement or any
forward sales arrangements, calls, options, swaps, or other similar transactions
or any combination thereof.

“Permitted Investments” means any of the following:

(1) Investments made or owned by the Company or any Restricted Subsidiary in:

(a) marketable obligations issued or unconditionally guaranteed by the United
States, or issued by any agency thereof and backed by the full faith and

 

15



--------------------------------------------------------------------------------

credit of the United States, in each case maturing one year or less from the
date of acquisition thereof;

(b) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and having
as at such date the highest rating obtainable from either Standard & Poor’s
Ratings Group (“S&P”) and its successors or Moody’s Investors Service, Inc.
(“Moody’s”) and its successors;

(c) commercial paper maturing no more than 270 days from the date of creation
thereof and having as at the date of acquisition thereof one of the two highest
ratings obtainable from either S&P or Moody’s;

(d) certificates of deposit maturing one year or less from the date of
acquisition thereof issued by commercial banks incorporated under the laws of
the United States or any state thereof or the District of Columbia or Canada;
the commercial paper or other short term unsecured debt obligations of which are
as at such date rated either “A-2” or better (or comparably if the rating system
is changed) by S&P or “Prime-2” or better (or comparably if the rating system is
changed) by Moody’s; the long-term debt obligations of which are, as at such
date, rated either “A” or better (or comparably if the rating system is changed)
by either S&P or Moody’s (“Permitted Banks”);

(e) eurodollar time deposits having a maturity of less than 270 days from the
date of acquisition thereof purchased directly from any Permitted Bank;

(f) bankers’ acceptances eligible for rediscount under requirements of the Board
of Governors of the Federal Reserve System and accepted by Permitted Banks;

(g) obligations of the type described in clauses (a) through (e) above purchased
from a securities dealer designated as a “primary dealer” by the Federal Reserve
Bank of New York or from a Permitted Bank as counterparty to a written
repurchase agreement obligating such counterparty to repurchase such obligations
not later than 14 days after the purchase thereof and which provides that the
obligations which are the subject thereof are held for the benefit of the
Company or a Restricted Subsidiary by a custodian which is a Permitted Bank and
which is not a counterparty to the repurchase agreement in question; and

(h) securities issued by money market mutual funds which (i) comply with the
criteria set forth in Rule 2a-7 under the Investment Company Act of 1940, as
amended, (ii) are rated “AAA” by S&P and “Aaa” by Moody’s and (iii) have
portfolio assets in excess of $500 million.

(2) the acquisition by the Company or any Restricted Subsidiary of Capital Stock
or other ownership interests, whether in a single transaction or in a series of
related transactions, of a Person located in the United States and engaged in a
Related Business

 

16



--------------------------------------------------------------------------------

such that, upon the completion of such transaction or series of transactions,
the Person becomes a Restricted Subsidiary;

(3) the making or ownership by the Company or any Restricted Subsidiary of
Investments (in addition to any other Permitted Investments) in any Person
incorporated or otherwise formed pursuant to the laws of the United States or
any state thereof; provided that the aggregate amount of all such Investments
made by the Company and its Restricted Subsidiaries following the Issue Date and
outstanding pursuant to this third clause shall not at any date of determination
exceed $20 million;

(4) the making or ownership by the Company or any Restricted Subsidiary of
Investments:

(a) arising out of loans and advances to employees Incurred in the ordinary
course of business;

(b) arising out of extensions of trade credit or advances to third parties in
the ordinary course of business; or

(c) acquired by reason of the exercise of customary creditors’ rights upon
default or pursuant to the bankruptcy, insolvency or reorganization of a debtor;

(5) the creation or Incurrence of liability by the Company or any Restricted
Subsidiary, with respect to any Guarantee constituting an obligation, warranty
or indemnity, not guaranteeing Indebtedness of any Person, which is undertaken
or made in the ordinary course of business;

(6) the making by any Restricted Subsidiary of Investments in the Company or
another Restricted Subsidiary and the making by the Company of Investments in
any Restricted Subsidiary;

(7) Investments in any Person pursuant to joint venture arrangements, in an
aggregate amount not to exceed $10 million outstanding at any one time; provided
that such Person is engaged in a Related Business; and

(8) Investment with respect to any hedging arrangement which provides for the
right or obligation to purchase, sell or deliver any currency, commodity or
security at a future date for a specified price entered into to protect a Person
from fluctuations in prices or rates, including currencies, interest rates,
commodity prices, and securities prices, including without limitation
indebtedness under any interest rate, energy commodity derivative or commodity
price swap agreement, interest rate cap agreement, interest rate collar
agreement or any forward sales arrangements, calls, options, swaps, or other
similar transactions or any combination thereof.

 

17



--------------------------------------------------------------------------------

“Permitted Liens” means any of the following:

(1) Liens for taxes, assessments or other governmental charges, the payment of
which is not yet due or the payment of which is being contested in good faith by
appropriate proceedings promptly initiated and diligently conducted and as to
which reserves or other appropriate provision, if any, as shall be required by
GAAP, shall have been made therefor and be adequate in the good faith judgment
of the obligor;

(2) Liens of lessors, landlords and carriers, vendors, warehousemen, mechanics,
materialmen, repairmen and other like Liens Incurred in the ordinary course of
business for sums not yet due or the payment of which is being contested in good
faith by appropriate proceedings promptly initiated and diligently conducted and
as to which reserves or other appropriate provisions, if any, as shall be
required by GAAP, shall have been made therefor and be adequate in the good
faith judgment of the obligor, in each case:

(a) not Incurred or made in connection with the borrowing of money, the
obtaining of advances or credit or the payment of the deferred purchase price of
property; or

(b) Incurred in the ordinary course of business securing the unpaid purchase
price of property or services constituting current accounts payable;

(3) Liens, other than any Lien imposed by the Employee Retirement Income
Security Act of 1974, as may be amended from time to time, Incurred or deposits
made in the ordinary course of business:

(a) in connection with workers’ compensation, unemployment insurance and other
types of social security; or

(b) to secure or to obtain letters of credit that secure the performance of
tenders, statutory obligations, surety and appeal bonds, bids, leases,
performance bonds, purchase, construction or sales contracts and other similar
obligations, in each case not Incurred or made in connection with the borrowing
of money;

(4) other deposits made or letters of credit issued to secure liability to
insurance carriers under insurance or self-insurance arrangements;

(5) Liens securing reimbursement obligations under letters of credit, provided
in each case that such Liens cover only the title documents and related goods
and any proceeds thereof covered by the related letter of credit;

(6) any attachment or judgment Lien, unless the judgment it secures shall not,
within 60 days after notice of the entry thereof, have been discharged or
execution thereof stayed pending appeal or review, or shall not have been
discharged within 60 days after expiration of any such stay;

 

18



--------------------------------------------------------------------------------

(7) leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, which, in each case
either are granted, entered into or created in the ordinary course of the
business of the Company or any Restricted Subsidiary or do not materially impair
the value or intended use of the property covered thereby;

(8) Liens on property or assets of any Restricted Subsidiary securing
Indebtedness of the Restricted Subsidiary owing to the Company or a Restricted
Subsidiary;

(9) Liens on assets of the Company or any Restricted Subsidiary existing on the
Issue Date;

(10) Liens on personal property leased under leases entered into by the Company
or its Restricted Subsidiaries which are accounted for as operating leases in
accordance with GAAP;

(11) Liens securing Indebtedness incurred in accordance with Clause (8) and
(13) of the definition of Permitted Indebtedness.

(12) Liens (i) existing on any property of any Person at the time it becomes a
Subsidiary of the Company, or existing at the time of acquisition upon any
property acquired by the Company or any Subsidiary through purchase, merger or
consolidation or otherwise, whether or not assumed by the Company or the
Subsidiary, or (ii) created to secure Indebtedness Incurred to finance the
acquisition, construction, improvement or repair of property, including
additions by way of acquisition of businesses and related assets (a “Purchase
Money Lien”), including, without limitation, Capital Stock and other securities
acquired by the Company or a Restricted Subsidiary; provided that:

(a) the Lien shall be confined solely to the item or items of acquired or
improved property and, if required by the terms of the instrument originally
creating the Lien, other property which is an improvement to or is acquired for
use specifically in connection with the acquired property;

(b) in the case of a Purchase Money Lien, the principal amount of the
Indebtedness secured by the Purchase Money Lien shall at no time exceed an
amount equal to the lesser of:

(i) the cost to the Company and the Restricted Subsidiaries of the property; and

(ii) the fair market value of the property at the time of the acquisition
thereof as determined in good faith by the Board of Directors;

(c) the Purchase Money Lien shall be created not later than 360 days after the
acquisition or improvement of the property; and

 

19



--------------------------------------------------------------------------------

(d) the Lien, other than a Purchase Money Lien, shall not have been created or
assumed in contemplation of the Person’s becoming a Subsidiary of the Company or
the acquisition of property by the Company or any Subsidiary;

(13) easements, exceptions or reservations in any property of the Company or any
Restricted Subsidiary granted or reserved for the purpose of pipelines, roads,
the removal of oil, gas, coal or other minerals, and other like purposes, or for
the joint or common use of real property, facilities and equipment, which are
incidental to, and do not materially interfere with, the ordinary conduct of the
business of the Company or any Restricted Subsidiary; and

(14) any Lien renewing, extending or replacing any Lien permitted by clauses
(9), (11) and (12) above; provided that, the principal amount of the
Indebtedness secured by any such Lien shall not exceed the principal amount of
the Indebtedness outstanding immediately prior to the renewal or extension of
the Lien, and no assets encumbered by the Lien other than the assets encumbered
immediately prior to the renewal or extension shall be encumbered thereby. The
foregoing provisions of this clause (14) shall not be interpreted to limit the
ability of the Company or any Restricted Subsidiary to Incur additional
Indebtedness or grant Liens in respect thereof as contemplated in clause (13) of
the definition of Permitted Indebtedness.

“Permitted Refinancing Indebtedness” means Indebtedness Incurred by the Company
or any Restricted Subsidiary to substantially concurrently (excluding any notice
period on redemptions) repay, refund, renew, replace, extend or refinance, in
whole or in part, any Permitted Indebtedness of the Company or any Restricted
Subsidiary or any other Indebtedness Incurred by the Company or any Restricted
Subsidiary pursuant to Section 3.3, to the extent:

(1) the principal amount of the Permitted Refinancing Indebtedness does not
exceed the principal or accreted amount plus the amount of accrued and unpaid
interest of the Indebtedness so repaid, refunded, renewed, replaced, extended or
refinanced (plus the amount of all expenses and premiums Incurred in connection
therewith);

(2) with respect to any repayment, refunding, renewal, replacement, extension or
refinancing of the Company’s and its Restricted Subsidiaries’ Indebtedness, the
Permitted Refinancing Indebtedness ranks no more favorably in right of payment
with respect to the Securities than the Indebtedness so repaid, refunded,
renewed, replaced, extended or refinanced; and

(3) with respect to the repayment, refunding, renewal, replacement, extension or
refinancing of the Company’s and its Restricted Subsidiaries’ Indebtedness, the
Permitted Refinancing Indebtedness has a Weighted Average Life to Stated
Maturity and Stated Maturity equal to, or greater than, and has no fixed
mandatory redemption or sinking fund requirement in an amount greater than or at
a time prior to the amounts set forth in, the Indebtedness so repaid, refunded,
renewed, replaced, extended or refinanced;

 

20



--------------------------------------------------------------------------------

provided, however, that Permitted Refinancing Indebtedness shall not include
Indebtedness Incurred by a Restricted Subsidiary to repay, refund, renew,
replace, extend or refinance Indebtedness of the Company.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company, government or any agency or political subdivision hereof or
any other entity.

“Preferred Stock” as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of distributions or dividends, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such corporation,
over shares of Capital Stock of any other class of such corporation.

“Public Equity Offering” means a public offering or private placement of
partnership interests (other than interests that are mandatorily redeemable) of:

(a) any entity that directly or indirectly owns equity interests in the Company,
to the extent the net proceeds are contributed to the Company;

(b) any Subsidiary of the Company to the extent the net proceeds are
distributed, paid, lent or otherwise transferred to the Company that results in
the net proceeds to the Company of at least $10 million; or

(c) the Company;

provided that a private placement of partnership interests will not be deemed a
Public Equity Offering unless net proceeds of at least $10 million are received.

A “Public Market” exists at any time with respect to the Common Stock of the
Company if:

(1) the Common Stock of the Company is then registered with the SEC pursuant to
Section 12(b) or 12(g) of the Exchange Act and traded either on a national
securities exchange or in the National Association of Securities Dealers
Automated Quotation System; and

(2) at least 15% of the total issued and outstanding Common Stock of the Company
has been and remains distributed prior to such time by means of an effective
registration statement under the Securities Act of 1933, as amended.

“Redeemable Capital Stock” means any shares of any class or series of Capital
Stock (excluding, but not limited to, the Common Stock issued by the Company),
that, either by the terms thereof, by the terms of any security into which it is
convertible or exchangeable or by contract or otherwise, is or upon the
happening of an event or passage of time would be, required to be redeemed prior
to the Stated Maturity of the principal of the Securities or is redeemable at
the option of the holder thereof at any time prior to the Stated Maturity of the
principal of the

 

21



--------------------------------------------------------------------------------

Securities, or is convertible into or exchangeable for debt securities at any
time prior to the Stated Maturity of the principal of the Securities.

“Redemption Date” means the date selected by the Issuers for the redemption of
Securities consistent with the provisions of Exhibits A and B to this Indenture.

“Refinancing Indebtedness” means Indebtedness that is Incurred to refund,
refinance, replace, exchange, renew, repay or extend (including pursuant to any
defeasance or discharge mechanism) (collectively, “refinance,” “refinances,” and
“refinanced” shall have a correlative meaning) any Indebtedness existing on the
date of this Indenture or Incurred in compliance with this Indenture (including
Indebtedness of the Issuers that refinances Indebtedness of any Restricted
Subsidiary and Indebtedness of any Restricted Subsidiary that refinances
Indebtedness of another Restricted Subsidiary) including Indebtedness that
refinances Refinancing Indebtedness, provided, however, that:

(1)(a) if the Stated Maturity of the Indebtedness being refinanced is earlier
than the Stated Maturity of the Securities, the Refinancing Indebtedness has a
Stated Maturity no earlier than the Stated Maturity of the Indebtedness being
refinanced or (b) if the Stated Maturity of the Indebtedness being refinanced is
later than the Stated Maturity of the Securities, the Refinancing Indebtedness
has a Stated Maturity at least 91 days later than the Stated Maturity of the
Securities;

(2) the Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is Incurred that is equal to or greater than the
Average Life of the Indebtedness being refinanced;

(3) such Refinancing Indebtedness is Incurred in an aggregate principal amount
(or if issued with original issue discount, an aggregate issue price) that is
equal to or less than the sum of (x) the aggregate principal amount (or if
issued with original issue discount, the aggregate accreted value) then
outstanding of Indebtedness being refinanced plus (y) without duplication, any
additional Indebtedness Incurred to pay interest or premiums required by the
instruments governing such existing Indebtedness and fees, underwriting
discounts, commissions and other expenses incurred in connection the issuance of
the Refinancing Indebtedness and the repayment of the Indebtedness being
refinanced); and

(4) if the Indebtedness being refinanced is subordinated in right of payment to
the Securities, such Refinancing Indebtedness is subordinated in right of
payment to the Securities on terms at least as favorable to the Securityholders
of Securities as those contained in the documentation governing the Indebtedness
being extended, refinanced, renewed, replaced, defeased or refunded.

“Related Business” means any business which is the same as or related, ancillary
or complementary to any of the businesses of the Company on the Issue Date. The
term “Related Business” shall include, by way of example and not limitation, the
marketing and sale of propane, deregulated natural gas and deregulated
electricity and the provision of equipment and services offered by heating oil
companies or by any companies offering any such products for

 

22



--------------------------------------------------------------------------------

sale to customers, including HVAC sales and service, home security systems,
bottled water, electrical and plumbing services.

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.

“Restricted Payment” shall have the meaning assigned to such term in
Section 3.4(a).

“Sale and Leaseback Transaction” means any arrangement (other than between the
Company and a Restricted Subsidiary or between Restricted Subsidiaries) whereby
property has been or will be disposed of by a transferor to another entity with
the intent of taking back a lease on the property pursuant to which the rental
payments are calculated to amortize the purchase price of the property over its
life.

“SEC” means the United States Securities and Exchange Commission.

“Secured Indebtedness” means Indebtedness that is secured by a Lien on the
property or assets of the relevant obligor.

“Securities” shall have the meaning assigned to such term in the second
introductory paragraph to this Indenture.

“Securityholders” means any holder from time to time of the Securities issued
pursuant to this Indenture.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Custodian” means the custodian with respect to the Global Security
(as appointed by DTC), or any successor Person thereto and shall initially be
the Trustee.

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“Significant Subsidiary” of the Company within the meaning of Rule 1-02 under
Regulation S-X promulgated by the SEC.

“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision, but shall not include any contingent obligations to repay, redeem or
repurchase any such principal prior to the date originally scheduled for the
payment thereof.

“Subsidiary” of any Person means any corporation, association, partnership,
joint venture, limited liability company or other business entity of which more
than 50% of the total voting power of shares of Capital Stock or other interests
(including partnership and joint venture interests) entitled (without regard to
the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by (1) such Person, (2) such Person and one or more Subsidiaries of
such Person or (3) one or more Subsidiaries of such Person. Unless otherwise
specified herein, each reference to a Subsidiary will refer to a Subsidiary of
the Company.

 

23



--------------------------------------------------------------------------------

“Termination Capital Transactions” means any sale, transfer or other disposition
of property of the Company occurring upon or incident to the liquidation and
winding up of the Company.

“TIA” or “Trust Indenture Act” means the Trust Indenture Act of 1939 (15 U.S.C.
§§ 77aaa-77bbbb), as in effect on the date of this Indenture, except as provided
in Section 9.3.

“Treasury Rate” means, as of any redemption date, the yield to maturity at the
time of computation of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) which has become publicly available at least two
Business Days prior to the redemption date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from the redemption date to December 1, 2014;
provided, however, that if the period from the redemption date to December 1,
2014 is not equal to the constant maturity of a United States Treasury security
for which a weekly average yield is given, the Treasury Rate shall be obtained
by linear interpolation (calculated to the nearest one-twelfth of a year) from
the weekly average yields of United States Treasury securities for which such
yields are given, except that if the period from the redemption date to
December 1, 2014 is less than one year, the weekly average yield on actually
traded United States Treasury securities adjusted to a constant maturity of one
year shall be used. The Issuer will (a) calculate the Treasury Rate as of the
second Business Day preceding the applicable redemption date and (b) prior to
such redemption date file with the Trustee an Officers’ Certificate setting
forth the Applicable Premium and the Treasury Rate and showing the calculation
of each in reasonable detail.

“Trustee” means the party named as such in this Indenture until a successor
replaces it and, thereafter, means the successor.

“Trust Officer” shall mean, when used with respect to the Trustee, any officer
within the corporate trust department of the Trustee, including any vice
president, assistant vice president, assistant secretary, assistant treasurer,
trust officer or any other officer of the Trustee who customarily performs
functions similar to those performed by the Persons who at the time shall be
such officers, respectively, or to whom any corporate trust matter is referred
because of such person’s knowledge of and familiarity with the particular
subject and who shall have direct responsibility for the administration of this
Indenture.

“Unrestricted Subsidiary” means any Person that is designated as such by the
Board of Directors; provided that no portion of the Indebtedness of such Person:

(1) is Guaranteed by the Company or any Restricted Subsidiary;

(2) is recourse to or obligates the Company or any Restricted Subsidiary in any
way; or

(3) subjects any property or assets of the partnership or any Restricted
Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof.

Notwithstanding the foregoing, the Company or a Restricted Subsidiary may
Guarantee or agree to provide funds for the payment or maintenance of, or
otherwise

 

24



--------------------------------------------------------------------------------

become liable with respect to Indebtedness of an Unrestricted Subsidiary, but
only to the extent that the Company or a Restricted Subsidiary would be
permitted to:

(1) make an Investment in the Unrestricted Subsidiary pursuant to the third
clause of the definition of Permitted Investments; and

(2) Incur the Indebtedness represented by the Guarantee or agreement pursuant to
Section 3.3. The Board of Directors may designate an Unrestricted Subsidiary to
be a Restricted Subsidiary; provided that immediately after giving effect to the
designation there exists no Default or Event of Default, and if the Unrestricted
Subsidiary has, as of the date of the designation, outstanding Indebtedness
other than Permitted Indebtedness, the Company could Incur at least $1.00 of
Indebtedness other than Permitted Indebtedness.

Notwithstanding the foregoing, no Subsidiary may be designated an Unrestricted
Subsidiary if the Subsidiary, directly or indirectly, holds Capital Stock of a
Restricted Subsidiary.

“U.S. Government Obligations” means securities that are (a) direct obligations
of the United States of America for the timely payment of which its full faith
and credit is pledged or (b) obligations of a Person controlled or supervised by
and acting as an agency or instrumentality of the United States of America the
timely payment of which is unconditionally guaranteed as a full faith and credit
obligation of the United States of America, which, in either case, are not
callable or redeemable at the option of the issuer thereof, and shall also
include a depositary receipt issued by a bank (as defined in Section 3(a)(2) of
the Securities Act), as custodian with respect to any such U.S. Government
Obligations or a specific payment of principal of or interest on any such U.S.
Government Obligations held by such custodian for the account of the holder of
such depositary receipt; provided that (except as required by law) such
custodian is not authorized to make any deduction from the amount payable to the
holder of such depositary receipt from any amount received by the custodian in
respect of the U.S. Government Obligations or the specific payment of principal
of or interest on the U.S. Government Obligations evidenced by such depositary
receipt.

“Voting Stock” of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled to vote in the election of directors.

“Weighted Average Life to Stated Maturity” means, when applied to any
Indebtedness at any date, the number of years obtained by dividing:

(1) The sum of the products obtained by multiplying:

(a) the amount of each then remaining installment, sinking fund, serial maturity
or other required payments of principal, including payment at final maturity, in
respect thereof, by

(b) the number of years, calculated to the nearest one-twelfth, that will elapse
between the date and the making of the payment, by

 

25



--------------------------------------------------------------------------------

(2) The then outstanding principal amount of the Indebtedness;

provided, however, that with respect to any revolving Indebtedness, the
foregoing calculation of Weighted Average Life to Stated Maturity shall be
determined based upon the total available commitments and the required
reductions of commitments in lieu of the outstanding principal amount and the
required payments of principal, respectively.

SECTION 1.2 Other Definitions.

 

Term

   Defined in
Section

“Additional Global Securities”

   2.1(b)

“Agent Members”

   2.1(e)

“Authenticating Agent”

   2.2

“Change of Control Offer”

   3.9

“Change of Control Payment”

   3.9

“Change of Control Payment Date”

   3.9

“Corporate Trust Office”

   3.14

“covenant defeasance option”

   8.1(b)

“cross acceleration provision”

   6.1(6)(b)

“Defaulted Interest”

   2.13

“Excess Proceeds”

   3.7(c)

“Exchange Global Security”

   2.1(b)

“Global Securities”

   2.1(b)

“IAIs”

   2.1(b)

“Institutional Accredited Investor Security”

   2.1(b)

“Institutional Accredited Investor Global Securities”

   2.1(b)

“judgment default provision”

   6.1(8)

“legal defeasance option”

   8.1(b)

“payment default”

   6.1(6)

“Paying Agent”

   2.3

“Private Placement Legend”

   2.1(d)

“QIB”

   2.1(b)

“Registrar”

   2.3

“Regulation S”

   2.1(d)

“Regulation S Global Security”

   2.1(b)

“Regulation S Legend”

   2.1(d)

“Regulation S Securities”

   2.1(b)

“Resale Restriction Termination Date”

   2.6(a)

“Restricted Payment”

   3.4

“Rule 144A”

   2.1(b)

“Rule 144A Global Security”

   2.1(b)

“Rule 144A Securities”

   2.1(b)

“Special Interest Payment Date”

   2.13(a)

“Special Record Date”

   2.13(a)

 

26



--------------------------------------------------------------------------------

SECTION 1.3 Incorporation by Reference of Trust Indenture Act. This Indenture is
subject to the mandatory provisions of the TIA which are incorporated by
reference in and made a part of this Indenture. The following TIA terms have the
following meanings:

“Commission” means the Securities and Exchange Commission.

“indenture securities” means the Securities.

“indenture security holder” means a Securityholder.

“indenture to be qualified” means this Indenture.

“indenture trustee” or “institutional trustee” means the Trustee.

“obligor” on this Indenture securities means the Company and any other obligor
on this Indenture securities.

All other TIA terms used in this Indenture that are defined by the TIA, defined
in the TIA by reference to another statute or defined by SEC rule have the
meanings assigned to them by such definitions.

SECTION 1.4 Rules of Construction. Unless the context otherwise requires:

(1) a term has the meaning assigned to it;

(2) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(3) “or” is not exclusive;

(4) “including” means including without limitation;

(5) words in the singular include the plural and words in the plural include the
singular;

(6) unsecured Indebtedness shall not be deemed to be subordinate or junior to
Secured Indebtedness merely by virtue of its nature as unsecured Indebtedness;

(7) the principal amount of any noninterest bearing or other discount security
at any date shall be the principal amount thereof that would be shown on a
balance sheet of the issuer dated such date prepared in accordance with GAAP;
and

(8) the principal amount of any Preferred Stock shall be (i) the maximum
liquidation value of such Preferred Stock or (ii) the maximum mandatory
redemption or mandatory repurchase price with respect to such Preferred Stock,
whichever is greater.

 

27



--------------------------------------------------------------------------------

ARTICLE II

The Securities

SECTION 2.1 Form, Dating and Terms.

(a) The aggregate principal amount of Securities that may be authenticated and
delivered under this Indenture is unlimited. The Initial Securities issued on
the date hereof will be limited in an aggregate principal amount to
$125,000,000. In addition, the Company may issue, from time to time in
accordance with the provisions of this Indenture (including, without limitation,
Section 3.3 hereof), Additional Securities and Exchange Securities. Furthermore,
Securities may be authenticated and delivered upon registration or transfer, or
in lieu of, other Securities pursuant to Sections 2.6, 2.9, 2.11 or 9.5 or in
connection with a Change of Control Offer pursuant to Section 3.9.

With respect to any Additional Securities, the Issuers shall set forth in Board
Resolutions and Officers’ Certificates, the following information:

(1) the aggregate principal amount of such Additional Securities to be
authenticated and delivered pursuant to this Indenture;

(2) the issue price and the issue date of such Additional Securities, including
the date from which interest shall accrue; and

(3) whether such Additional Securities shall be Global Securities issued in the
form of Exhibit A hereto and/or shall be issued in the form of Exhibit B hereto.

The Initial Securities, the Additional Securities and the Exchange Securities
shall be considered collectively as a single class for all purposes of this
Indenture. Securityholders of the Initial Securities, the Additional Securities
and the Exchange Securities will vote and consent together on all matters to
which such Securityholders are entitled to vote or consent as one class, and
none of the Securityholders of the Initial Securities, the Additional Securities
or the Exchange Securities shall have the right to vote or consent as a separate
class on any matter to which such Securityholders are entitled to vote or
consent.

(b) The Initial Securities are being offered and sold by the Company pursuant to
a Purchase Agreement, dated November 10, 2010, among the Issuers, J.P. Morgan
Securities LLC and the other initial purchasers named therein. The Initial
Securities and any Additional Securities (if issued as restricted Global
Securities) (the “Additional Global Securities”) will be resold initially only
to (A) qualified institutional buyers (as defined in Rule 144A under the
Securities Act (“Rule 144A”)) in reliance on Rule 144A (“QIBs”) and (B) Persons
other than U.S. Persons (as defined in Regulation S under the Securities Act
(“Regulation S”)) in reliance on Regulation S. Such Initial Securities and
Additional Global Securities may thereafter be transferred to, among others,
QIBs, purchasers in reliance on Regulation S and institutional “accredited
investors” (as defined in Rules 501(a)(1), (2), (3) and (7) under the Securities
Act) who are not QIBs (“IAIs”) in accordance with Rule 501 of the Securities Act
in accordance with the procedure described herein.

 

28



--------------------------------------------------------------------------------

Initial Securities and Additional Global Securities offered and sold to
qualified institutional buyers in the United States of America in reliance on
Rule 144A (the “Rule 144A Securities”) shall be issued in the form of a
permanent global Security, without interest coupons, substantially in the form
of Exhibit A, which is hereby incorporated by reference and made a part of this
Indenture, including appropriate legends as set forth in Section 2.1(d) (the
“Rule 144A Global Security”), deposited with the Trustee, as custodian for DTC,
duly executed by the Company and authenticated by the Trustee as hereinafter
provided. The Rule 144A Global Security may be represented by more than one
certificate, if so required by DTC’s rules regarding the maximum principal
amount to be represented by a single certificate. The aggregate principal amount
of the Rule 144A Global Security may from time to time be increased or decreased
by adjustments made on the records of the Trustee, as custodian for DTC or its
nominee, as hereinafter provided.

Initial Securities and Additional Securities offered and sold outside the United
States of America (the “Regulation S Securities”) in reliance on Regulation S
shall be issued in the form of a permanent global Security, without interest
coupons, substantially in the form of Exhibit A (the “Regulation S Global
Security”) deposited with the Trustee, as custodian for DTC, duly executed by
the Issuers and authenticated by the Trustee as hereinafter provided. The
Regulation S Global Security may be represented by more than one certificate, if
so required by DTC’s rules regarding the maximum principal amount to be
represented by a single certificate. The aggregate principal amount of the
Regulation S Global Security may from time to time be increased or decreased by
adjustments made on the records of the Trustee, as custodian for DTC or its
nominee, as hereinafter provided.

Initial Securities and Additional Securities resold to IAIs (the “Institutional
Accredited Investor Securities”) in the United States of America shall be issued
in the form of a permanent global Security, without interest coupons,
substantially in the form of Exhibit A (the “Institutional Accredited Investor
Global Security”) deposited with the Trustee, as custodian for DTC, duly
executed by the Company and authenticated by the Trustee as hereinafter
provided. The Institutional Accredited Investor Global Security may be
represented by more than one certificate, if so required by DTC’s rules
regarding the maximum principal amount to be represented by a single
certificate. The aggregate principal amount of the Institutional Accredited
Investor Global Security may from time to time be increased or decreased by
adjustments made on the records of the Trustee, as custodian for DTC or its
nominee, as hereinafter provided.

Exchange Securities exchanged for interests in the Rule 144A Securities, the
Regulation S Securities and the Institutional Accredited Investor Securities
will be issued in the form of a permanent global Security, without interest
coupons, substantially in the form of Exhibit B, which is hereby incorporated by
reference and made a part of this Indenture, deposited with the Trustee as
hereinafter provided, including the appropriate legend set forth in
Section 2.1(d) (the “Exchange Global Security”). The Exchange Global Security
may be represented by more than one certificate, if so required by DTC’s rules
regarding the maximum principal amount to be represented by a single
certificate.

The Rule 144A Global Security, the Regulation S Global Security, the
Institutional Accredited Investor Global Security and the Exchange Global
Security are sometimes collectively herein referred to as the “Global
Securities.”

 

29



--------------------------------------------------------------------------------

The principal of (and premium, if any) and interest on the Securities shall be
payable at the office or agency of the Issuers maintained for such purpose in
The City of New York, or at such other office or agency of the Issuers as may be
maintained for such purpose pursuant to Section 2.3; provided, however, that, at
the option of the Issuers, each installment of interest may be paid by (i) check
mailed to addresses of the Persons entitled thereto as such addresses shall
appear on the Security Register or (ii) wire transfer to an account located in
the United States maintained by the payee. Payments in respect of Securities
represented by a Global Security (including principal, premium and interest)
will be made by wire transfer of immediately available funds to the accounts
specified by DTC.

The Securities may have notations, legends or endorsements required by law,
stock exchange rule or usage, in addition to those set forth on Exhibit A and
Exhibit B and in Section 2.1(d). The Issuers and the Trustee shall approve the
forms of the Securities and any notation, endorsement or legend on them. Each
Security shall be dated the date of its authentication. The terms of the
Securities set forth in Exhibit A and Exhibit B are part of the terms of this
Indenture and, to the extent applicable, the Issuers and the Trustee, by their
execution and delivery of this Indenture, expressly agree to be bound by such
terms.

(c) Denominations. The Securities shall be issueable only in fully registered
form, without coupons, and only in denominations of $2,000 and integral
multiples of $1,000 in excess of $2,000.

(d) Restrictive Legends. Unless and until (i) the Rule 144A Securities, the
Regulation S Securities and the Institutional Accredited Investor Securities are
sold under an effective registration statement or (ii) the Rule 144A Securities,
the Regulation S Securities and the Institutional Accredited Investor Securities
are exchanged for an Exchange Security in connection with an effective
registration statement,

(A) the Rule 144A Global Security and the Institutional Accredited Investor
Global Security shall bear the following legend (the “Private Placement Legend”)
on the face thereof:

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS SECURITY,
BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR
ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION
DATE”) THAT IS ONE YEAR AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF, THE
ORIGINAL ISSUE DATE OF THE ISSUANCE OF ANY ADDITIONAL SECURITIES AND THE LAST
DATE ON WHICH THE ISSUERS OR ANY AFFILIATE OF ANY ISSUER WAS

 

30



--------------------------------------------------------------------------------

THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY), ONLY (A) TO
THE COMPANY OR ANY SUBSIDIARY THEREOF, (B) PURSUANT TO A REGISTRATION STATEMENT
THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS
THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”), TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN
THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS
AND SALES TO NON-U.S. PERSONS THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE
MEANING OF REGULATION S UNDER THE SECURITIES ACT, (E) TO AN INSTITUTIONAL
“ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501(a)(1), (2), (3) OR
(7) UNDER THE SECURITIES ACT THAT IS NOT A QUALIFIED INSTITUTIONAL BUYER AND
THAT IS PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF ANOTHER
INSTITUTIONAL ACCREDITED INVESTOR, IN EACH CASE IN A MINIMUM PRINCIPAL AMOUNT OF
SECURITIES OR (F) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE ISSUER’S AND THE TRUSTEE’S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSES (D), (E) OR
(F) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/ OR
OTHER INFORMATION SATISFACTORY TO EACH OF THEM. THIS LEGEND WILL BE REMOVED UPON
THE REQUEST OF THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION DATE.

BY ITS ACQUISITION OF THIS SECURITY, THE HOLDER THEREOF WILL BE DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT EITHER (1) NO PORTION OF THE ASSETS USED BY SUCH
HOLDER TO ACQUIRE OR HOLD THIS SECURITY OR ANY INTEREST HEREIN CONSTITUTES THE
ASSETS OF (A) AN EMPLOYEE BENEFIT PLAN THAT IS SUBJECT TO TITLE I OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), (B) A
PLAN, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER ARRANGEMENT THAT IS SUBJECT TO
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) OR
PROVISIONS UNDER ANY OTHER FEDERAL, STATE, LOCAL, NON-U.S. OR OTHER LAWS OR
REGULATIONS THAT ARE SIMILAR TO SUCH PROVISIONS OF ERISA OR THE CODE
(COLLECTIVELY, “SIMILAR LAWS”) OR (C) AN ENTITY WHOSE UNDERLYING ASSETS ARE
CONSIDERED TO INCLUDE “PLAN ASSETS” OF ANY SUCH PLAN, ACCOUNT OR ARRANGEMENT, OR
(2) THE ACQUISITION AND HOLDING OF THIS SECURITY OR ANY INTERESTS HEREIN WILL
NOT CONSTITUTE A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE OR A SIMILAR VIOLATION UNDER ANY APPLICABLE SIMILAR
LAW.”

 

31



--------------------------------------------------------------------------------

(B) the Regulation S Global Security shall bear the following legend (the
“Regulation S Legend”) on the face thereof:

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS SECURITY,
BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR
ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION
DATE”) THAT IS 40 DAYS AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND THE
DATE ON WHICH THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY) WAS FIRST
OFFERED TO PERSONS OTHER THAN DISTRIBUTORS (AS DEFINED IN RULE 902 OF REGULATION
S) IN RELIANCE ON REGULATION S, ONLY (A) TO THE COMPANY OR ANY SUBSIDIARY
THEREOF, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE SECURITIES ARE
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER”
AS DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND SALES TO
NON-U.S. PERSONS THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF
REGULATION S UNDER THE SECURITIES ACT, (E) TO AN INSTITUTIONAL “ACCREDITED
INVESTOR” WITHIN THE MEANING OF RULE 501(a)(1), (2), (3) OR (7) UNDER THE
SECURITIES ACT THAT IS NOT A QUALIFIED INSTITUTIONAL BUYER AND THAT IS
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF ANOTHER INSTITUTIONAL
ACCREDITED INVESTOR, IN EACH CASE IN A MINIMUM PRINCIPAL AMOUNT OF SECURITIES OR
(F) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, SUBJECT TO THE ISSUERS’ AND THE TRUSTEE’S RIGHT PRIOR TO
ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSES (D), (E) OR (F) TO REQUIRE
THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/ OR OTHER INFORMATION
SATISFACTORY TO EACH OF THEM. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF
THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION DATE. BY ITS ACQUISITION
HEREOF, THE HOLDER HEREOF REPRESENTS THAT IT IS NOT A U.S. PERSON NOR IS IT
PURCHASING FOR THE ACCOUNT OF A U.S. PERSON AND IS ACQUIRING THIS SECURITY IN AN

 

32



--------------------------------------------------------------------------------

OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S UNDER THE SECURITIES ACT.

BY ITS ACQUISITION OF THIS SECURITY, THE HOLDER THEREOF WILL BE DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT EITHER (1) NO PORTION OF THE ASSETS USED BY SUCH
HOLDER TO ACQUIRE OR HOLD THIS SECURITY OR ANY INTEREST HEREIN CONSTITUTES THE
ASSETS OF (A) AN EMPLOYEE BENEFIT PLAN THAT IS SUBJECT TO TITLE I OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), (B) A
PLAN, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER ARRANGEMENT THAT IS SUBJECT TO
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) OR
PROVISIONS UNDER ANY OTHER FEDERAL, STATE, LOCAL, NON-U.S. OR OTHER LAWS OR
REGULATIONS THAT ARE SIMILAR TO SUCH PROVISIONS OF ERISA OR THE CODE
(COLLECTIVELY “SIMILAR LAWS”) OR (C) AN ENTITY WHOSE UNDERLYING ASSETS ARE
CONSIDERED TO INCLUDE “PLAN ASSETS” OF ANY SUCH PLAN, ACCOUNT OR ARRANGEMENT, OR
(2) THE ACQUISITION AND HOLDING OF THIS SECURITY OR ANY INTEREST HEREIN WILL NOT
CONSTITUTE A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE OR A SIMILAR VIOLATION UNDER ANY APPLICABLE SIMILAR
LAW.”

(C) The Initial Global Securities, whether or not an Initial Security, shall
bear the following legend on the face thereof:

“UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE ISSUERS OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT,
AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THIS INDENTURE
REFERRED TO ON THE REVERSE HEREOF.”

(e) Book-Entry Provisions.

 

33



--------------------------------------------------------------------------------

(i) This Section 2.1(e) shall apply only to Global Securities deposited with the
Trustee, as custodian for DTC.

(ii) Each Global Security initially shall (x) be registered in the name of DTC
for such Global Security or the nominee of DTC, (y) be delivered to the Trustee
as custodian for DTC and (z) bear legends as set forth in Section 2.1(d).

(iii) Members of, or participants in, DTC (“Agent Members”) shall have no rights
under this Indenture with respect to any Global Security held on their behalf by
DTC or by the Trustee as the custodian of DTC or under such Global Security, and
DTC may be treated by the Issuers, the Trustee and any agent of the Company or
the Trustee as the absolute owner of such Global Security for all purposes
whatsoever. Notwithstanding the foregoing, nothing herein shall prevent the
Issuers, the Trustee or any agent of the Issuers or the Trustee from giving
effect to any written certification, proxy or other authorization furnished by
DTC or impair, as between DTC and its Agent Members, the operation of customary
practices of DTC governing the exercise of the rights of a Securityholder of a
beneficial interest in any Global Security.

(iv) In connection with any transfer of a portion of the beneficial interest in
a Global Security pursuant to subsection (f) of this Section 2.1 to beneficial
owners who are required to hold Definitive Securities, the Securities Custodian
shall reflect on its books and records the date and a decrease in the principal
amount of such Global Security in an amount equal to the principal amount of the
beneficial interest in the Global Security to be transferred, and the Issuers
shall execute, and the Trustee shall authenticate and deliver, one or more
Definitive Securities of like tenor and amount.

(v) In connection with the transfer of an entire Global Security to beneficial
owners pursuant to subsection (f) of this Section 2.1, such Global Security
shall be deemed to be surrendered to the Trustee for cancellation, and the
Issuers shall execute, and the Trustee shall authenticate and deliver, to each
beneficial owner identified by DTC in exchange for its beneficial interest in
such Global Security, an equal aggregate principal amount of Definitive
Securities of authorized denominations.

(vi) The registered Securityholder of a Global Security may grant proxies and
otherwise authorize any person, including Agent Members and persons that may
hold interests through Agent Members, to take any action which a Securityholder
is entitled to take under this Indenture or the Securities.

(f) Definitive Securities. (i) Except as provided below, owners of beneficial
interests in Global Securities will not be entitled to receive Definitive
Securities. If required to do so pursuant to any applicable law or regulation,
beneficial owners may obtain Definitive Securities in exchange for their
beneficial interests in a Global Security upon written request in accordance
with DTC’s and the Registrar’s procedures. In addition, Definitive Securities
shall be

 

34



--------------------------------------------------------------------------------

transferred to all beneficial owners in exchange for their beneficial interests
in a Global Security if (a) DTC notifies the Issuers that it is unwilling or
unable to continue as depositary for such Global Security or DTC ceases to be a
clearing agency registered under the Exchange Act, at a time when DTC is
required to be so registered in order to act as depositary, and in each case a
successor depositary is not appointed by the Issuers within 90 days of such
notice or, (b) the Company executes and delivers to the Trustee and Registrar an
Officers’ Certificate stating that such Global Security shall be so exchangeable
or (c) an Event of Default has occurred and is continuing and the Registrar has
received a request from DTC.

(i) Any Definitive Security delivered in exchange for an interest in a Global
Security pursuant to Section 2.1(e)(iv) or (v) shall, except as otherwise
provided by Section 2.6(c), bear the applicable legend regarding transfer
restrictions applicable to the Definitive Security set forth in Section 2.1(d).

(ii) In connection with the exchange of a portion of a Definitive Security for a
beneficial interest in a Global Security, the Trustee shall cancel such
Definitive Security, and the Issuers shall execute, and the Trustee shall
authenticate and deliver, to the transferring Securityholder a new Definitive
Security representing the principal amount not so transferred.

SECTION 2.2 Execution and Authentication. One Officer of each of the Issuers
shall sign the Securities for the Issuers by manual or facsimile signature. If
an Officer whose signature is on a Security no longer holds that office at the
time the Trustee authenticates the Security, the Security shall be valid
nevertheless.

A Security shall not be valid until an authorized signatory of the Trustee
manually authenticates the Security. The signature of the Trustee on a Security
shall be conclusive evidence that such Security has been duly and validly
authenticated and issued under this Indenture. A Security shall be dated the
date of its authentication.

At any time and from time to time after the execution and delivery of this
Indenture, the Trustee shall authenticate and make available for delivery:
(1) Initial Securities for original issue on the Issue Date in an aggregate
principal amount of $125,000,000, (2) Additional Securities for original issue
and (3) Exchange Securities for issue only in an Exchange Offer, and only in
exchange for Additional Securities of an equal principal amount, in each case
upon a written order of the Issuers signed by two Officers of each of the
Issuers or by an Officer and either an Assistant Treasurer or an Assistant
Secretary of each of the Issuers (the “Issuers’ Order”). Such Issuers’ Order
shall specify the amount of the Securities to be authenticated and the date on
which the original issue of Securities is to be authenticated and whether the
Securities are to be Additional Securities or Exchange Securities.

The Trustee may appoint an agent (the “Authenticating Agent”) reasonably
acceptable to the Issuers to authenticate the Securities. Unless limited by the
terms of such appointment, any such Authenticating Agent may authenticate
Securities whenever the Trustee may do so. Each reference in this Indenture to
authentication by the Trustee includes authentication by the Authenticating
Agent.

 

35



--------------------------------------------------------------------------------

In case any Issuer, pursuant to Article IV, shall be consolidated or merged with
or into any other Person or shall convey, transfer, lease or otherwise dispose
of its properties and assets substantially as an entirety to any Person, and the
successor Person resulting from such consolidation, or surviving such merger, or
into which any Issuer shall have been merged, or the Person which shall have
received a conveyance, transfer, lease or other disposition as aforesaid, shall
have executed an indenture supplemental hereto with the Trustee pursuant to
Article IV, any of the Securities authenticated or delivered prior to such
consolidation, merger, conveyance, transfer, lease or other disposition may,
from time to time, at the request of the successor Person, be exchanged for
other Securities executed in the name of the successor Person with such changes
in phraseology and form as may be appropriate, but otherwise in substance of
like tenor as the Securities surrendered for such exchange and of like principal
amount; and the Trustee, upon Issuers’ Order of the successor Person, shall
authenticate and deliver Securities as specified in such order for the purpose
of such exchange. If Securities shall at any time be authenticated and delivered
in any new name of a successor Person pursuant to this Section 2.2 in exchange
or substitution for or upon registration of transfer of any Securities, such
successor Person, at the option of the Securityholders but without expense to
them, shall provide for the exchange of all Securities at the time outstanding
for Securities authenticated and delivered in such new name.

SECTION 2.3 Registrar and Paying Agent. The Issuers shall maintain an office or
agency where Securities may be presented for registration of transfer or for
exchange (the “Registrar”) and an office or agency where Securities may be
presented for payment (the “Paying Agent”). The Registrar shall keep a register
of the Securities and of their transfer and exchange (the “Security Register”).
The Issuers may have one or more co-registrars and one or more additional paying
agents. The term “Paying Agent” includes any additional paying agent.

The Issuers shall enter into an appropriate agency agreement with any Registrar,
Paying Agent or co-registrar not a party to this Indenture, which shall
incorporate the terms of the TIA. The agreement shall implement the provisions
of this Indenture that relate to such agent. The Issuers shall notify the
Trustee of the name and address of each such agent. If the Issuers fail to
maintain a Registrar or Paying Agent, the Trustee shall act as such and shall be
entitled to appropriate compensation therefor pursuant to Section 7.7. The
Issuers or any of their Restricted Subsidiaries may act as Paying Agent,
Registrar, co-registrar or transfer agent.

The Issuers initially appoint the Trustee as Registrar and Paying Agent for the
Securities.

SECTION 2.4 Paying Agent to Hold Money in Trust. By no later than 10:00 a.m.
(New York City time) on the date on which any principal of or interest on any
Security is due and payable, the Issuers shall deposit with the Paying Agent a
sum sufficient in immediately available funds to pay such principal or interest
when due. The Issuers shall require each Paying Agent (other than the Trustee)
to agree in writing that such Paying Agent shall hold in trust for the benefit
the Securityholders or the Trustee all money held by such Paying Agent for the
payment of principal of or interest on the Securities and shall notify the
Trustee in writing of any default by any of the Issuers in making any such
payment. If either Issuer or a Subsidiary acts as Paying Agent, it shall
segregate the money held by it as Paying Agent and hold it as a separate trust
fund. The Issuers at any time may require a Paying Agent (other than the
Trustee) to pay all money held by it to the Trustee and to account for any funds
disbursed by such Paying Agent. Upon complying with this Section, the Paying
Agent (if other than any Issuer or a Subsidiary)

 

36



--------------------------------------------------------------------------------

shall have no further liability for the money delivered to the Trustee. Upon any
bankruptcy, reorganization or similar proceeding with respect to each Issuer,
the Trustee shall serve as Paying Agent for the Securities.

SECTION 2.5 Securityholder Lists. The Trustee shall preserve in as current a
form as is reasonably practicable the most recent list available to it of the
names and addresses of Securityholders. If the Trustee is not the Registrar, or
to the extent otherwise required under the TIA, the Issuers shall furnish to the
Trustee, in writing at least five Business Days before each interest payment
date and at such other times as the Trustee may request in writing, a list in
such form and as of such date as the Trustee may reasonably require of the names
and addresses of Securityholders.

SECTION 2.6 Transfer and Exchange.

(a) The following provisions shall apply with respect to any proposed transfer
of a Rule 144A Security or an Institutional Accredited Investor Security prior
to the date which is one year after the later of the date of its original issue
and the last date on which the Issuers or any affiliate of the Company was the
owner of such Securities (or any predecessor thereto) (the “Resale Restriction
Termination Date”):

(i) a transfer of a Rule 144A Security or an Institutional Accredited Investor
Security or a beneficial interest therein to a QIB shall be made upon the
representation of the transferee in the form as set forth on the reverse of the
Security that it is purchasing for its own account or an account with respect to
which it exercises sole investment discretion and that it and any such account
is a “qualified institutional buyer” within the meaning of Rule 144A, and is
aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Issuers as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying upon its
foregoing representations in order to claim the exemption from registration
provided by Rule 144A;

(ii) a transfer of a Rule 144A Security or an Institutional Accredited Investor
Security or a beneficial interest therein to an IAI shall be made upon receipt
by the Trustee or its agent of a certificate substantially in the form set forth
in Section 2.7 from the proposed transferee and, if requested by the Issuers or
the Trustee, the delivery of an opinion of counsel, certification and/or other
information satisfactory to each of them; and

(iii) a transfer of a Rule 144A Security or an Institutional Accredited Investor
Security or a beneficial interest therein to a Non-U.S. Person shall be made
upon receipt by the Trustee or its agent of a certificate substantially in the
form set forth in Section 2.8 from the proposed transferee and, if requested by
the Issuers or the Trustee, the delivery of an opinion of counsel, certification
and/or other information satisfactory to each of them.

 

37



--------------------------------------------------------------------------------

(b) The following provisions shall apply with respect to any proposed transfer
of a Regulation S Security prior to the expiration of the Restricted Period:

(i) a transfer of a Regulation S Security or a beneficial interest therein to a
QIB shall be made upon the representation of the transferee, in the form of
assignment on the reverse of the certificate, that it is purchasing the Security
for its own account or an account with respect to which it exercises sole
investment discretion and that it and any such account is a “qualified
institutional buyer” within the meaning of Rule 144A, and is aware that the sale
to it is being made in reliance on Rule 144A and acknowledges that it has
received such information regarding the Issuers as the undersigned has requested
pursuant to Rule 144A or has determined not to request such information and that
it is aware that the transferor is relying upon its foregoing representations in
order to claim the exemption from registration provided by Rule 144A;

(ii) a transfer of a Regulation S Security or a beneficial interest therein to
an IAI shall be made upon receipt by the Trustee or its agent of a certificate
substantially in the form set forth in Section 2.7 from the proposed transferee
and, if requested by the Issuers or the Trustee, the delivery of an opinion of
counsel, certification and/or other information satisfactory to each of them;
and

(iii) a transfer of a Regulation S Security or a beneficial interest therein to
a Non-U.S. Person shall be made upon receipt by the Trustee or its agent of a
certificate substantially in the form set forth in Section 2.8 hereof from the
proposed transferee and, if requested by the Issuers or the Trustee, receipt by
the Trustee or its agent of an opinion of counsel, certification and/or other
information satisfactory to each of them.

After the expiration of the Restricted Period, interests in the Regulation S
Security may be transferred without requiring the certification set forth in
Section 2.7, Section 2.8 or any additional certification.

(c) Restricted Global Securities Legend. Upon the transfer, exchange or
replacement of Securities not bearing a restricted Global Securities Legend, the
Registrar shall deliver Securities that do not bear a restricted Global
Securities Legend. Upon the transfer, exchange or replacement of Securities
bearing a restricted Global Securities Legend, the Registrar shall deliver only
Securities that bear a restricted Global Securities Legend unless there is
delivered to the Registrar an Opinion of Counsel to the effect that neither such
legend nor the related restrictions on transfer are required in order to
maintain compliance with the provisions of the Securities Act.

(d) The Registrar shall retain copies of all letters, notices and other written
communications received pursuant to Section 2.1 or this Section 2.6. The Issuers
shall have the right to inspect and make copies of all such letters, notices or
other written communications at any reasonable time upon the giving of
reasonable prior written notice to the Registrar.

 

38



--------------------------------------------------------------------------------

(e) Obligations with Respect to Transfers and Exchanges of Securities.

(i) To permit registrations of transfers and exchanges, the Issuers shall,
subject to the other terms and conditions of this Article II, execute and the
Trustee shall authenticate Definitive Securities and Global Securities at the
Registrar’s or co-registrar’s request.

(ii) No service charge shall be made to a Securityholder for any registration of
transfer or exchange, but the Issuers may require payment of a sum sufficient to
cover any transfer tax, assessments, or similar governmental charge payable in
connection therewith (other than any such transfer taxes, assessments or similar
governmental charges payable upon exchange or transfer pursuant to Sections 3.7,
3.9 or 9.5).

(iii) The Registrar or co-registrar shall not be required to register the
transfer of or exchange of any Security for a period beginning (1) 15 days
before the mailing of a notice of an offer to repurchase or redeem Securities
and ending at the close of business on the day of such mailing or (2) 15 days
before an interest payment date and ending on such interest payment date.

(iv) Prior to the due presentation for registration of transfer of any Security,
the Issuers, the Trustee, the Paying Agent, the Registrar or any co-registrar
may deem and treat the person in whose name a Security is registered as the
absolute owner of such Security for the purpose of receiving payment of
principal of and interest on such Security and for all other purposes
whatsoever, whether or not such Security is overdue, and none of the Issuers,
the Trustee, the Paying Agent, the Registrar or any co-registrar shall be
affected by notice to the contrary.

(v) Any Definitive Security delivered in exchange for an interest in a Global
Security pursuant to Section 2.1(e) shall, except as otherwise provided by
Section 2.6(c), bear the applicable legend regarding transfer restrictions
applicable to the Definitive Security set forth in Section 2.1(d).

(vi) All Securities issued upon any transfer or exchange pursuant to the terms
of this Indenture shall evidence the same debt and shall be entitled to the same
benefits under this Indenture as the Securities surrendered upon such transfer
or exchange.

(f) No Obligation of the Trustee.

(i) The Trustee shall have no responsibility or obligation to any beneficial
owner of a Global Security, a member of, or a participant in, DTC or other
Person with respect to the accuracy of the records of DTC or its nominee or of
any participant or member thereof, with respect to any ownership interest in the
Securities or with respect to the delivery to any participant, member,
beneficial owner or other Person (other than DTC) of any notice (including any
notice of redemption) or the payment of any amount or delivery of any Securities

 

39



--------------------------------------------------------------------------------

(or other security or property) under or with respect to such Securities. All
notices and communications to be given to the Securityholders and all payments
to be made to Securityholders in respect of the Securities shall be given or
made only to or upon the order of the registered Securityholders (which shall be
DTC or its nominee in the case of a Global Security). The rights of beneficial
owners in any Global Security shall be exercised only through DTC subject to the
applicable rules and procedures of DTC. The Trustee may rely and shall be fully
protected in conclusively relying upon information furnished by DTC with respect
to its members, participants and any beneficial owners.

(ii) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Security (including any transfers between or among DTC participants,
members or beneficial owners in any Global Security) other than to require
delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by, the terms
of this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof.

SECTION 2.7 Form of Certificate to be Delivered in Connection with Transfers to
IAIs.

[Date]

Star Gas Partners, L.P.

Star Gas Finance Company

c/o Union Bank, N.A.

[Address]

[Address]

[Address]

Ladies and Gentlemen:

This certificate is delivered to request a transfer of $             principal
amount of the 8.875% Senior Notes due 2017 (the “Securities”) of Star Gas
Partners, L.P. and Star Gas Finance Company (together, the “Issuers”).

Upon transfer, the Securities would be registered in the name of the new
beneficial owner as follows:

 

Name:                                                                       
                                       Address:                            
                                                                             
Taxpayer ID Number:                         
                                                      

The undersigned represents and warrants to you that:

 

40



--------------------------------------------------------------------------------

1. We are an institutional “accredited investor” (as defined in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act of 1933, as amended (the “Securities
Act”)) purchasing for our own account or for the account of such an
institutional “accredited investor” at least $250,000 principal amount of the
Securities, and we are acquiring the Securities not with a view to, or for offer
or sale in connection with, any distribution in violation of the Securities Act.
We have such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risk of our investment in the Securities
and we invest in or purchase securities similar to the Securities in the normal
course of our business. We and any accounts for which we are acting are each
able to bear the economic risk of our or its investment.

2. We understand that the Securities have not been registered under the
Securities Act and, unless so registered, may not be sold except as permitted in
the following sentence. We agree on our own behalf and on behalf of any investor
account for which we are purchasing Securities to offer, sell or otherwise
transfer such Securities prior to the date that is one year after the later of
the date of original issue and the last date on which the Issuers or any
affiliate of the Issuers was the owner of such Securities (or any predecessor
thereto) (the “Resale Restriction Termination Date”) only (a) to the Issuers,
(b) pursuant to a registration statement which has been declared effective under
the Securities Act, (c) in a transaction complying with the requirements of Rule
144A under the Securities Act, to a person we reasonably believe is a qualified
institutional buyer under Rule 144A (a “QIB”) that purchases for its own account
or for the account of a QIB and to whom notice is given that the transfer is
being made in reliance on Rule 144A, (d) pursuant to offers and sales that occur
outside the United States within the meaning of Regulation S under the
Securities Act, (e) to an institutional “accredited investor” within the meaning
of Rule 501(a)(1), (2), (3) or (7) under the Securities Act that is purchasing
for its own account or for the account of such an institutional “accredited
investor,” in each case in a minimum principal amount of Securities of $250,000
or (f) pursuant to any other available exemption from the registration
requirements of the Securities Act, subject in each of the foregoing cases to
any requirement of law that the disposition of our property or the property of
such investor account or accounts be at all times within our or their control
and in compliance with any applicable state securities laws. The foregoing
restrictions on resale will not apply subsequent to the Resale Restriction
Termination Date. If any resale or other transfer of the Securities is proposed
to be made pursuant to clause (e) above prior to the Resale Restriction
Termination Date, the transferor shall deliver a letter from the transferee
substantially in the form of this letter to the Issuers and the Trustee, which
shall provide, among other things, that the transferee is an institutional
“accredited investor” (within the meaning of Rule 501(a)(1), (2), (3) or
(7) under the Securities Act) and that it is acquiring such Securities for
investment purposes and not for distribution in violation of the Securities Act.
Each purchaser acknowledges that the Issuers and the Trustee reserve the right
prior to any offer, sale or other transfer prior to the Resale Termination Date
of the Securities pursuant to clauses (d), (e) or (f) above to require the
delivery of an opinion of counsel, certifications and/or other information
satisfactory to the Issuers and the Trustee.

 

TRANSFEREE:   

 

BY:   

 

 

41



--------------------------------------------------------------------------------

SECTION 2.8 Form of Certificate to be Delivered in Connection with Transfers
Pursuant to Regulation S.

[Date]

Star Gas Partners, L.P.

Star Gas Finance Company

c/o Union Bank, N.A.

[Address]

[Address]

[Address]

 

Re:    Star Gas Partners, L.P.    Star Gas Finance Company    8.875% Senior
Notes due 2017 (the “Securities”)

Ladies and Gentlemen:

In connection with our proposed sale of $            aggregate principal amount
of the Securities, we confirm that such sale has been effected pursuant to and
in accordance with Regulation S under the United States Securities Act of 1933,
as amended (the “Securities Act”), and, accordingly, we represent that:

(a) the offer of the Securities was not made to a person in the United States;

(b) either (i) at the time the buy order was originated, the transferee was
outside the United States or we and any person acting on our behalf reasonably
believed that the transferee was outside the United States or (ii) the
transaction was executed in, on or through the facilities of a designated
off-shore securities market and neither we nor any person acting on our behalf
knows that the transaction has been pre-arranged with a buyer in the United
States;

(c) no directed selling efforts have been made in the United States in
contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation S,
as applicable; and

(d) the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act.

In addition, if the sale is made during a restricted period and the provisions
of Rule 903(c)(3) or Rule 904(c)(1) of Regulation S are applicable thereto, we
confirm that such sale has been made in accordance with the applicable
provisions of Rule 903(c)(3) or Rule 904(c)(1), as the case may be.

You and the Issuers are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby. Terms used in this certificate have the meanings set
forth in Regulation S.

 

42



--------------------------------------------------------------------------------

 

Very truly yours,

[Name of Transferor]

By:                                                                 
                                

 

                                                                   
                                     

Authorized Signature

SECTION 2.9 Mutilated, Destroyed, Lost or Stolen Securities. If a mutilated
Security is surrendered to the Registrar or if the Securityholder of a Security
claims that the Security has been lost, destroyed or wrongfully taken, the
Issuers shall issue and the Trustee shall authenticate a replacement Security if
the requirements of Section 8-405 of the Uniform Commercial Code are met, such
that the Securityholder (a) satisfies the Issuers or the Trustee within a
reasonable time after such Securityholder has notice of such loss, destruction
or wrongful taking and the Registrar does not register a transfer prior to
receiving such notification, (b) makes such request to the Issuers or the
Trustee prior to the Security being acquired by a protected purchaser as defined
in Section 8-303 of the Uniform Commercial Code (a “protected purchaser”) and
(c) satisfies any other reasonable requirements of the Trustee. If required by
the Trustee or the Company, such Securityholder shall furnish an indemnity bond
sufficient in the judgment of the Company and the Trustee to protect the
Issuers, the Trustee, the Paying Agent, the Registrar and any co-registrar from
any loss which any of them may suffer if a Security is replaced, and, in the
absence of notice to the Issuers or the Trustee that such Security has been
acquired by a bona fide purchaser, the Issuers shall execute and upon Issuers’
Order the Trustee shall authenticate and make available for delivery, in
exchange for any such mutilated Security or in lieu of any such destroyed, lost
or stolen Security, a new Security of like tenor and principal amount, bearing a
number not contemporaneously outstanding.

In case any such mutilated, destroyed, lost or stolen Security has become or is
about to become due and payable, the Issuers in their discretion may, instead of
issuing a new Security, pay such Security.

Upon the issuance of any new Security under this Section, the Issuers may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Trustee) in connection therewith.

Every new Security issued pursuant to this Section in lieu of any mutilated,
destroyed, lost or stolen Security shall constitute an original additional
contractual obligation of the Issuers (if applicable) and any other obligor upon
the Securities, whether or not the mutilated, destroyed, lost or stolen Security
shall be at any time enforceable by anyone, and shall be entitled to all
benefits of this Indenture equally and proportionately with any and all other
Securities duly issued hereunder.

 

43



--------------------------------------------------------------------------------

The provisions of this Section are exclusive and shall preclude (to the extent
lawful) all other rights and remedies with respect to the replacement or payment
of mutilated, destroyed, lost or stolen Securities.

SECTION 2.10 Outstanding Securities. Securities outstanding at any time are all
Securities authenticated by the Trustee except for those canceled by it, those
paid pursuant to Section 2.09, those delivered to it for cancellation and those
described in this Section as not outstanding. A Security ceases to be
outstanding in the event the Issuers or a Subsidiary of the Issuers holds the
Security, provided, however, that (i) for purposes of determining which are
outstanding for consent or voting purposes hereunder, the provisions of
Section 10.6 shall apply and (ii) in determining whether the Trustee shall be
protected in making a determination whether the Securityholders of the requisite
principal amount of outstanding Securities are present at a meeting of
Securityholders of Securities for quorum purposes or have consented to or voted
in favor of any request, demand, authorization, direction, notice, consent,
waiver, amendment or modification hereunder, or relying upon any such quorum,
consent or vote, only Securities which a Trust Officer of the Trustee actually
knows to be held by the Issuers or an Affiliate of the Issuers shall not be
considered outstanding.

If a Security is replaced pursuant to Section 2.9, it ceases to be outstanding
unless the Trustee and the Company receive proof satisfactory to them that the
replaced Security is held by a bona fide purchaser.

If the Paying Agent segregates and holds in trust, in accordance with this
Indenture, on a redemption date or maturity date money sufficient to pay all
principal and interest payable on that date with respect to the Securities (or
portions thereof) to be redeemed or maturing, as the case may be, and the Paying
Agent is not prohibited from paying such money to the Securityholders on that
date pursuant to the terms of this Indenture, then on and after that date such
Securities (or portions thereof) cease to be outstanding and interest on them
ceases to accrue.

SECTION 2.11 Temporary Securities. In the event that Definitive Securities are
to be issued under the terms of this Indenture, until such Definitive Securities
are ready for delivery, the Issuers may prepare and the Trustee shall
authenticate temporary Securities. Temporary Securities shall be substantially
in the form of Definitive Securities but may have variations that the Issuers
consider appropriate for temporary Securities. Without unreasonable delay, the
Issuers shall prepare and the Trustee shall authenticate Definitive Securities.
After the preparation of Definitive Securities, the temporary Securities shall
be exchangeable for Definitive Securities upon surrender of the temporary
Securities at any office or agency maintained by the Issuers for that purpose
and such exchange shall be without charge to the Securityholder. Upon surrender
for cancellation of any one or more temporary Securities, the Issuers shall
execute, and the Trustee shall authenticate and make available for delivery in
exchange therefor, one or more Definitive Securities representing an equal
principal amount of Securities. Until so exchanged, the Securityholder of
temporary Securities shall in all respects be entitled to the same benefits
under this Indenture as a Securityholder of Definitive Securities.

SECTION 2.12 Cancellation. The Issuers at any time may deliver Securities to the
Trustee for cancellation. The Registrar and the Paying Agent shall forward to
the Trustee any

 

44



--------------------------------------------------------------------------------

Securities surrendered to them for registration of transfer, exchange or
payment. The Trustee and no one else shall cancel all Securities surrendered for
registration of transfer, exchange, payment or cancellation and dispose of such
Securities in accordance with its internal policies (subject to the record
retention requirements of the Exchange Act). The Issuers may not issue new
Securities to replace Securities it has paid or delivered to the Trustee for
cancellation for any reason other than in connection with a transfer or
exchange.

SECTION 2.13 Payment of Interest; Defaulted Interest. Interest on any Security
which is payable, and is punctually paid or duly provided for, on any interest
payment date shall be paid to the Person in whose name such Security (or one or
more predecessor Securities) is registered at the close of business on the
regular record date for such interest at the office or agency of the Issuers
maintained for such purpose pursuant to Section 2.3.

Any interest on any Security which is payable, but is not paid when the same
becomes due and payable and such nonpayment continues for a period of 30 days
shall forthwith cease to be payable to the Securityholder on the regular record
date by virtue of having been such Securityholder, and such defaulted interest
and (to the extent lawful) interest on such defaulted interest at the rate borne
by the Securities (such defaulted interest and interest thereon herein
collectively called “Defaulted Interest”) shall be paid by the Issuers, at its
election in each case, as provided in clause (a) or (b) below:

(a) The Issuers may elect to make payment of any Defaulted Interest to the
Persons in whose names the Securities (or their respective predecessor
Securities) are registered at the close of business on a Special Record Date (as
defined below) for the payment of such Defaulted Interest, which shall be fixed
in the following manner. The Issuers shall notify the Trustee in writing of the
amount of Defaulted Interest proposed to be paid on each Security and the date
(not less than 30 days after such notice) of the proposed payment (the “Special
Interest Payment Date”), and at the same time the Issuers shall deposit with the
Trustee an amount of money equal to the aggregate amount proposed to be paid in
respect of such Defaulted Interest or shall make arrangements satisfactory to
the Trustee for such deposit prior to the date of the proposed payment, such
money when deposited to be held in trust for the benefit of the Persons entitled
to such Defaulted Interest as in this clause provided. Thereupon the Trustee
shall fix a record date (the “Special Record Date”) for the payment of such
Defaulted Interest, which date shall be not more than 15 days and not less than
10 days prior to the Special Interest Payment Date and not less than 10 days
after the receipt by the Trustee of the notice of the proposed payment. The
Trustee shall promptly notify the Issuers of such Special Record Date, and in
the name and at the expense of the Issuers, shall cause notice of the proposed
payment of such Defaulted Interest and the Special Record Date and Special
Interest Payment Date therefor to be given in the manner provided for in
Section 10.2, not less than 10 days prior to such Special Record Date. Notice of
the proposed payment of such Defaulted Interest and the Special Record Date and
Special Interest Payment Date therefor having been so given, such Defaulted
Interest shall be paid on the Special Interest Payment Date to the Persons in
whose names the Securities (or their respective predecessor Securities) are
registered at the close of business on such Special Record Date and shall no
longer be payable pursuant to the following clause (b).

(b) The Issuers may make payment of any Defaulted Interest in any other lawful
manner not inconsistent with the requirements of any securities exchange on
which the

 

45



--------------------------------------------------------------------------------

Securities may be listed, and upon such notice as may be required by such
exchange, if, after notice given by the Issuers to the Trustee of the proposed
payment pursuant to this clause, such manner of payment shall be deemed
practicable by the Trustee.

Subject to the foregoing provisions of this Section, each Security delivered
under this Indenture upon registration of, transfer of or in exchange for or in
lieu of any other Security shall carry the rights to interest accrued and
unpaid, and to accrue, which were carried by such other Security.

SECTION 2.14 Computation of Interest. Interest on the Securities shall be
computed on the basis of a 360-day year of twelve 30-day months.

SECTION 2.15 CUSIP Numbers. The Issuers in issuing the Securities may use
“CUSIP” numbers (if then generally in use) and, if so, the Trustee shall use
“CUSIP” numbers in notices of redemption as a convenience to Securityholders;
provided, however, that any such notice may state that no representation is made
as to the correctness of such numbers either as printed on the Securities or as
contained in any notice of a redemption and that reliance may be placed only on
the other identification numbers printed on the Securities, and any such
redemption shall not be affected by any defect in or omission of such CUSIP
numbers. The Issuers shall promptly notify the Trustee in writing of any change
in the CUSIP numbers.

ARTICLE III

Covenants

SECTION 3.1 Payment of Securities. The Issuers shall promptly pay the principal
of and interest on the Securities on the dates and in the manner provided in the
Securities and in this Indenture. Principal and interest shall be considered
paid on the date due to the extent on such date the Trustee or the Paying Agent
holds in accordance with this Indenture immediately available funds sufficient
to pay all principal and interest then due.

The Issuers shall pay interest on overdue principal at the rate specified
therefor in the Securities, and it shall pay interest on overdue installments of
interest at the same rate to the extent lawful.

Notwithstanding anything to the contrary contained in this Indenture, the
Issuers may, to the extent it is required to do so by law, deduct or withhold
income or other similar taxes imposed by the United States of America from
principal or interest payments hereunder.

SECTION 3.2 SEC Reports. Notwithstanding that the Issuers may not be subject to
the reporting requirements of Section 13 or 15(d) of the Exchange Act, to the
extent permitted by the Exchange Act, the Company shall file with the
Commission, and make available to the Trustee and the registered Securityholders
of the Securities, all quarterly and annual financial information that would be
required to be contained in a filing with the Commission on Forms 10-Q and 10-K,
and any successor or substitute forms thereto, if the Issuers were required to
file reports on such forms, including a Management’s Discussion and Analysis of
Financial Condition and Results of Operations, and all current reports that are
required to be filed with the Commission on Form 8-K, and any successor or
substitute form thereto, if the Issuers were

 

46



--------------------------------------------------------------------------------

required to file such reports on such form, and proxy statements if the Issuers
were required to file proxy statements, and any other reports required to be
filed pursuant to Sections 13 and 15(d) of the Exchange Act, in each case,
within the time periods specified therein. In the event that the Issuers are not
permitted to file such reports, documents and information with the Commission
pursuant to the Exchange Act, the Issuers will nevertheless provide such
Exchange Act information to the Trustee and, upon request, to the
Securityholders of the Securities as if the Issuers were subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act within the
time periods specified therein.

SECTION 3.3 Incurrence of Indebtedness and Issuance of Preferred Stock. The
Company will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, create, Incur, issue, assume, guarantee or in any manner
become directly or indirectly liable, contingently or otherwise, for the
payment, in each case, to Incur, any Indebtedness, unless at the time of the
Incurrence and after giving pro forma effect to the receipt and application of
the proceeds of the Indebtedness, the Consolidated Fixed Charge Coverage Ratio
of the Company is greater than 2.00 to 1.00; provided that the foregoing
restrictions will not prohibit the Incurrence by the Company and its Restricted
Subsidiaries of Permitted Indebtedness.

SECTION 3.4 Limitation on Restricted Payments.

(a) The Company will not, and will not permit any of its Restricted
Subsidiaries, directly or indirectly, to (all such payments and other actions
set forth in the following clauses (1) through (4) are collectively the
“Restricted Payments”):

(1) declare or pay any dividend or any other distribution or payment on or with
respect to Capital Stock of the Company or any of its Restricted Subsidiaries or
any payment made to the direct or indirect holders, in their capacities as such,
of Capital Stock of the Company or any of its Restricted Subsidiaries, other
than (a) dividends or distributions payable solely in Capital Stock of the
Company (including Common Stock, but excluding Redeemable Capital Stock), or in
options, warrants or other rights to purchase Capital Stock of the Company
(including Common Stock, but excluding Redeemable Capital Stock); (b) dividends
or other distributions to the extent declared or paid to the Company or any
Restricted Subsidiary of the Company; or (c) dividends or other distributions by
any Restricted Subsidiary of the Company to all holders of Capital Stock of that
Restricted Subsidiary on a pro rata basis;

(2) purchase, redeem, defease or otherwise acquire or retire for value any
Capital Stock of the Company or any of its Restricted Subsidiaries, other than
any Capital Stock owned by a Restricted Subsidiary;

(3) make any principal payment on, or purchase, defease, repurchase, redeem or
otherwise acquire or retire for value, prior to any scheduled maturity,
scheduled repayment, scheduled sinking fund payment or other Stated Maturity,
any subordinated Indebtedness of the Company, other than any such Indebtedness
owed to the Company or a Restricted Subsidiary; or

 

47



--------------------------------------------------------------------------------

(4) make any investment, other than a Permitted Investment, in any entity,
unless, at the time of and after giving effect to the proposed Restricted
Payment,

(i) no Default or Event of Default shall have occurred and be continuing, and

(ii) the Restricted Payment, together with the aggregate of all other Restricted
Payments made by the Company and its Restricted Subsidiaries during the fiscal
quarter during which the Restricted Payment is made, will not exceed:

(A) if the Consolidated Fixed Charge Coverage Ratio of the Company is greater
than 1.75 to 1.00, an amount equal to Available Cash for the immediately
preceding fiscal quarter; or

(B) if the Consolidated Fixed Charge Coverage Ratio of the Company is equal to
or less than 1.75 to 1.00, an amount equal to the sum of $22 million plus the
aggregate net cash proceeds of capital contributions to the Company from any
Person other than a Restricted Subsidiary of the Company, or issuance and sale
of shares of Capital Stock, other than Redeemable Capital Stock, of the Company
to any entity other than to a Restricted Subsidiary of the Company, in any case
made during the period ending on the last day of the fiscal quarter of the
Company immediately preceding the date of the Restricted Payment and beginning
on the Issue Date, less the aggregate amount of all Restricted Payments made by
the Company and its Restricted Subsidiaries in accordance with this clause
during the period ending on the last day of the fiscal quarter of the Company
immediately preceding the date of the Restricted Payment and beginning on the
Issue Date.

(b) The foregoing provisions of this Section 3.4 will not prohibit:

(1) the payment of any dividend or distribution within 60 days after the date of
its declaration if, at the date of declaration, the payment would be permitted
as summarized above;

(2) the redemption, repurchase or other acquisition or retirement of any shares
of any class of Capital Stock of the Company or any Restricted Subsidiary of the
Company in exchange for, or out of the net cash proceeds of, a substantially
concurrent capital contribution to the Company from any entity other than a
Restricted Subsidiary of the Company; or issuance and sale of other Capital
Stock, other than Redeemable Capital Stock, of the Company to any entity other
than to a Restricted Subsidiary of the Company; provided, however, that the
amount of any net cash proceeds that are utilized for any redemption, repurchase
or other acquisition or retirement will be excluded from the calculation of
Available Cash;

(3) the repurchase of any Common Stock or the payment of any dividend or
distribution under any employment agreement, stock or unit option agreement, or
restricted stock agreement not to exceed $1 million in any calendar year and not
to exceed $5 million in the aggregate amount since the Issue Date; or

 

48



--------------------------------------------------------------------------------

(4) any redemption, repurchase or other acquisition or retirement of
subordinated Indebtedness of the Company in exchange for, or out of the net cash
proceeds of, a substantially concurrent capital contribution to the Company from
any entity other than a Restricted Subsidiary of the Company; or issuance and
sale of Indebtedness of the Company issued to any entity other than a Restricted
Subsidiary or the Company, so long as the Indebtedness is Permitted Refinancing
Indebtedness; provided, however, that the amount of any net cash proceeds that
are utilized for any redemption, repurchase or other acquisition or retirement
will be excluded from the calculation of Available Cash;

provided that, in each case set forth above, in computing the amount of
Restricted Payments previously made for purposes of the Restricted Payments test
above, Restricted Payments made under clauses (1) and (3) above will be included
and Restricted Payments made under clauses (2) and (4) above shall not be so
included. The amount of all Restricted Payments (other than cash) will be the
fair market value on the date of the Restricted Payment of the assets proposed
to be transferred by the Company or such Restricted Subsidiary, as the case may
be, pursuant to the Restricted Payment.

SECTION 3.5 Limitation on Liens. The Company will not, and will not permit any
of its Restricted Subsidiaries to, Incur any Liens, unless the Lien is a
Permitted Lien or the Securities are directly secured equally and ratably with
the obligation or liability secured by such Lien.

SECTION 3.6 Limitation on Distributions from Restricted Subsidiaries. (a) The
Company will not, and will not permit any of its Restricted Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any encumbrance
or restriction on the ability of any Restricted Subsidiary to (all such
restrictions and other actions set forth in the following clauses (1) through
(5) being collectively referred to as the “Payment Restrictions”):

(1) pay dividends, in cash or otherwise, or make any other distributions on or
with respect to its Capital Stock or any other interest or participation in, or
measured by, its profits;

(2) pay any Indebtedness owed to the Company or any other Restricted Subsidiary;

(3) make loans or advances to, or any investment in, the Company or any other
Restricted Subsidiary;

(4) transfer any of its properties or assets to the Company or any other
Restricted Subsidiary; or

(5) Guarantee any Indebtedness of the Company or any other Restricted
Subsidiary.

(b) The provisions of Section 3.6(a) will not apply to encumbrances or
restrictions existing under or by reason of:

 

49



--------------------------------------------------------------------------------

(1) applicable law;

(2) any agreement in effect at the Issue Date;

(3) any agreement relating to any Indebtedness permitted to be Incurred under
this Indenture (including agreements or instruments evidencing Indebtedness
Incurred after the Issue Date); provided that such encumbrances or restrictions
contained in any such agreement or instrument, incurred after the Issue Date
will not materially adversely affect the Company’s ability to make anticipated
principal or interest payments on the Securities (as determined by the Board of
Directors of the Company);

(4) customary non-assignment provisions of any contract or any lease governing a
leasehold interest of the Company or any Restricted Subsidiary;

(5) specific purchase money obligations or Capital Leases for property subject
to such obligations;

(6) any agreement of an entity (or any of its Restricted Subsidiaries) acquired
by the Company or any Restricted Subsidiary, in existence at the time of the
acquisition but not created in contemplation of the acquisition, which
encumbrance or restriction is not applicable to any third party other than the
entity;

(7) provisions contained in instruments relating to Indebtedness which prohibit
the transfer of all or substantially all of the assets of the obligor of the
Indebtedness unless the transferee shall assume the obligations of the obligor
under the agreement or instrument; or

(8) any amendment, modification, renewal, refunding, replacement or refinancing
of an agreement referred to in clauses (2), (3) or (6) of this paragraph or this
clause (8); provided, that such amendment, modification, renewal, refunding,
replacement or refinancing will not materially adversely affect the Company’s
ability to make anticipated principal or interest payments on the Securities (as
determined by the Board of Directors of the Company).

SECTION 3.7 Limitation on Asset Sales. (a) The Company will not, and will not
permit any of its Restricted Subsidiaries to, undertake an Asset Sale unless:

(1) the Company or its Restricted Subsidiary, as the case may be, receives
consideration at the time of the Asset Sale at least equal to the fair market
value, as determined in good faith by the Board of Directors, of the assets sold
or otherwise disposed of; and

(2) at least 80% of the consideration received by the Company or the Restricted
Subsidiary is in the form of cash.

(b) For purposes of determining the amount of cash received in an Asset Sale,
the following will be deemed to be cash:

 

50



--------------------------------------------------------------------------------

(1) the amount of any liabilities on the Company’s or any Restricted
Subsidiary’s balance sheet that are assumed by the transferee of the assets; and

(2) the amount of any notes or other obligations received by the Company or the
Restricted Subsidiary from the transferee that is converted within 180 days by
the Company or the Restricted Subsidiary into cash, to the extent of the cash
received.

(c) The 80% limitation set forth in Section 3.7(a)(2) will not apply to any
Asset Sale in which the cash portion of the consideration received is equal to
or greater than the amount of the after-tax proceeds there would have been had
the Asset Sale complied with such limitation.

(d) If the Company or any of its Restricted Subsidiaries receives Net Proceeds
exceeding $10 million from one or more Asset Sales in any fiscal year, then
within 360 days after the date the aggregate amount of Net Proceeds exceeds $10
million, the Company must apply the amount of such Net Proceeds, to the extent
not already so applied, either (i) to reduce senior Indebtedness of the Company
or Indebtedness of any Restricted Subsidiary, with a permanent reduction of
availability, in the case of revolving Indebtedness, or (ii) to make an
investment in assets (except any assets that are classified as current assets
under GAAP) or capital expenditures useful to the Company’s or any of its
Subsidiaries’ business as in effect on the Issue Date or any Related Business.
Any Net Proceeds that are not applied or invested as set forth above, will be
considered “Excess Proceeds”.

(e) On the 361st day after an Asset Sale, if the aggregate amount of Excess
Proceeds exceeds $10 million, the Company will be required to make an offer
(“Asset Sale Offer”) within ten (10) days to all Securityholders to purchase for
cash that amount of Securities that may be purchased out of the Excess Proceeds
at a purchase price equal to 100% of the principal amount of the Securities plus
accrued and unpaid interest to the date of purchase pursuant to the procedures
set forth in the terms of this Indenture and in compliance with the requirements
of Rule 14e-1 under the Exchange Act and any other applicable securities laws,
notwithstanding any provision of this Indenture to the contrary. To the extent
that the aggregate amount of Securities tendered in response to any such
purchase offer is less than the Excess Proceeds, the Company or any Restricted
Subsidiary may use such excess amounts for general business purposes, subject to
other covenants contained in the Indenture. If the aggregate principal amount of
the Securities surrendered by the Securityholders exceeds the amount of Excess
Proceeds, the Trustee shall select the Securities to be purchased in accordance
with the procedures for selection and notice of redemption set forth herein.
Notwithstanding the foregoing, if the Issuers make this purchase offer at any
time when the Issuers have securities outstanding ranking equally in right of
payment with the Securities and the terms of those securities provide that a
similar offer must be made with respect to those other securities, then the
Issuers’ offer to purchase the Securities will be made concurrently with the
other offers, and securities of each issue will be accepted on a pro rata basis
in proportion to the aggregate principal amount of securities of each issue
which their holders elect to have purchased. Upon completion of the offer to the
Securityholders, the amount of Excess Proceeds shall be reset at zero.

 

51



--------------------------------------------------------------------------------

SECTION 3.8 Limitation on Affiliate Transactions. (a) The Company will not, and
will not permit any of its Restricted Subsidiaries to, directly or indirectly,
enter into or otherwise cause any transaction or series of related transactions,
including the sale, transfer, disposition, purchase, exchange or lease of
assets, property or services, other than as provided for in the Company’s
partnership agreement, with, or for the benefit of any Affiliates of the Company
unless:

(1) the transaction or series of related transactions are between the Company
and its Restricted Subsidiaries or between two Restricted Subsidiaries; or

(2) the transaction or series of related transactions are on terms that are no
less favorable to the Company or the Restricted Subsidiary, as the case may be,
than those which would have been obtained in a comparable transaction at such
time from an entity that is not an Affiliate of the Company or Restricted
Subsidiary, and, with respect to transaction(s) involving aggregate payments or
value equal to or greater than $5 million, the Company shall have delivered an
Officers’ Certificate to the Trustee certifying that the transaction(s) is on
terms that are no less favorable to the Company or the Restricted Subsidiary
than those which would have been obtained from an entity that is not an
Affiliate of the Company or Restricted Subsidiary and has been approved by a
majority of the Board of Directors, including a majority of the disinterested
directors.

(b) The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of Section 3.8(a) or otherwise
be restricted by this Indenture or the Securities:

(1) any employment agreement, stock option agreement, restricted stock
agreement, employee stock ownership plan related agreements, or similar
agreement and arrangements, in the ordinary course of business;

(2) transactions not prohibited by Section 3.4 hereof;

(3) transactions in the ordinary course of business in connection with
reinsuring the self-insurance programs or other similar forms of retained
insurance risks of the business operated by the Company, its Subsidiaries and
Affiliates;

(4) any Affiliate trading transactions done in the ordinary course of business;
and

(5) any transaction that is a Flow-Through Acquisition.

SECTION 3.9 Offer to Repurchase Upon Change of Control.

(a) Upon the occurrence of a Change of Control, the Issuers will make an offer
(a “Change of Control Offer”) to each Securityholder to repurchase all or any
part (equal to $2,000 or an integral multiple of $1,000 in excess thereof) of
that Securityholder at a purchase price in cash equal to 101% of the aggregate
principal amount of the Securities or portion of Securities validly tendered for
payment thereof plus accrued and unpaid interest on the Securities repurchased,
if any, to the date of purchase (the “Change of Control Payment”). Within 30
days

 

52



--------------------------------------------------------------------------------

following any Change of Control, the Issuers will mail a notice to each
Securityholder describing the transaction or transactions that constitute the
Change of Control and stating:

(1) that the Change of Control Offer is being made pursuant to this Section 3.9
and that all Securities tendered will be accepted for payment;

(2) the purchase price and the purchase date, which shall be no later than 30
Business Days from the date such notice is mailed (the “Change of Control
Payment Date”);

(3) that any Security not tendered will continue to accrue interest;

(4) that, unless the Issuers default in the payment of the Change of Control
Payment, all Securities accepted for payment pursuant to the Change of Control
Offer will cease to accrue interest after the Change of Control Payment Date;

(5) that Securityholders electing to have any Securities purchased pursuant to a
Change of Control Offer will be required to surrender the Securities, with the
form entitled “Option of Securityholder to Elect Purchase” on the reverse of the
Securities completed, to the Paying Agent at the address specified in the notice
prior to the close of business on the third Business Day preceding the Change of
Control Payment Date;

(6) that Securityholders will be entitled to withdraw any election to have their
Securities purchased if the Paying Agent receives, not later than the close of
business on the second Business Day preceding the Change of Control Payment
Date, a facsimile transmission or letter setting forth the name of the
Securityholder, the principal amount of Securities delivered for purchase, and a
statement that such Securityholder is withdrawing his election to have the
Securities purchased; and

(7) that Securityholders whose Securities are being purchased only in part will
be issued new Securities equal in principal amount to the unpurchased portion of
the Securities surrendered, which unpurchased portion must be equal to $1,000 in
principal amount or an integral multiple thereof.

The Issuers will comply with the requirements of Rule 14e-1 under the Exchange
Act and any other securities laws and regulations thereunder to the extent those
laws and regulations are applicable in connection with the repurchase of the
Securities as a result of a Change in Control. To the extent that the provisions
of any securities laws or regulations conflict with the provisions of this
Indenture, the Issuers will comply with the applicable securities laws and
regulations and will not be deemed to have breached their obligations under the
applicable provisions of this Indenture by virtue of such conflict.

(b) On the Change of Control Payment Date, the Issuers will, to the extent
lawful:

(1) accept for payment all Securities or portions thereof properly tendered in
accordance with the Change of Control Offer;

 

53



--------------------------------------------------------------------------------

(2) deposit an amount equal to the Change of Control Payment for the Securities
with the Paying Agent in respect of all Securities or portion of Securities
properly tendered; and

(3) deliver or cause to be delivered to the Trustee the Securities so accepted
together with an Officers’ Certificate stating the aggregate principal amount of
Securities or portions of Securities being tendered to the Issuers.

The Paying Agent will promptly mail to each Securityholder properly tendered the
Change of Control Payment for such Securities, and the Trustee will promptly
authenticate and mail (or cause to be transferred by book entry) to each
Securityholder a new Security equal in principal amount to any unpurchased
portion of the Securities surrendered, if any; provided that each new Security
will be in a principal amount of $2,000 or an integral multiple of $1,000 in
excess thereof. The Issuers will publicly announce the results of the Change of
Control Offer on or as soon as practicable after the Change of Control Payment
Date.

If the Change of Control Payment Date is on or after an interest record date,
and on or before the related interest payment date, any accrued and unpaid
interest, if any, will be paid to the Person in whose name a Security is
registered at the close of business on such record date, and no additional
interest will be payable to Securityholders who tender pursuant to the Change of
Control Offer.

Prior to mailing a Change of Control Offer, and as a condition to such mailing,
(i) the requisite holders of each issue of Indebtedness issued under an
indenture or other agreement that may be violated by such payment shall have
consented to such Change of Control Offer being made and waived the event of
default, if any, caused by the Change of Control or (ii) the Company will repay
all outstanding Indebtedness issued under an indenture or other agreement that
may be violated by a payment to the Securityholders under a Change of Control
Offer or the Company must offer to repay all Indebtedness and make payment to
the holders of such Indebtedness that accept such offer and obtain waivers of
any event of default from the remaining holders of such Indebtedness. The
Issuers covenant to effect such repayment or obtain such consent and waiver
within 30 days following Change of Control.

(c) Notwithstanding anything to the contrary in this Section 3.9, the Issuers
will not be required to make a Change of Control Offer upon a Change of Control
if a third party makes the Change of Control Offer in the manner, at the times
and otherwise in compliance with the requirements set forth in this Section 3.9
and Section 3.7 hereof and purchases all Securities validly tendered and not
withdrawn under the Change of Control Offer.

SECTION 3.10 Limitation on Sale and Leaseback Transactions. The Company will
not, and will not permit any of its Restricted Subsidiaries to, enter into any
Sale and Leaseback Transaction with respect to their properties unless the
Company or the Restricted Subsidiary would be permitted under this Indenture to
Incur Indebtedness secured by a Lien on the property in an amount equal to the
Attributable Debt with respect to the Sale and Leaseback Transaction.

SECTION 3.11 Limitation on Lines of Business. The Company will not, and will not
permit any Restricted Subsidiary to, engage in any business other than a Related
Business.

 

54



--------------------------------------------------------------------------------

SECTION 3.12 Limitation on Co-Issuer. In addition to the other restrictions set
forth in this Indenture, the Co-Issuer will not Incur any Indebtedness unless:

(a) the Company is a co-obligor or guarantor of the Indebtedness; or

(b) the net proceeds of the Indebtedness are either lent to the Company, used to
acquire outstanding debt securities issued by the Company, or used, directly or
indirectly, to refinance or discharge Indebtedness permitted under the
limitation of this Section 3.12.

Co-Issuer will not engage in any business not related, directly or indirectly,
to obtaining money or arranging financing for the Company.

SECTION 3.13 Maintenance of Office or Agency. The Issuers will maintain an
office or agency where the Securities may be presented or surrendered for
payment, where, if applicable, the Securities may be surrendered for
registration of transfer or exchange and where notices and demands to or upon
the Issuers in respect of the Securities and this Indenture may be served. The
designated corporate trust office of the Trustee, or if the Trustee’s designated
corporate trust office is not located in The City of New York, any other office
or agency maintained by the Trustee in The City of New York (the “Corporate
Trust Office”), shall be such office or agency of the Issuers, unless the
Issuers shall designate and maintain some other office or agency for one or more
of such purposes. The Issuers will give prompt written notice to the Trustee of
any change in the location of any such office or agency. If at any time the
Issuers shall fail to maintain any such required office or agency or shall fail
to furnish the Trustee with the address thereof, such presentations, surrenders,
notices and demands may be made or served at the Corporate Trust Office of the
Trustee, and the Issuers hereby appoint the Trustee as its agent to receive all
such presentations, surrenders, notices and demands.

The Issuers may also from time to time designate one or more other offices or
agencies (in or outside of The City of New York) where the Securities may be
presented or surrendered for any or all such purposes and may from time to time
rescind any such designation. The Issuers will give prompt written notice to the
Trustee of any such designation or rescission and any change in the location of
any such other office or agency.

SECTION 3.14 Partnership and Corporate Existence. Subject to Article IV, the
Company and the Co-Issuer will do or cause to be done all things necessary to
preserve and keep in full force and effect its partnership or corporate
existence and that of the Co-Issuer and each Restricted Subsidiary and the
partnership or corporate rights (charter and statutory) licenses and franchises
of the Company and each Restricted Subsidiary; provided, however, that the
Company shall not be required to preserve any such existence (except the Company
and the Co-Issuer), right, license or franchise if the Board of Directors shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Company and each of its Restricted Subsidiaries, taken as a
whole, and that the loss thereof would not have a material adverse effect on the
ability of the Company to perform its obligations under the Securities or this
Indenture, provided, further, the Company may merge in accordance with
Section 4.1.

SECTION 3.15 Payment of Taxes and Other Claims. The Issuers will pay or
discharge or cause to be paid or discharged, before the same shall become
delinquent, (i) all material taxes,

 

55



--------------------------------------------------------------------------------

assessments and governmental charges levied or imposed upon the Company or any
Subsidiary or upon the income, profits or property of the Company or any
Subsidiary and (ii) all lawful claims for labor, materials and supplies, which,
if unpaid, might by law become a material liability or Lien upon the property of
the Company or any Restricted Subsidiary, except for any Lien permitted to be
Incurred pursuant to the definition of “Permitted Liens”; provided, however,
that the Issuers shall not be required to pay or discharge or cause to be paid
or discharged any such tax, assessment, charge or claim whose amount,
applicability or validity is being contested in good faith by appropriate
proceedings and for which appropriate reserves, if necessary (in the good faith
judgment of management of the Company), are being maintained in accordance with
GAAP or where the failure to pay or discharge the same would not have a material
adverse effect on the ability of the Issuers to perform their obligations under
the Securities or this Indenture.

SECTION 3.16 Payments for Consent. Neither the Company, the Co-Issuer, nor any
of the Company’s Restricted Subsidiaries will, directly or indirectly, pay or
cause to be paid any consideration, whether by way of interest, fees or
otherwise, to any holder of any Securities for or as an inducement to any
consent, waiver or amendment of any of the terms or provisions of this Indenture
or the Securities unless such consideration is offered to be paid or is paid to
all holders of the Securities that consent, waive or agree to amend in the time
frame set forth in the solicitation documents relating to such consent, waiver
or amendment.

SECTION 3.17 Compliance Certificate. The Issuers shall deliver to the Trustee
within 120 days after the end of each Fiscal Year of each of the Issuers an
Officers’ Certificate, one of the signers of which shall be a principal
executive officer, the principal accounting officer or the principal financial
officer of the Company, stating that in the course of the performance by the
signers of their duties as Officers of the Company they would normally have
knowledge of any Default or Event of Default and whether or not the signers know
of any Default or Event of Default that occurred during such period. If they do,
the certificate shall describe the Default or Event of Default, its status and
what action the Company is taking or proposes to take with respect thereto. The
Company also shall comply with TIA § 314(a)(4).

SECTION 3.18 Further Instruments and Acts. Upon the reasonable request of the
Trustee, the Issuers will execute and deliver such further instruments and do
such further acts as may be reasonably necessary or proper to carry out more
effectively the purpose of this Indenture.

SECTION 3.19 Statement by Officers as to Default. The Issuers shall deliver to
the Trustee, as soon as possible and in any event within fifteen days after the
Issuers become aware of the occurrence of any Event of Default or an event
which, with notice or the lapse of time or both, would constitute an Event of
Default, Officers’ Certificates setting forth the details of such Event of
Default or default and the action which the Issuers propose to take with respect
thereto.

SECTION 3.20 Stay, Extension and Usury Laws. The Issuers covenant (to the extent
they may lawfully do so) that they will not at any time insist upon, plead, or
in any manner whatsoever claim or take the benefit or advantage of, any stay,
extension or usury law wherever enacted, nor or any time hereafter in force,
that may affect the covenant or performance of this Indenture; and the Issuers
(to the extent they may lawfully do so) hereby expressly waive all benefit or
advantage of any such law, and covenant that they will not, by resort to any
such law,

 

56



--------------------------------------------------------------------------------

hinder, delay or impede the execution of any power herein grated to the Trustee,
but will suffer and permit the execution of every such power as though no such
law had been enacted.

ARTICLE IV

Successor Company

SECTION 4.1 Merger, Consolidation or Sale of Assets. The Company may not
consolidate or merge with or into, or sell, assign, transfer, lease, convey or
otherwise dispose of all or substantially all of its properties or assets in one
or more related transactions to, another entity unless:

(1) the Company is the surviving entity or the entity formed by or surviving the
transaction, if other than the Company, or the entity to which the sale was made
is a corporation or partnership organized or existing under the laws of the
United States, any state thereof or the District of Columbia;

(2) the entity formed by or surviving the transaction, if other than the
Company, or the entity to which the sale was made assumes all the obligations of
the Company in accordance with a supplemental indenture in a form reasonably
satisfactory to the Trustee, under the Securities and this Indenture;

(3) immediately after the transaction no Default or Event of Default exists; and

(4) at the time of the transaction and after giving pro forma effect to it as if
the transaction had occurred at the beginning of the applicable four-quarter
period, the Company or such other entity or survivor is permitted to Incur at
least $1.00 of additional Indebtedness in accordance with the Consolidated Fixed
Charge Coverage Ratio as described in Section 3.3.

The Co-Issuer may not consolidate or merge with or into, whether or not it is
the surviving entity, or sell, assign, transfer, lease, convey or otherwise
dispose of all or substantially all of its properties or assets in one or more
related transactions to, another entity except under conditions described in the
paragraph above.

For purposes of this Section 4.1, the sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the properties
and assets of one or more Subsidiaries of the Company (including any disposition
by means of any merger, consolidation or similar transaction), which properties
and assets, if held by the Company instead of such Subsidiaries, would
constitute all or substantially all of the properties and assets of the Company
on a consolidated basis, shall be deemed to be the disposition of all or
substantially all of the properties and assets of the Company.

The Company will be released from its obligations under this Indenture, and the
entity formed by or surviving the transaction will succeed to, and be
substituted for, and may exercise every right and power of the Company under
this Indenture; provided that, in the case of a lease

 

57



--------------------------------------------------------------------------------

of all or substantially all its assets, the Company will not be released from
the obligation to pay the principal of and interest on the Securities.

ARTICLE V

Redemption of Securities

SECTION 5.1 Optional Redemption. The Securities may be redeemed, as a whole or
from time to time in part, subject to the conditions and at the redemption
prices specified in the form of Securities set forth in Exhibits A and B hereto,
which are hereby incorporated by reference and made a part of this Indenture,
together with accrued and unpaid interest to the Redemption Date.

SECTION 5.2 Applicability of Article. Redemption of Securities at the election
of the Issuers or otherwise, as permitted or required by any provision of this
Indenture, shall be made in accordance with such provision and this Article.

SECTION 5.3 Election to Redeem; Notice to Trustee. The election of the Issuers
to redeem any Securities pursuant to Section 5.1 shall be evidenced by a Board
Resolution. In case of any redemption at the election of the Issuers, the
Issuers shall, upon not later than the earlier of the date that is 30 days prior
to the Redemption Date fixed by the Issuers or the date on which notice is given
to the Securityholders (except as provided in Section 5.5 or unless a shorter
notice shall be satisfactory to the Trustee), notify the Trustee of such
Redemption Date and of the principal amount of Securities to be redeemed and
shall deliver to the Trustee such documentation and records as shall enable the
Trustee to select the Securities to be redeemed pursuant to Section 5.4.

SECTION 5.4 Selection by Trustee of Securities to Be Redeemed. If less than all
the Securities are to be redeemed at any time pursuant to an optional
redemption, the particular Securities to be redeemed shall be selected not more
than 60 days prior to the Redemption Date by the Trustee, from the outstanding
Securities not previously called for redemption, in compliance with the
requirements of the principal securities exchange, if any, on which such
Securities are listed, or, if such Securities are not so listed, on a pro rata
basis, by lot or by such other method as the Trustee shall deem fair and
appropriate (and in such manner as complies with applicable legal requirements)
and which may provide for the selection for redemption of portions of the
principal of the Securities; provided, however, that no such partial redemption
shall reduce the portion of the principal amount of a Security not redeemed to
less than $1,000.

The Trustee shall promptly notify the Issuers in writing of the Securities
selected for redemption and, in the case of any Securities selected for partial
redemption, the principal amount thereof to be redeemed.

For all purposes of this Indenture, unless the context otherwise requires, all
provisions relating to redemption of Securities shall relate, in the case of any
Security redeemed or to be redeemed only in part, to the portion of the
principal amount of such Security which has been or is to be redeemed.

 

58



--------------------------------------------------------------------------------

SECTION 5.5 Notice of Redemption. Notice of redemption shall be given in the
manner provided for in Section 10.2 not less than 20 nor more than 60 days prior
to the Redemption Date, to each Securityholder of Securities to be redeemed. The
Trustee shall give notice of redemption in the Issuers’ names and at the
Issuers’ expense; provided, however, that the Issuers shall deliver to the
Trustee, at least 35 days prior to the Redemption Date, an Officers’ Certificate
requesting that the Trustee give such notice at the Issuers’ expense and setting
forth the information to be stated in such notice as provided in the following
items.

All notices of redemption shall state:

(1) the Redemption Date,

(2) the redemption price and the amount of accrued interest to the Redemption
Date payable as provided in Section 5.7, if any,

(3) if less than all outstanding Securities are to be redeemed, the
identification of the particular Securities (or portion thereof) to be redeemed,
as well as the aggregate principal amount of Securities to be redeemed and the
aggregate principal amount of Securities to be outstanding after such partial
redemption,

(4) in case any Security is to be redeemed in part only, the notice which
relates to such Security shall state that on and after the Redemption Date, upon
surrender of such Security, the Securityholder will receive, without charge, a
new Security or Securities of authorized denominations for the principal amount
thereof remaining unredeemed,

(5) that on the Redemption Date the redemption price (and accrued interest, if
any, to the Redemption Date payable as provided in Section 5.7) will become due
and payable upon each such Security, or the portion thereof, to be redeemed,
and, unless the Issuers default in making the redemption payment, that interest
on Securities called for redemption (or the portion thereof) will cease to
accrue on and after said date,

(6) the place or places where such Securities are to be surrendered for payment
of the redemption price and accrued interest, if any,

(7) the name and address of the Paying Agent,

(8) that Securities called for redemption must be surrendered to the Paying
Agent to collect the redemption price,

(9) the CUSIP number, and that no representation is made as to the accuracy or
correctness of the CUSIP number, if any, listed in such notice or printed on the
Securities, and

(10) the paragraph of the Securities pursuant to which the Securities are to be
redeemed.

 

59



--------------------------------------------------------------------------------

SECTION 5.6 Deposit of Redemption Price. Prior to any Redemption Date, the
Issuers shall deposit with the Trustee or with a Paying Agent (or, if either of
the Issuers is acting as its own Paying Agent, segregate and hold in trust as
provided in Section 2.4) an amount of money sufficient to pay the redemption
price of, and accrued interest on, all the Securities which are to be redeemed
on that date.

SECTION 5.7 Securities Payable on Redemption Date. Notice of redemption having
been given as aforesaid, the Securities so to be redeemed shall, on the
Redemption Date, become due and payable at the redemption price therein
specified (together with accrued interest, if any, to the Redemption Date), and
from and after such date (unless the Issuers shall default in the payment of the
redemption price and accrued interest) such Securities shall cease to bear
interest. Upon surrender of any such Security for redemption in accordance with
said notice, such Security shall be paid by the Issuers at the redemption price,
together with accrued interest, if any, to the Redemption Date (subject to the
rights of Securityholders of record on the relevant record date to receive
interest due on the relevant interest payment date).

If any Security called for redemption shall not be so paid upon surrender
thereof for redemption, the principal (and premium, if any) shall, until paid,
bear interest from the Redemption Date at the rate borne by the Securities.

SECTION 5.8 Securities Redeemed in Part. Any Security which is to be redeemed
only in part (pursuant to the provisions of this Article) shall be surrendered
at the office or agency of the Issuers maintained for such purpose pursuant to
Section 3.13 (with, if the Issuers or the Trustee so requires, due endorsement
by, or a written instrument of transfer in form satisfactory to the Issuers and
the Trustee duly executed by, the Securityholder thereof or such
Securityholder’s attorney duly authorized in writing), and the Issuers shall
execute, and the Trustee shall authenticate and make available for delivery to
the Securityholder of such Security at the expense of the Issuers, a new
Security or Securities, of any authorized denomination as requested by such
Securityholder, in an aggregate principal amount equal to and in exchange for
the unredeemed portion of the principal of the Security so surrendered,
provided, that each such new Security will be in a principal amount of $1,000 or
integral multiple thereof.

ARTICLE VI

Defaults and Remedies

SECTION 6.1 Events of Default. Each of the following is an Event of Default:

(1) default in any payment of interest or additional interest on any Security
when due, continued for 30 days;

(2) default in the payment of principal of or premium, if any, on any Security
when due at its Stated Maturity, upon optional redemption, upon required
repurchase, upon declaration or otherwise;

(3) failure by the Company to comply with its obligations under Article IV;

 

60



--------------------------------------------------------------------------------

(4) default in the performance of any of the obligations described under
Section 3.9 or Section 3.7 above or under the covenants described under Article
III above and such default shall have continued for a period of 30 days after
the Issuers shall have been given notice (in each case, other than a failure to
purchase Securities which will constitute an Event of Default under clause
(2) above and other than a failure to comply with Section 4.1 which is covered
by clause (3));

(5) default in the performance of any of the other agreements contained in this
Indenture and such default shall have continued for a period of 60 days after
the Issuers shall have been given notice;

(6) default under any mortgage, indenture or instrument under which there may be
issued or by which there may be secured or evidenced any Indebtedness for money
borrowed by the Company or any of its Restricted Subsidiaries (or the payment of
which is Guaranteed by the Company or any of its Restricted Subsidiaries), other
than Indebtedness owed to the Company or a Restricted Subsidiary, whether such
Indebtedness or Guarantee now exists, or is created after the Issue Date, which
default:

(A) is caused by a failure to pay principal of, or interest or premium, if any,
on such Indebtedness prior to the expiration of the applicable grace period
provided (“payment default”) which payment default has not been waived; or

(B) results in the acceleration of such Indebtedness prior to its maturity (the
“cross acceleration provision”);

and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
payment default or the maturity of which has been so accelerated, aggregates $5
million or more;

(7) the Company, the Co-Issuer or any Restricted Subsidiary (pursuant to or
within the meaning of any Bankruptcy Law):

(A) commences a voluntary insolvency proceeding;

(B) consents to the entry of an order for relief against it in an involuntary
insolvency proceeding;

(C) consents to the appointment of a custodian of it or for any substantial part
of its property; or

(D) makes a general assignment for the benefit of its creditors;

or takes any comparable action under any foreign laws relating to insolvency;
provided however, that the liquidation of any Restricted Subsidiary into another
Restricted Subsidiary or the Company other than as part of a credit
reorganization, shall not constitute an Event of Default under this clause (7);

 

61



--------------------------------------------------------------------------------

(8) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(A) is for relief against the Company, the Co-Issuer or any restricted
Subsidiary in an involuntary insolvency proceeding;

(B) appoints a Custodian of the Company, the Co-Issuer or any Restricted
Subsidiary or for any substantial part of its property; or

(C) orders the winding up or liquidation of the Company, the Co-Issuer or any
Restricted Subsidiary; or

(D) grants any similar relief under any foreign laws;

and in each case the order or decree remains unstayed and in effect for 60 days;
or

(9) failure by the Company or any Significant Subsidiary or group of Restricted
Subsidiaries that, taken together (as of the latest audited consolidated
financial statements for the Company and its Restricted Subsidiaries), would
constitute a Significant Subsidiary to pay final judgments aggregating in excess
of $5 million (net of any amounts that a reputable and creditworthy insurance
company has acknowledged liability for in writing), which judgments are not
paid, discharged or stayed for a period of 60 days (the “judgment default
provision”).

However, a default under clauses (4) and (5) of this paragraph will not
constitute an Event of Default until the Trustee or the holders of 25% in
principal amount of the outstanding Securities notify the Company of the default
and the Company does not cure such default within the time specified in clauses
(4) and (5) of this paragraph after receipt of such notice.

SECTION 6.2 Acceleration. If an Event of Default (other than an Event of Default
described in clauses (7) and (8) above) occurs and is continuing, the Trustee by
notice to the Company, or the holders of at least 25% in principal amount of the
outstanding Securities by notice to the Company and the Trustee, may, and the
Trustee at the request of such holders shall, declare the principal of, premium,
if any, and accrued and unpaid interest, if any, on all the Securities to be due
and payable. Upon such a declaration, such principal, premium and accrued and
unpaid interest will be due and payable immediately. In the event of a
declaration of acceleration of the Securities because an Event of Default
described in clause (6) under “Events of Default” has occurred and is
continuing, the declaration of acceleration of the Securities shall be
automatically annulled if the event of default or payment default triggering
such Event of Default pursuant to clause (6) shall be remedied or cured by the
Company or a Restricted Subsidiary of the Company or waived by the holders of
the relevant Indebtedness within 20 days after the declaration of acceleration
with respect thereto and if (1) the annulment of the acceleration of the
Securities would not conflict with any judgment or decree of a court of
competent jurisdiction and (2) all existing Events of Default, except nonpayment
of principal, premium or interest on the Securities that became due solely
because of the acceleration of the Securities, have been cured or waived. If an
Event of Default described in clauses (7) and (8) above occurs and is
continuing, the principal of, premium, if any, and accrued and unpaid

 

62



--------------------------------------------------------------------------------

interest on all the Securities will become and be immediately due and payable
without any declaration or other act on the part of the Trustee or any holders.
The holders of a majority in principal amount of the outstanding Securities may
waive all past defaults (except with respect to nonpayment of principal, premium
or interest) and rescind any such acceleration with respect to the Securities
and its consequences if (1) rescission would not conflict with any judgment or
decree of a court of competent jurisdiction and (2) all existing Events of
Default, other than the nonpayment of the principal of, premium, if any, and
interest on the Securities that have become due solely by such declaration of
acceleration, have been cured or waived.

SECTION 6.3 Other Remedies. If an Event of Default occurs and is continuing, the
Trustee may pursue any available remedy to collect the payment of principal of
(or premium, if any) or interest on the Securities or to enforce the performance
of any provision of the Securities or this Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Securities or does not produce any of them in the proceeding. A delay or
omission by the Trustee or any Securityholder in exercising any right or remedy
accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default. No remedy is
exclusive of any other remedy. All available remedies are cumulative.

SECTION 6.4 Waiver of Past Defaults. The Securityholders of a majority in
principal amount of the outstanding Securities by notice to the Trustee may
(a) waive, by their consent (including, without limitation consents obtained in
connection with a purchase of, or tender offer or exchange offer for,
Securities), an existing Default or Event of Default and its consequences except
(i) a Default or Event of Default in the payment of the principal of, or
premium, if any, or interest on a Security or (ii) a Default or Event of Default
in respect of a provision that under Section 9.2 cannot be amended without the
consent of each Securityholder affected and (b) rescind any such acceleration
with respect to the Securities and its consequences if such rescission would not
conflict with any judgment or decree of a court of competent jurisdiction. When
a Default or Event of Default is waived, it is deemed cured, but no such waiver
shall extend to any subsequent or other Default or Event of Default or impair
any consequent right.

SECTION 6.5 Control by Majority. The Securityholders of a majority in principal
amount of the outstanding Securities may direct the time, method and place of
conducting any proceeding for any remedy available to the Trustee or of
exercising any trust or power conferred on the Trustee. However, the Trustee may
refuse to follow any direction that conflicts with law or this Indenture or,
subject to Sections 7.1 and 7.2, that the Trustee determines is unduly
prejudicial to the rights of other Securityholders or would involve the Trustee
in personal liability; provided, however, that the Trustee may take any other
action deemed proper by the Trustee that is not inconsistent with such
direction. Prior to taking any action hereunder, the Trustee shall be entitled
to indemnification satisfactory to it in its sole discretion against all losses
and expenses caused by taking or not taking such action.

SECTION 6.6 Limitation on Suits. Subject to Section 6.7, a Securityholder may
not pursue any remedy with respect to this Indenture or the Securities unless:

 

63



--------------------------------------------------------------------------------

(1) such Securityholder has previously given to the Trustee written notice
stating that an Event of Default is continuing;

(2) Securityholders of at least 25% in principal amount of the outstanding
Securities have requested in writing that the Trustee pursue the remedy;

(3) such Securityholders have offered to the Trustee security or indemnity
satisfactory to it against any loss, liability or expense;

(4) the Trustee has not complied with such request within 60 days after receipt
of the request and the offer of security or indemnity; and

(5) the Securityholders of a majority in principal amount of the outstanding
Securities have not given the Trustee a direction that, in the opinion of the
Trustee, is inconsistent with such request within such 60-day period.

A Securityholder may not use this Indenture to prejudice the rights of another
Securityholder or to obtain a preference or priority over another Securityholder
(it being understood that the Trustee does not have an affirmative duty to
ascertain whether or not such actions or forbearances are unduly prejudicial to
such Securityholders).

SECTION 6.7 Rights of Securityholders to Receive Payment. Notwithstanding any
other provision of this Indenture (including, without limitation, Section 6.6),
the right of any Securityholder to receive payment of principal of, premium (if
any) or interest on the Securities held by such Securityholder, on or after the
respective due dates expressed in the Securities, or to bring suit for the
enforcement of any such payment on or after such respective dates, shall not be
impaired or affected without the consent of such Securityholder.

SECTION 6.8 Collection Suit by Trustee. If an Event of Default specified in
clauses (1) or (2) of Section 6.1 occurs and is continuing, the Trustee may
recover judgment in its own name and as trustee of an express trust against the
Issuers for the whole amount then due and owing (together with interest on any
unpaid interest to the extent lawful) and the amounts provided for in
Section 7.7.

SECTION 6.9 Trustee May File Proofs of Claim. The Trustee may file such proofs
of claim and other papers or documents as may be necessary or advisable in order
to have the claims of the Trustee and the Securityholders allowed in any
judicial proceedings relative to the Issuers, the Company’s Subsidiaries or its
or their respective creditors or properties and, unless prohibited by law or
applicable regulations, may vote on behalf of the Securityholders in any
election of a trustee in bankruptcy or other Person performing similar
functions, and any Custodian in any such judicial proceeding is hereby
authorized by each Securityholder to make payments to the Trustee and, in the
event that the Trustee shall consent to the making of such payments directly to
the Securityholders, to pay to the Trustee any amount due it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and its counsel, and any other amounts due the Trustee under Section 7.7.

SECTION 6.10 Priorities. If the Trustee collects any money or property pursuant
to this Article VI, it shall pay out the money or property in the following
order:

 

64



--------------------------------------------------------------------------------

FIRST: to the Trustee for amounts due under Section 7.7;

SECOND: to Securityholders for amounts due and unpaid on the Securities for
principal, premium, if any, and interest, ratably, without preference or
priority of any kind, according to the amounts due and payable on the Securities
for principal and interest, respectively; and

THIRD: to the Issuers.

The Trustee may fix a record date and payment date for any payment to
Securityholders pursuant to this Section. At least 15 days before such record
date, the Issuers shall mail to each Securityholder and the Trustee a notice
that states the record date, the payment date and amount to be paid.

SECTION 6.11 Undertaking for Costs. In any suit for the enforcement of any right
or remedy under this Indenture or in any suit against the Trustee for any action
taken or omitted by it as Trustee, a court in its discretion may require the
filing by any party litigant in the suit of an undertaking to pay the costs of
the suit, and the court in its discretion may assess reasonable costs, including
reasonable attorneys’ fees and expenses, against any party litigant in the suit,
having due regard to the merits and good faith of the claims or defenses made by
the party litigant. This Section does not apply to a suit by the Trustee, a suit
by the Issuers, a suit by a Securityholder pursuant to Section 6.7 or a suit by
Securityholders of more than 10% in outstanding principal amount of the
Securities.

SECTION 6.12 Additional Payments. In the case of any Event of Default occurring
by reason of any willful action (or inaction) taken (or not taken) by or on
behalf of the Issuers with the intention of avoiding payment of the premium that
the Issuers would have had to pay if the Issuers then had elected to redeem the
Securities pursuant to the optional redemption provisions of this Indenture or
was required to repurchase the Securities, an equivalent premium shall also
become and be immediately due and payable to the extent permitted by law upon
the acceleration of the Securities. If an Event of Default occurs prior to
December 1, 2014 by reason of any willful action (or inaction) taken (or not
taken) by or on behalf of the Issuers with the intention of avoiding the
prohibition on redemption of the Securities prior to December 1, 2014, the
premium specified in this Indenture shall also become immediately due and
payable to the extent permitted by law upon the acceleration of the Securities.

ARTICLE VII

Trustee

SECTION 7.1 Duties of Trustee. (a) If an Event of Default has occurred and is
continuing, the Trustee shall exercise the rights and powers vested in it by
this Indenture and use the same degree of care and skill in their exercise as a
prudent Person would exercise or use under the circumstances in the conduct of
such Person’s own affairs; provided that if an Event of Default occurs and is
continuing, the Trustee will be under no obligation to exercise the rights or
powers under this Indenture at the request or direction of any of the
Securityholders unless such

 

65



--------------------------------------------------------------------------------

Securityholders have offered to the Trustee reasonable indemnity or security
against loss, liability or expense.

(b) Except during the continuance of an Event of Default:

(1) the Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture and no implied covenants or obligations
shall be read into this Indenture against the Trustee; and

(2) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates, opinions or orders furnished to the Trustee and
conforming to the requirements of this Indenture. However, in the case of any
such certificates or opinions which by any provisions hereof are specifically
required to be furnished to the Trustee, the Trustee shall examine such
certificates and opinions to determine whether or not they conform on their face
to the requirements of this Indenture (but need not confirm or investigate the
accuracy of mathematical calculations or other facts stated therein).

(c) The Trustee may not be relieved from liability for its own negligent action,
its own negligent failure to act or its own willful misconduct, except that:

(1) this paragraph does not limit the effect of paragraph (b) of this Section;

(2) the Trustee shall not be liable for any error of judgment made in good faith
by a Trust Officer unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts; and

(3) the Trustee shall not be liable with respect to any action it takes or omits
to take in good faith in accordance with a direction received by it pursuant to
Section 6.5.

(d) Every provision of this Indenture that in any way relates to the Trustee is
subject to paragraphs (a), (b) and (c) of this Section.

(e) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Issuers.

(f) Money held in trust by the Trustee need not be segregated from other funds
except to the extent required by law.

(g) No provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur financial liability in the performance of any
of its duties hereunder or in the exercise of any of its rights or powers, if it
shall have reasonable grounds to believe that repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it.

 

66



--------------------------------------------------------------------------------

(h) Every provision of this Indenture relating to the conduct or affecting the
liability of or affording protection to the Trustee shall be subject to the
provisions of this Section and to the provisions of the TIA.

(i) Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from each Issuer shall be sufficient if signed by
an Officer of such Issuer.

(j) The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Securityholders unless such Securityholders shall have offered to the Trustee
security or indemnity satisfactory to it against the costs, expenses (including
reasonable attorneys’ fees and expenses) and liabilities that might be incurred
by it in compliance with such request or direction.

(k) The Trustee shall not be deemed to have knowledge of any Default or Event of
Default unless and until an officer at the Trustee’s corporate trust office
responsible for the administration of its duties hereunder shall have actual
knowledge thereof or the Trustee shall have received written notice thereof at
such office.

SECTION 7.2 Rights of Trustee. Subject to Section 7.1:

(a) The Trustee may conclusively rely on any document (whether in its original
or facsimile form) reasonably believed by it to be genuine and to have been
signed or presented by the proper person. The Trustee need not investigate any
fact or matter stated in the document.

(b) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate and/or an Opinion of Counsel. The Trustee shall not be liable for
any action it takes or omits to take in good faith in reliance on an Officers’
Certificate or Opinion of Counsel.

(c) The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent appointed with due
care.

(d) The Trustee shall not be liable for any action it takes or omits to take in
good faith which it believes to be authorized or within its rights or powers,
unless the Trustee’s conduct constitutes willful misconduct or negligence.

(e) The Trustee may consult with counsel of its selection, and the advice or
opinion of counsel with respect to legal matters relating to this Indenture and
the Securities shall be full and complete authorization and protection from
liability in respect of any action taken, omitted or suffered by it hereunder in
good faith and in accordance with the advice or opinion of such counsel.

(f) The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document, but the Trustee, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit, and, if the Trustee shall determine to

 

67



--------------------------------------------------------------------------------

make such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Issuers, personally or by agent or attorney
at the sole cost of the Issuers and shall incur no liability or additional
liability of any kind by reason of such inquiry or investigation.

(g) In no event shall the Trustee be responsible or liable for special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.

(h) The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder.

(i) The Trustee shall not be required to give any bond or surety in respect of
the performance of its powers and duties hereunder.

(j) The Trustee may request that the Issuers deliver a certificate setting forth
the names of individuals and/or titles of officers authorized at such time to
take specified actions pursuant to this Indenture.

SECTION 7.3 Individual Rights of Trustee. The Trustee in its individual or any
other capacity may become the owner or pledgee of Securities and may otherwise
deal with the Company or its Affiliates with respect to such Securities with the
same rights it would have if it were not Trustee. Any Paying Agent, Registrar,
co-registrar or co-paying agent may do the same with like rights. However, the
Trustee must comply with Sections 7.10 and 7.11.

SECTION 7.4 Trustee’s Disclaimer. The Trustee shall not be responsible for and
makes no representation as to the validity or adequacy of this Indenture or the
Securities, it shall not be accountable for the Issuers’ use of the proceeds
from the Securities, and it shall not be responsible for any statement of the
Issuers in this Indenture or in any document issued in connection with the sale
of the Securities or in the Securities other than the Trustee’s certificate of
authentication.

SECTION 7.5 Notice of Defaults. If a Default or Event of Default occurs and is
continuing and if a Trust Officer has actual knowledge thereof, the Trustee
shall mail to each Securityholder notice of the Default or Event of Default
within the earlier of 90 days after it occurs or 30 days after the Trustee has
knowledge of such default. Except in the case of a Default or Event of Default
in payment of principal of, premium (if any), or interest on any Security
(including payments pursuant to the optional redemption or required repurchase
provisions of such Security, if any), the Trustee may withhold the notice if and
so long as it in good faith determines that withholding the notice is in the
interests of Securityholders.

SECTION 7.6 Reports by Trustee to Securityholders. If required, as promptly as
practicable after each May 15 beginning with the May 15 following the date of
this Indenture, and in any event prior to July 15 in each year, the Trustee
shall mail to each Securityholder a brief report dated as of such May 15 that
complies with TIA § 313(a). The Trustee also shall

 

68



--------------------------------------------------------------------------------

comply with TIA § 313(b). The Trustee shall also transmit by mail all reports
required by TIA § 313(c).

A copy of each report at the time of its mailing to Securityholders shall be
filed with the SEC and each stock exchange (if any) on which the Securities are
listed. The Company agrees to notify promptly the Trustee in writing whenever
the Securities become listed on any stock exchange and of any delisting thereof.

SECTION 7.7 Compensation and Indemnity. The Issuers shall pay to the Trustee
from time to time such compensation for its acceptance of this Indenture and
services hereunder as the Issuers and the Trustee shall from time to time agree
in writing. The Trustee’s compensation shall not be limited by any law on
compensation of a trustee of an express trust. The Issuers shall reimburse the
Trustee upon request for all reasonable out-of-pocket expenses incurred or made
by it, including costs of collection, costs of preparing and reviewing reports,
certificates and other documents, costs of preparation and mailing of notices to
Securityholders, in addition to the compensation for its services. Such expenses
shall include the reasonable compensation and expenses, disbursements and
advances of the Trustee’s agents, counsel, accountants and experts. The Issuers
shall indemnify the Trustee against any and all loss, liability, damages, claims
or expense (including reasonable attorneys’ fees and expenses) incurred by it
without negligence or willful misconduct on its part in connection with the
administration of this trust and the performance of its duties hereunder,
including the costs and expenses of enforcing this Indenture (including this
Section 7.7) and of defending itself against any claims (whether asserted by any
Securityholder, the Issuers or otherwise). The Trustee shall notify the Issuers
promptly of any claim for which it may seek indemnity. Failure by the Trustee to
so notify the Issuers shall not relieve the Issuers of their obligations
hereunder. The Issuers shall defend the claim and the Trustee shall provide
reasonable cooperation at the Issuers’ expense in the defense. The Trustee may
have separate counsel and the Issuers shall pay the fees and expenses of such
counsel provided that the Issuers shall not be required to pay such fees and
expenses if it assumes the Trustee’s defense, and, in the reasonable judgment of
outside counsel to the Trustee, there is no conflict of interest between the
Issuers and the Trustee in connection with such defense. The Issuers shall not
be under any obligation to pay for any written settlement without its consent,
which consent shall not be unreasonably delayed, conditioned or withheld. The
Issuers need not reimburse any expense or indemnify against any loss, liability
or expense incurred by the Trustee through the Trustee’s own willful misconduct
or negligence.

To secure the Issuers’ payment obligations in this Section, the Trustee shall
have a lien prior to the Securities on all money or property held or collected
by the Trustee other than money or property held in trust to pay principal of
and interest on particular Securities.

The Issuers’ payment obligations pursuant to this Section shall survive the
discharge of this Indenture. When the Trustee incurs expenses after the
occurrence of a Default specified in clauses (7) or (8) of Section 6.1 with
respect to the Company, the expenses are intended to constitute expenses of
administration under any Bankruptcy Law.

SECTION 7.8 Replacement of Trustee. The Trustee may resign at any time by so
notifying the Issuers. The Securityholders of a majority in principal amount of
the Securities may

 

69



--------------------------------------------------------------------------------

remove the Trustee by so notifying the Trustee and may appoint a successor
Trustee. The Issuers shall remove the Trustee if:

(1) the Trustee fails to comply with Section 7.10;

(2) the Trustee is adjudged bankrupt or insolvent;

(3) a receiver or other public officer takes charge of the Trustee or its
property; or

(4) the Trustee otherwise becomes incapable of acting.

If the Trustee resigns or is removed by the Issuers or by the Securityholders of
a majority in principal amount of the Securities and such Securityholders do not
reasonably promptly appoint a successor Trustee, or if a vacancy exists in the
office of the Trustee for any reason (the Trustee in such event being referred
to herein as the retiring Trustee), the Issuers shall promptly appoint a
successor Trustee.

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuers. Thereupon the resignation or removal of the
retiring Trustee shall become effective, and the successor Trustee shall have
all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to Securityholders. The
retiring Trustee shall promptly transfer all property held by it as Trustee to
the successor Trustee, subject to the lien provided for in Section 7.7.

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee or the Securityholders of at
least 10% in principal amount of the Securities may petition, at the Issuers’
expense, any court of competent jurisdiction for the appointment of a successor
Trustee.

If the Trustee fails to comply with Section 7.10, unless the Trustee’s duty to
resign is stayed as provided in Section 310(b) of the TIA, any Securityholder
who has been a bona fide Securityholder of a Security for at least six months
may petition any court of competent jurisdiction for the removal of the Trustee
and the appointment of a successor Trustee.

Notwithstanding the replacement of the Trustee pursuant to this Section, the
Company’s obligations under Section 7.7 shall continue for the benefit of the
retiring Trustee.

SECTION 7.9 Successor Trustee by Merger. If the Trustee consolidates with,
merges or converts into, or transfers all or substantially all its corporate
trust business or assets to, another corporation or banking association, the
resulting, surviving or transferee corporation without any further act shall be
the successor Trustee.

In case at the time such successor or successors by merger, conversion or
consolidation to the Trustee shall succeed to the trusts created by this
Indenture, any of the Securities shall have been authenticated but not
delivered, any such successor to the Trustee may adopt the certificate of
authentication of any predecessor trustee, and deliver such Securities so
authenticated; and in case at that time any of the Securities shall not have
been authenticated, any successor to the

 

70



--------------------------------------------------------------------------------

Trustee may authenticate such Securities either in the name of any predecessor
hereunder or in the name of the successor to the Trustee; and in all such cases
such certificates shall have the full force which it is anywhere in the
Securities or in this Indenture provided that the certificate of the Trustee
shall have.

SECTION 7.10 Eligibility; Disqualification. The Trustee shall at all times
satisfy the requirements of TIA § 310(a). The Trustee shall have a combined
capital and surplus of at least $50 million as set forth in its most recent
published annual report of condition. The Trustee shall comply with TIA
§ 310(b); provided, however, that there shall be excluded from the operation of
TIA § 310(b)(1) any indenture or indentures under which other securities or
certificates of interest or participation in other securities of the Issuers are
outstanding if the requirements for such exclusion set forth in TIA § 310(b)(1)
are met. This Indenture will always have a Trustee that satisfies the
requirements of TIA § 310(a)(1), (2) and (5).

SECTION 7.11 Preferential Collection of Claims Against Company. The Trustee
shall comply with TIA § 311(a), excluding any creditor relationship listed in
TIA § 311(b). A Trustee who has resigned or been removed shall be subject to TIA
§ 311(a) to the extent indicated.

ARTICLE VIII

Discharge of Indenture; Defeasance

SECTION 8.1 Discharge of Liability on Securities; Defeasance. (a) Subject to
Section 8.1(c), when (i)(x) the Issuers deliver to the Trustee all outstanding
Securities (other than Securities replaced pursuant to Section 2.9) for
cancellation or (y) all outstanding Securities not theretofore delivered for
cancellation have become due and payable, whether at maturity or upon redemption
or will become due and payable within one year or are to be called for
redemption within one year under arrangements satisfactory to the Trustee for
the giving of notice of redemption pursuant to Article V hereof and the Issuers
irrevocably deposit or cause to be deposited with the Trustee as trust funds in
trust solely for the benefit of the Securityholders money in U.S. dollars,
non-callable U.S. Government Obligations, or a combination thereof, in such
amounts as will be sufficient without consideration of any reinvestment of
interest to pay and discharge the entire indebtedness on such Securities not
theretofore delivered to the Trustee for cancellation for principal, premium, if
any, and accrued interest to the date of maturity or redemption; (ii) no Default
or Event of Default shall have occurred and be continuing on the date of such
deposit or shall occur as a result of such deposit and such deposit will not
result in a breach or violation of, or constitute a default under, any other
instrument to which each of the Issuers is a party or by which each of the
Issuers is bound; (iii) the Issuers have paid or caused to be paid all sums
payable under this Indenture and the Securities; and (iv) the Issuers have
delivered irrevocable instructions to the Trustee under this Indenture to apply
the deposited money toward the payment of such Securities at maturity or the
Redemption Date, as the case may be, then the Trustee shall acknowledge
satisfaction and discharge of this Indenture on demand of the Issuers
(accompanied by an Officers’ Certificate and an Opinion of Counsel stating that
all conditions precedent specified herein relating to the satisfaction and
discharge of this Indenture have been complied with) and at the cost and expense
of the Issuers.

 

71



--------------------------------------------------------------------------------

(b) Subject to Sections 8.1(c) and 8.2, the Issuers at any time may terminate
(i) all its obligations under the Securities and this Indenture (“legal
defeasance option”), and after giving effect to such legal defeasance, any
omission to comply with such obligations shall no longer constitute a Default or
Event of Default or (ii) its obligations under Sections 3.2, 3.3, 3.4, 3.5, 3.6,
3.7, 3.8, 3.9, 3.10, 3.11, 3.15, 3.17 and 4.1 and the Issuers may omit to comply
with and shall have no liability in respect of any term, condition or limitation
set forth in any such covenant, whether directly or indirectly, by reason of any
reference elsewhere herein to any such covenant or by reason of any reference in
any such covenant to any other provision herein or in any other document and
such omission to comply with such covenants shall no longer constitute a Default
or an Event of Default under Section 6.1(3), 6.1(4) and 6.1(5) and the operation
of Sections 6.1(6), 6.1(7), 6.1(8) (but only with respect to a Significant
Subsidiary or group of Restricted Subsidiaries that would constitute a
Significant Subsidiary), or 6.1(9), and the events specified in such Sections
shall no longer constitute an Event of Default (clause (ii) being referred to as
the “covenant defeasance option”), but except as specified above, the remainder
of this Indenture and the Securities shall be unaffected thereby. The Issuers
may exercise their legal defeasance option notwithstanding its prior exercise of
its covenant defeasance option.

If the Issuers exercise their legal defeasance option, payment of the Securities
may not be accelerated because of an Event of Default. If the Issuers exercise
their covenant defeasance option, payment of the Securities may not be
accelerated because of an Event of Default specified in Section 6.1(3), 6.1(4)
(as such Section relates to Sections 3.2, 3.3, 3.4, 3.5, 3.6, 3.7, 3.8, 3.9,
3.10, 3.11 and 3.16), 6.1(5), 6.1(6), 6.1(7), 6.1(8) (but only with respect to a
Significant Subsidiary or group of Restricted Subsidiaries that would constitute
a Significant Subsidiary), 6.1(9) or because of the failure of the Issuers to
comply with Section 4.1.

Upon satisfaction of the conditions set forth herein and upon request of the
Issuers, the Trustee shall acknowledge in writing the discharge of those
obligations that the Issuers terminate.

(c) Notwithstanding the provisions of Sections 8.1(a) and (b), the Issuers’
obligations in Sections 2.2, 2.3, 2.4, 2.5, 2.6, 2.9, 2.10, 2.11, 3.1, 3.13,
3.13, 3.14, 3.15, 3.17, 3.18, 3.19, 6.7, 7.7, 7.8 and in this Article 8 shall
survive until the Securities have been paid in full. Thereafter, the Issuers’
obligations in Sections 7.7, 8.4 and 8.5 shall survive.

SECTION 8.2 Conditions to Defeasance. The Issuers may exercise their legal
defeasance option or their covenant defeasance option only if:

(1) the Issuers irrevocably deposit in trust with the Trustee for the benefit of
the Securityholders money in U.S. dollars or U.S. Government Obligations or a
combination thereof for the payment of principal, premium, if any, and interest
on the Securities to maturity or redemption, as the case may be;

(2) the Issuers deliver to the Trustee a certificate from a nationally
recognized firm of independent accountants expressing their opinion that the
payments of principal and interest when due and without reinvestment on the
deposited U.S. Government Obligations plus any deposited money without
investment will provide cash

 

72



--------------------------------------------------------------------------------

at such times and in such amounts as will be sufficient to pay principal and
interest when due on all the Securities to maturity;

(3) no Default or Event of Default shall have occurred and be continuing on the
date of such deposit or, with respect to certain bankruptcy or insolvency Events
of Default, on the 91st day after such date of deposit;

(4) such legal defeasance or covenant defeasance shall not result in a breach or
violation of, or constitute a Default under, this Indenture or any other
material agreement or instrument to which the Company or any of its Subsidiaries
is a party or by which the Company or any of its Subsidiaries is bound;

(5) the Issuers shall have delivered to the Trustee an Opinion of Counsel
(subject to customary assumptions and exclusions) to the effect that (A) the
Securities and (B) assuming no intervening bankruptcy of the Issuers between the
date of deposit and the 91st day following the deposit and that no
Securityholder of the Securities is an insider of the Issuers, after the 91st
day following the deposit, the trust funds will not be subject to the effect of
any applicable bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ right generally;

(6) the Issuers deliver to the Trustee an Opinion of Counsel (subject to
customary assumptions and exclusions) to the effect that the trust resulting
from the deposit does not constitute, or is qualified as, a regulated investment
company under the Investment Company Act of 1940;

(7) in the case of the legal defeasance option, the Issuers shall have delivered
to the Trustee an Opinion of Counsel (subject to customary assumptions and
exclusions) in the United States stating that (i) the Company has received from,
or there has been published by, the Internal Revenue Service a ruling, or
(ii) since the date of this Indenture there has been a change in the applicable
federal income tax law, in either case to the effect that, and based thereon
such Opinion of Counsel shall confirm that, the Securityholders will not
recognize income, gain or loss for federal income tax purposes as a result of
such defeasance and will be subject to federal income tax on the same amounts,
in the same manner and at the same times as would have been the case if such
legal defeasance had not occurred;

(8) in the case of the covenant defeasance option, the Issuers shall have
delivered to the Trustee an Opinion of Counsel (subject to customary assumptions
and exclusions) in the United States to the effect that the Securityholders will
not recognize income, gain or loss for federal income tax purposes as a result
of such deposit and covenant defeasance and will be subject to federal income
tax on the same amount, in the same manner and at the same times as would have
been the case if such deposit and covenant defeasance had not occurred; and

(9) the Issuers deliver to the Trustee an Officers’ Certificate and an Opinion
of Counsel, each stating that all conditions precedent to the defeasance and

 

73



--------------------------------------------------------------------------------

discharge of the Securities and this Indenture as contemplated by this Article
VIII have been complied with.

SECTION 8.3 Application of Trust Money. The Trustee shall hold in trust money or
U.S. Government Obligations deposited with it pursuant to this Article VIII. It
shall apply the deposited money and the money from U.S. Government Obligations
through the Paying Agent and in accordance with this Indenture to the payment of
principal of and interest on the Securities.

SECTION 8.4 Repayment to Company. The Trustee and the Paying Agent shall
promptly turn over to the Issuers upon request any excess money, U.S. Government
Obligations or securities held by them upon payment of all the obligations under
this Indenture.

Subject to any applicable abandoned property law, the Trustee and the Paying
Agent shall pay to the Issuers upon request any money held by them for the
payment of principal of or interest on the Securities that remains unclaimed for
two years, and, thereafter, Securityholders entitled to the money must look to
the Issuers for payment as general creditors.

SECTION 8.5 Indemnity for U.S. Government Obligations. The Issuers shall pay and
shall indemnify the Trustee against any tax, fee or other charge imposed on or
assessed against deposited U.S. Government Obligations or the principal and
interest received on such U.S. Government Obligations.

SECTION 8.6 Reinstatement. If the Trustee or Paying Agent is unable to apply any
money or U.S. Government Obligations in accordance with this Article VIII by
reason of any legal proceeding or by reason of any order or judgment of any
court or governmental authority enjoining, restraining or otherwise prohibiting
such application, the obligations of the Issuers under this Indenture and the
Securities shall be revived and reinstated as though no deposit had occurred
pursuant to this Article VIII until such time as the Trustee or Paying Agent is
permitted to apply all such money or U.S. Government Obligations in accordance
with this Article VIII; provided, however, that, if the Issuers have made any
payment of interest on or principal of any Securities because of the
reinstatement of its obligations, the Issuers shall be subrogated to the rights
of the Securityholders of such Securities to receive such payment from the money
or U.S. Government Obligations held by the Trustee or Paying Agent.

ARTICLE IX

Amendments

SECTION 9.1 Without Consent of Securityholders. The Issuers and the Trustee may
amend this Indenture or the Securities without notice to or consent of any
Securityholder:

(1) cure any ambiguity, omission, defect or inconsistency;

(2) provide for the assumption by a successor corporation, partnership, trust or
limited liability company of the obligations of the Issuers under this
Indenture;

 

74



--------------------------------------------------------------------------------

(3) provide for uncertificated Securities in addition to or in place of
certificated Securities (provided that the uncertificated Securities are issued
in registered form for purposes of Section 163(f) of the Code, or in a manner
such that the uncertificated Securities are described in Section 163(f)
(2) (B) of the Code);

(4) add Guarantees with respect to the Securities;

(5) secure the Securities;

(6) add to the covenants of the Issuers for the benefit of the holders or
surrender any right or power conferred upon the Issuers;

(7) make any change that does not materially adversely affect the rights of any
holder;

(8) comply with any requirement of the SEC in connection with the qualification
of this Indenture under the Trust Indenture Act;

(9) provide for the issuance of exchange securities which shall have terms
substantially identical in all respects to the Securities (except that the
transfer restrictions contained in the Securities shall be modified or
eliminated as appropriate) and which shall be treated, together with any
outstanding Securities, as a single class of securities; or

(10) conform the text of this Indenture or the Securities to any provision under
the heading “Description of Notes” in the offering memorandum, dated
November 10, 2010, relating to the offering by the Company of $125.0 million of
the 8.875% Senior Notes due 2017 to the extent that such provision in the
offering memorandum is intended to be a recitation of a provision of this
Indenture or the Securities.

After an amendment under this Section becomes effective, the Issuers shall mail
to Securityholders a notice briefly describing such amendment. The failure to
give such notice to all Securityholders, or any defect therein, shall not impair
or affect the validity of an amendment under this Section.

SECTION 9.2 With Consent of Securityholders. The Issuers may amend this
Indenture or the Securities without notice to any Securityholder but with the
written consent of the Securityholders of at least a majority in principal
amount of the Securities then outstanding (including, without limitation,
consents obtained in connection with a purchase of, or tender offer or exchange
offer for, Securities). However, without the consent of each Securityholder
affected, an amendment may not:

(1) reduce the principal amount of Securities whose Securityholders must consent
to an amendment;

(2) reduce the rate of or extend the time for payment of interest on any
Security;

 

75



--------------------------------------------------------------------------------

(3) reduce the principal of or extend the Stated Maturity of any Security;

(4) reduce the premium payable upon the redemption or repurchase of any Security
or change the time at which any Security may or shall be redeemed or repurchased
as described under Section 3.7, Section 3.9 and Article V;

(5) make any Security payable in currency other than that stated in the
Security;

(6) impair the right of any Securityholder to receive payment of principal of,
premium, if any, and interest on such Securityholder’s Securities on or after
the due dates therefor (other than a repurchase required under Section 3.7 or
Section 3.9) or to institute suit for the enforcement of any payment on or with
respect to such Securityholder’s Securities; or

(7) make any change to the amendment provisions which require each
Securityholder’s consent or to the waiver provisions.

It shall not be necessary for the consent of the Securityholders under this
Section to approve the particular form of any proposed amendment, but it shall
be sufficient if such consent approves the substance thereof. A consent to any
amendment or waiver under this Indenture by any Securityholder of the Securities
given in connection with a tender of such Securityholder’s Securities will not
be rendered invalid by such tender.

After an amendment under this Section becomes effective, the Issuers shall mail
to Securityholders a notice briefly describing such amendment. The failure to
give such notice to all Securityholders, or any defect therein, shall not impair
or affect the validity of an amendment under this Section.

SECTION 9.3 Compliance with Trust Indenture Act. Every amendment to this
Indenture or the Securities shall comply with the TIA as then in effect.

SECTION 9.4 Revocation and Effect of Consents and Waivers. A consent to an
amendment or a waiver by a Securityholder of a Security shall bind the
Securityholder and every subsequent Securityholder of that Security or portion
of the Security that evidences the same debt as the consenting Securityholder’s
Security, even if notation of the consent or waiver is not made on the Security.
However, any such Securityholder or subsequent Securityholder may revoke the
consent or waiver as to such Securityholder’s Security or portion of the
Security if the Trustee receives the notice of revocation before the date the
amendment or waiver becomes effective. After an amendment or waiver becomes
effective, it shall bind every Securityholder. An amendment or waiver shall
become effective upon receipt by the Trustee of the requisite number of written
consents under Section 9.1 or Section 9.2 as applicable.

The Issuers may, but shall not be obligated to, fix a record date for the
purpose of determining the Securityholders entitled to give their consent or
take any other action described above or required or permitted to be taken
pursuant to this Indenture. If a record date is fixed, then notwithstanding the
immediately preceding paragraph, those Persons who were

 

76



--------------------------------------------------------------------------------

Securityholders at such record date (or their duly designated proxies), and only
those Persons, shall be entitled to give such consent or to revoke any consent
previously given or to take any such action, whether or not such Persons
continue to be Securityholders after such record date. No such consent shall
become valid or effective more than 120 days after such record date.

SECTION 9.5 Notation on or Exchange of Securities. If an amendment changes the
terms of a Security, the Trustee may require the Securityholder of the Security
to deliver it to the Trustee. The Trustee may place an appropriate notation on
the Security regarding the changed terms and return it to the Securityholder.
Alternatively, if the Issuers or the Trustee so determines, the Issuers in
exchange for the Security shall issue and the Trustee shall authenticate a new
Security that reflects the changed terms. Failure to make the appropriate
notation or to issue a new Security shall not affect the validity of such
amendment.

SECTION 9.6 Trustee to Sign Amendments. The Trustee shall sign any amendment
authorized pursuant to this Article IX if the amendment does not adversely
affect the rights, duties, liabilities or immunities of the Trustee. If it does,
the Trustee may but need not sign it. In signing such amendment the Trustee
shall be entitled to receive indemnity reasonably satisfactory to it and shall
receive, and (subject to Sections 7.1 and 7.2) shall be fully protected in
conclusively relying upon an Officers’ Certificate and an Opinion of Counsel
stating that such amendment is authorized or permitted by this Indenture and is
the legal, valid and binding obligation of the Issuers, enforceable in
accordance with its terms.

ARTICLE X

Miscellaneous

SECTION 10.1 Trust Indenture Act Controls. If any provision of this Indenture
limits, qualifies or conflicts with another provision which is required to be
included in this Indenture by the TIA, the provision required by the TIA shall
control.

SECTION 10.2 Notices. Any notice or communication shall be in writing (including
facsimile) and delivered in person or mailed by first-class mail addressed as
follows:

if to the Issuers:

Star Gas Partners, L.P.

2187 Atlantic Street

Stamford, Connecticut 06902

Attention: Daniel P. Donovan, Chief Executive Officer

FAX: (203) 325-7470

with a copy to:

Phillips Nizer LLP

666 Fifth Avenue

New York, NY 10103

Attention: Alan Shapiro, Esq.

FAX: (212) 262-5152

 

77



--------------------------------------------------------------------------------

if to the Trustee:

Union Bank, N.A.

Attention: Corporate Trust Department

551 Madison Avenue, 11th Fl.

New York, NY 10022

FAX: (646-452-2000)

The Issuers or the Trustee by notice to the other may designate additional or
different addresses for subsequent notices or communications.

Any notice or communication mailed to a registered Securityholder shall be
mailed to the Securityholder at the Securityholder’s address as it appears on
the registration books of the Registrar and shall be sufficiently given if so
mailed within the time prescribed.

Failure to mail a notice or communication to a Securityholder or any defect in
it shall not affect its sufficiency with respect to other Securityholders. If a
notice or communication is mailed in the manner provided above, it is duly
given, whether or not the addressee receives it.

SECTION 10.3 Communication by Securityholders with other Securityholders.
Securityholders may communicate pursuant to TIA § 312(b) with other
Securityholders with respect to their rights under this Indenture or the
Securities. The Issuers, the Trustee, the Registrar and anyone else shall have
the protection of TIA § 312(c).

SECTION 10.4 Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Issuers to the Trustee to take or refrain from
taking any action under this Indenture, the Issuers shall furnish to the
Trustee:

(1) an Officers’ Certificate in form and substance reasonably satisfactory to
the Trustee stating that, in the opinion of the signers, all conditions
precedent, if any, provided for in this Indenture relating to the proposed
action have been complied with; and

(2) an Opinion of Counsel in form and substance reasonably satisfactory to the
Trustee stating that, in the opinion of such counsel, all such conditions
precedent have been complied with.

SECTION 10.5 Statements Required in Certificate or Opinion. Each certificate or
opinion with respect to compliance with a covenant or condition provided for in
this Indenture shall include:

(1) a statement that the individual making such certificate or opinion has read
such covenant or condition;

 

78



--------------------------------------------------------------------------------

(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(3) a statement that, in the opinion of such individual, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

(4) a statement as to whether or not, in the opinion of such individual, such
covenant or condition has been complied with.

In giving an Opinion of Counsel, counsel may rely as to factual matters on an
Officers’ Certificate or on certificates of public officials.

SECTION 10.6 When Securities Disregarded. In determining whether the
Securityholders of the required principal amount of Securities have concurred in
any direction, waiver or consent, Securities owned by the Issuers or by any
Person directly or indirectly controlling or controlled by or under direct or
indirect common control with the Issuers shall be disregarded and deemed not to
be outstanding, except that, for the purpose of determining whether the Trustee
shall be protected in relying on any such direction, waiver or consent, only
Securities which a Trust Officer of the Trustee actually knows are so owned
shall be so disregarded. Also, subject to the foregoing, only Securities
outstanding at the time shall be considered in any such determination.

SECTION 10.7 Rules by Trustee, Paying Agent and Registrar. The Trustee may make
reasonable rules for action by, or a meeting of, Securityholders. The Registrar
and the Paying Agent may make reasonable rules for their functions.

SECTION 10.8 Legal Holidays. A “Legal Holiday” is a Saturday, a Sunday or other
day on which commercial banking institutions are authorized or required to be
closed in New York City. If a payment date is a Legal Holiday, payment shall be
made on the next succeeding day that is not a Legal Holiday, and no interest
shall accrue for the intervening period. If a regular record date is a Legal
Holiday, the record date shall not be affected.

SECTION 10.9 GOVERNING LAW; WAIVER OF JULY TRIAL. THIS INDENTURE AND THE
SECURITIES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF.
EACH OF THE ISSUERS AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE SECURITIES OR
THE TRANSACTION CONTEMPLATED HEREBY.

SECTION 10.10 No Recourse Against Others. An incorporator, director, officer,
employee, stockholder, limited partner or controlling person, as such, of the
Issuers or of Kestrel Heat LLC shall not have any liability for any obligations
of the Issuers under the Securities, this Indenture or for any claim based on,
in respect of or by reason of such obligations or their

 

79



--------------------------------------------------------------------------------

creation. By accepting a Security, each Securityholder shall waive and release
all such liability. The waiver and release shall be part of the consideration
for the issue of the Securities.

SECTION 10.11 Successors. All agreements of the Issuers in this Indenture and
the Securities shall bind their respective successors. All agreements of the
Trustee in this Indenture shall bind its successors.

SECTION 10.12 Multiple Originals. The parties may sign any number of copies of
this Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement. One signed copy is enough to prove this Indenture.

SECTION 10.13 Qualification of Indenture. The Issuers shall qualify this
Indenture under the TIA and shall pay all reasonable costs and expenses
(including attorneys’ fees and expenses for the Company, the Trustee and the
Securityholders) incurred in connection therewith, including, but not limited
to, costs and expenses of qualification of this Indenture and the Securities and
printing this Indenture and the Securities. The Trustee shall be entitled to
receive from the Company any such Officers’ Certificates or other documentation
as it may reasonably request in connection with any such qualification of this
Indenture under the TIA.

SECTION 10.14 Table of Contents; Headings. The table of contents,
cross-reference sheet and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not intended
to be considered a part hereof and shall not modify or restrict any of the terms
or provisions hereof.

SECTION 10.15 Force Majeure. In no event shall the Trustee be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Trustee shall use reasonable efforts which are consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances.

SECTION 10.16 U.S.A. Patriot Act. The parties hereto acknowledge that in
accordance with Section 326 of the U.S.A. Patriot Act, the Trustee, like all
financial institutions and in order to help fight the funding of terrorism and
money laundering, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account with the Trustee. The parties to this Indenture agree that they will
provide the Trustee with such information as it may request in order for the
Trustee to satisfy the requirements of the U.S.A. Patriot Act.

[The remainder of this page is intentionally blank]

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Indenture to be duly executed
as of the date first written above.

 

STAR GAS PARTNERS, L.P.

By:

 

KESTREL HEAT LLC, its General Partner

By:

       

Name:

 

Title:

STAR GAS FINANCE COMPANY

By:

       

Name:

 

Title:

UNION BANK, N.A.

as Trustee

By:

       

Name:

 

Title:

 

81



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF FACE OF SECURITY]

[Applicable Restricted Global Securities Legend]

[Depository Legend, if applicable]

 

No. [        ]

     Principal Amount $[                    ]      CUSIP NO.
[                    ]

STAR GAS PARTNERS, L.P.

STAR GAS FINANCE COMPANY

8.875% Senior Notes due 2017

Star Gas Partners, L.P., a Delaware limited partnership (such partnership herein
called the “Company”), and Star Gas Finance Company, a Delaware corporation,
(such corporation, together with the Company, herein called the “Issuers”),
promise to pay to [            ], or registered assigns, the principal sum of
[            ] Dollars or such greater or lesser amount as shall be reflected on
the books and records of the custodian with respect to the Global Security (as
appointed by DTC) (the “Securities Custodian”),1 on December 1, 2017 pursuant to
the Indenture (as defined below).

Interest Payment Dates: June 1 and December 1

Record Dates: May 15 and November 15

Additional provisions of this Security are set forth on the other side of this
Security.

 

 

1

Global Security only.

 

A-1



--------------------------------------------------------------------------------

STAR GAS PARTNERS, L.P.

By:

 

KESTREL HEAT LLC, its General Partner

By:

     

STAR GAS FINANCE COMPANY

By:

     

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION    

UNION BANK, N.A.

            as Trustee, certifies

            that this is one of

            the Securities referred

            to in the Indenture.

   

By

               

Authorized Signatory

  Date:          

 

A-2



--------------------------------------------------------------------------------

[FORM OF REVERSE SIDE OF SECURITY]

8.875% Senior Notes due 2017

 

1. Interest

Star Gas Partners, L.P., a Delaware limited partnership (such partnership being
herein called the “Company”), and Star Gas Finance Company, a Delaware
corporation, (such corporation, together with the Company, under the Indenture
hereinafter referred to, being herein called the “Issuers”), promise to pay
interest on the principal amount of this Security at the rate per annum shown
above.

The Issuers will pay interest semiannually on June 1 and December 1 of each year
commencing June 1, 2011. Interest on the Securities will accrue from the most
recent date to which interest has been paid on the Securities or, if no interest
has been paid, from November 16, 2010. The Issuers shall pay interest on overdue
principal or premium, if any (plus interest on such interest to the extent
lawful), at the rate borne by the Securities to the extent lawful. Interest will
be computed on the basis of a 360-day year of twelve 30-day months.

 

2. Method of Payment

By no later than 10:00 a.m. (New York City time) on the date on which any
principal of or interest on any Security is due and payable, the Issuers shall
deposit with the Trustee or the Paying Agent money sufficient to pay such
principal, premium, if any, and/or interest. The Issuers will pay interest
(except Defaulted Interest) to the Persons who are registered Securityholders of
Securities at the close of business on the May 15 or November 15 next preceding
the interest payment date even if Securities are cancelled, repurchased or
redeemed after the record date and on or before the interest payment date.
Securityholders must surrender Securities to a Paying Agent to collect principal
payments. The Issuers will pay principal and interest in money of the United
States that at the time of payment is legal tender for payment of public and
private debts. Payments in respect of Securities represented by a Global
Security (including principal, premium, if any, and interest) will be made by
the transfer of immediately available funds to the accounts specified by The
Depository Trust Company. The Issuers will make all payments in respect of a
Definitive Security (including principal, premium, if any, and interest) by
mailing a check to the registered address of each Securityholder thereof.

 

3. Paying Agent and Registrar

Initially, Union Bank, N.A. (the “Trustee”), will act as Trustee, Paying Agent
and Registrar. The Issuers may appoint and change any Paying Agent, Registrar or
co-registrar without notice to any Securityholder. The Issuers or any of the
Restricted Subsidiaries may act as Paying Agent, Registrar or co-registrar.

 

4. Indenture

The Issuers issued the Securities under an Indenture dated as of November 16,
2010 (as it may be amended or supplemented from time to time in accordance with
the terms thereof, the

 

A-3



--------------------------------------------------------------------------------

“Indenture”), among the Issuers and the Trustee. The terms of the Securities
include those stated in the Indenture and those made part of the Indenture by
reference to the Trust Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb) as in
effect on the date of the Indenture (the “Act”). Capitalized terms used herein
and not defined herein have the meanings ascribed thereto in the Indenture. The
Securities are subject to all such terms, and Securityholders are referred to
the Indenture and the Act for a statement of those terms.

The Securities are general unsecured senior obligations of the Issuers. The
aggregate principal amount of securities that may be authenticated and delivered
under the Indenture is unlimited.

The Indenture imposes certain limitations, among other things, on the ability of
the Issuers and the Restricted Subsidiaries, to Incur additional debt; pay
dividends on stock; redeem stock or redeem subordinated debt; make investments;
create Liens in favor of other senior subordinated debt and subordinated debt;
enter into agreements that restrict dividends from Restricted Subsidiaries; sell
assets; enter into transactions with Affiliates; sell Capital Stock of
Restricted Subsidiaries; merge or consolidate; enter into different lines of
business and pay consent fees.

 

5. Redemption

Except as described below, the Securities are not redeemable until December 1,
2014. On and after December 1, 2014, the Issuers may redeem all or, from time to
time, a part of the Securities upon not less than 30 nor more than 60 days’
notice, at the following redemption prices (expressed as a percentage of
principal amount) plus accrued and unpaid interest on the Securities, if any, to
the applicable redemption date (subject to the right of holders of record on the
relevant record date to receive interest due on the relevant interest payment
date), if redeemed during the 12-month period beginning on December 1 of the
years indicated below:

 

Year

   Percentage  

2014

     104.438 % 

2015

     102.219 % 

2016 and thereafter

     100.000 % 

At any time, or from time to time, on or prior to December 1, 2013, the Issuer
may, at its option, use all or a portion of the Net Cash Proceeds of one or more
Public Equity Offerings to redeem up to 35% of the aggregate principal amount of
the Securities (including any Additional Securities) issued under this Indenture
at a redemption price equal to 108.875% of the aggregate principal amount of the
Securities to be redeemed, plus accrued and unpaid interest, if any, thereon to
the date of redemption; provided, that: (1) there is a Public Market at the time
of such redemption; (2) at least 65% of the aggregate principal amount of
Securities issued under this Indenture on the Issue Date remains outstanding
immediately after giving effect to any such redemption; and (3) the Issuer makes
such redemption not more than 60 days after the consummation of any such Public
Equity Offering.

 

A-4



--------------------------------------------------------------------------------

In addition, the Securities may be redeemed, in whole or in part, at any time
prior to December 1, 2014 at the option of the Issuers upon not less than 30 nor
more than 60 days’ prior notice mailed by first class mail to each Holder at its
registered address, at a redemption price equal to 100% of the principal amount
of the Securities redeemed plus the Applicable Premium as of, and accrued and
unpaid interest to, the applicable redemption date.

If the optional redemption date is on or after an interest record date and on or
before the related interest payment date, the accrued and unpaid interest, if
any, will be paid to the Person in whose name the Security is registered at the
close of business on such record date, and no additional interest will be
payable to Securityholders whose Securities will be subject to redemption by the
Issuers.

In the case of any partial redemption, the Trustee will select the Securities
for redemption in compliance with the requirements of the principal national
securities exchange, if any, on which the Securities are listed or, if the
Securities are not listed, then on a pro rata basis, by lot or by such other
method as the Trustee in its sole discretion will deem to be fair and
appropriate, although no Security of $1,000 in original principal amount or less
will be redeemed in part. If any Security is to be redeemed in part only, the
notice of redemption relating to that Security will state the portion of the
principal amount thereof to be redeemed. A new Security in principal amount
equal to the unredeemed portion thereof will be issued in the name of the holder
thereof upon cancellation of the original Security.

 

6. Repurchase Provisions

(a) Upon a Change of Control any Securityholder will have the right to cause the
Issuers to repurchase all or any part of the Securities of such Securityholder
at a purchase price in cash equal to 101% of the principal amount thereof, plus
accrued and unpaid interest, if any, to the date of repurchase (subject to the
right of Securityholders of record on the relevant record date to receive
interest due on the relevant interest payment date) as provided in, and subject
to the terms of, the Indenture.

(b) In the event of an Asset Sale that requires the purchase of Securities
pursuant to Section 3.7(e) of the Indenture, the Company will be required to
apply such Excess Proceeds to the repayment of the Securities and any pari passu
notes in accordance with the procedures set forth in Section 3.7 of the
Indenture.

 

7. Denominations; Transfer; Exchange

The Securities are in registered form without coupons in denominations of
principal amount of $2,000 and whole multiples of $1,000 in excess thereof. A
Securityholder may transfer or exchange Securities in accordance with the
Indenture. The Registrar may require a Securityholder, among other things, to
furnish appropriate endorsements or transfer documents and to pay any taxes and
fees required by law or permitted by the Indenture. The Registrar need not
register the transfer of or exchange of any Security for a period beginning
(i) 15 days before the mailing of a notice of an offer to repurchase or redeem
Securities and ending at the close of

 

A-5



--------------------------------------------------------------------------------

business on the day of such mailing or (ii) any Securities for a period
beginning 15 days before an interest payment date and ending on such interest
payment date.

 

8. Persons Deemed Owners

The registered Securityholder of this Security may be treated as the owner of it
for all purposes.

 

9. Unclaimed Money

If money for the payment of principal or interest remains unclaimed for two
years, the Trustee or Paying Agent shall pay the money back to the Issuers at
their request unless an abandoned property law designates another Person. After
any such payment, Securityholders entitled to the money must look only to the
Issuers and not to the Trustee for payment.

 

10. Defeasance

Subject to certain conditions set forth in the Indenture, the Issuers at any
time may terminate some or all of their obligations under the Securities and the
Indenture if the Issuers deposit with the Trustee money or U.S. Government
Obligations for the payment of principal and interest on the Securities to
redemption or maturity, as the case may be.

 

11. Amendment, Waiver

Subject to certain exceptions set forth in the Indenture, (i) the Indenture or
the Securities may be amended without notice to any Securityholder but with the
written consent of the Securityholders of at least a majority in principal
amount of the then outstanding Securities and (ii) any default (other than with
respect to nonpayment or in respect of a provision that cannot be amended
without the written consent of each Securityholder affected) or noncompliance
with any provision may be waived with the written consent of the Securityholders
of a majority in principal amount of the then outstanding Securities. Subject to
certain exceptions set forth in the Indenture, without the consent of any
Securityholder, the Issuers and the Trustee may amend the Indenture or the
Securities to cure any ambiguity, omission, defect or inconsistency, or to
comply with Article IV of the Indenture, or to provide for uncertificated
Securities in addition to or in place of certificated Securities, or to add
guarantees with respect to the Securities, to secure the Securities, or to add
additional covenants of the Issuers, or surrender rights and powers conferred on
the Issuers, or to comply with any request of the SEC in connection with
qualifying the Indenture under the Act, or to make any change that does not
materially adversely affect the rights of any Securityholder, or to provide for
the issuance of Exchange Securities or to conform the text of the Indenture or
the Securities to any provision under the heading “Description of Notes” in the
offering memorandum, dated November 10, 2010 relating to the offering by the
Company of $125.0 million of the 8.875% Senior Notes due 2017 to the extent such
provision in the offering memorandum is intended to be a recitation of a
provision of the Indenture or the Securities.

 

A-6



--------------------------------------------------------------------------------

 

12. Defaults and Remedies

Under the Indenture, Events of Default include in summary form: (i) default for
30 days in payment of interest or additional interest when due on the
Securities; (ii) default in payment of principal or premium, if any, on the
Securities at Stated Maturity, upon required repurchase or upon optional
redemption pursuant to paragraphs 5 and 6 of the Securities, upon declaration or
otherwise; (iii) the failure by the Issuers to comply with its obligations under
Article IV of the Indenture; (iv) default in the performance of any of the
obligations described under Section 3.9 or Section 3.7 inclusive or under the
covenants described under Article III inclusive of the Indenture and such
default shall have continued for a period of 30 days after the Issuers shall
have been given notice (in each case, other than a failure to purchase
Securities which will constitute an Event of Default under clause (ii) above and
other than a failure to comply with Section 4.1 which is covered by clause
(iii); (v) default in the performance of any of the agreements contained in the
Indenture and such default shall have continued for a period of 60 days after
the Issuers shall have been given notice; (vi) default under any mortgage,
indenture or instrument under which there may be issued or by which there may be
secured or evidenced any Indebtedness for money borrowed by the Issuers or any
of their Restricted Subsidiaries (or the payment of which is guaranteed by the
Company or any of its Restricted Subsidiaries), other than Indebtedness owed to
each of the Issuers or a Restricted Subsidiary of such Issuer, whether such
Indebtedness or guarantee now exists, or is created after the date of the
Indenture, which default (a) is caused by a failure to pay principal of, or
interest or premium, if any, on such Indebtedness prior to the expiration of the
applicable grace period provided (“Payment Default”) which payment default has
not been waived or (b) results in the acceleration of such Indebtedness prior to
its maturity (the “cross acceleration provision”) and, in each case, the
principal amount of any such Indebtedness, together with the principal amount of
any other such Indebtedness under which there has been a Payment Default or the
maturity of which has been so accelerated, aggregates $5.0 million or more;
(vii) the Company, the Co-Issuer or any Restricted Subsidiary (pursuant to or
within the meaning of any Bankruptcy Law): (a) commences a voluntary insolvency
proceeding; (b) consents to the entry of an order for relief against it in an
involuntary insolvency proceeding; (c) consents to the appointment of a
custodian of it or for any substantial part of its property; or (d) makes a
general assignment for the benefit of its creditors; or takes any comparable
action under any foreign laws relating to insolvency; provided however, that the
liquidation of any Restricted Subsidiary into another Restricted Subsidiary or
the Company other than as part of a credit reorganization, shall not constitute
an Event of Default under this clause (vii); (viii) a court of competent
jurisdiction enters an order or decree under any Bankruptcy Law that: (a) is for
relief against the Company, the Co-Issuer or any restricted Subsidiary in an
involuntary insolvency proceeding; (b) appoints a Custodian of the Company, the
Co-Issuer or any Restricted Subsidiary or for any substantial part of its
property; or (c) orders the winding up or liquidation of the Company, the
Co-Issuer or any Restricted Subsidiary; or (d) grants any similar relief under
any foreign laws; and in each case the order or decree remains unstayed and in
effect for 60 days; or (ix) failure by the Company or any Significant Subsidiary
or group of Restricted Subsidiaries that, taken together (as of the latest
audited consolidated financial statements for the Company and its Restricted
Subsidiaries), would constitute a Significant Subsidiary to pay final judgments
aggregating in excess of $5.0 million (net of any amounts with respect to which
a reputable and creditworthy insurance company has acknowledged liability for in
writing), which judgments are not paid, discharged or stayed for a period of 60
days (the

 

A-7



--------------------------------------------------------------------------------

“judgment default provision”). However, a default under clauses (iv) and
(v) will not constitute an Event of Default until the Trustee or the
Securityholders of at least 25% in principal amount of the outstanding
Securities notify the Issuers and the Trustee, in the case of a notice given by
the Securityholders, of the default and the Issuers does not cure such default
within the time specified in clauses (iv) and (v) hereof after receipt of such
notice.

If an Event of Default occurs and is continuing (other than an Event of Default
described in clause (vii) above), the Trustee or the Securityholders of at least
25% in principal amount of the Securities may declare all the Securities to be
due and payable. Certain events of bankruptcy or insolvency are Events of
Default which will result in the Securities being due and payable immediately
upon the occurrence of such Events of Default.

Securityholders may not enforce the Indenture or the Securities except as
provided in the Indenture. The Trustee may refuse to enforce the Indenture or
the Securities unless it receives reasonable indemnity or security. Subject to
certain limitations, Securityholders of a majority in principal amount of the
Securities may direct the Trustee in its exercise of any trust or power. The
Trustee may withhold from Securityholders notice of any continuing Default or
Event of Default (except a Default or Event of Default in payment of principal
or interest) if it determines that withholding notice is in their interest.

 

13. Trustee Dealings with the Issuers

Subject to certain limitations set forth in the Indenture, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Securities and may otherwise deal with and collect obligations owed
to it by the Issuers or their Affiliates and may otherwise deal with the Issuers
or their Affiliates with the same rights it would have if it were not Trustee.

 

14. No Recourse Against Others

No director, officer, employee, incorporator, partner, stockholder, limited
partner or controlling person of the Issuers, or of Kestrel Heat LLC as such,
shall have any liability for any obligations of the Issuers under the
Securities, the Indenture, or for any claim based on, in respect of, or by
reason of, such obligations of their creation. Each Securityholder by accepting
a Security waives and releases all such liability. The waiver and release are
part of the consideration for issuance of the Securities.

 

15. Authentication

This Security shall not be valid until an authorized signatory of the Trustee
(or an authenticating agent acting on its behalf) manually signs the certificate
of authentication on the other side of this Security.

 

16. Abbreviations

Customary abbreviations may be used in the name of a Securityholder or an
assignee, such as TEN COM (= tenants in common), TEN ENT (= tenants by the
entirety), JT TEN (=

 

A-8



--------------------------------------------------------------------------------

joint tenants with rights of survivorship and not as tenants in common), CUST (=
custodian) and U/G/M/A (= Uniform Gift to Minors Act).

 

17. CUSIP Numbers

Pursuant to a recommendation promulgated by the Committee on Uniform Security
Identification Procedures, the Company has caused CUSIP numbers to be printed on
the Securities and has directed the Trustee to use CUSIP numbers in notices of
redemption as a convenience to Securityholders. No representation is made as to
the accuracy of such numbers either as printed on the Securities or as contained
in any notice of redemption and reliance may be placed only on the other
identification numbers placed thereon.

 

18. Governing Law

This Security shall be governed by, and construed in accordance with, the laws
of the State of New York; without regard to conflicts of law principles thereof.

The Issuers will furnish to any Securityholder upon written request and without
charge to the Securityholder a copy of the Indenture, which has in it the text
of this Security in larger type. Requests may be made to:

Star Gas Partners, L.P.

Star Gas Finance Company

1287 Atlantic Street

Stamford, Connecticut 06902

Attention: Chief Financial Officer

 

A-9



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Security, fill in the form below:

I or we assign and transfer this Security to

 

 

(Print or type assignee’s name, address and zip code)

 

(Insert assignee’s soc. sec. or tax I.D. No.)

and irrevocably appoint              agent to transfer this Security on the
books of the

Company. The agent may substitute another to act for him.

 

 

 

Date:                               

   Your Signature:_______________________

Signature Guarantee:                    
                                         
                                         
                                                                                

(Signature must be guaranteed)

 

Sign exactly as your name appears on the other side of this Security.

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
SEC Rule 17Ad-15.

In connection with any transfer or exchange of any of the Securities evidenced
by this certificate occurring prior to the date that is two years after the
later of the date of original issuance of such Securities and the last date, if
any, on which such Securities were owned by the Company or any Affiliate of the
Company, the undersigned confirms that such Securities are being:

CHECK ONE BOX BELOW:

 

1 ¨ •    acquired for the undersigned’s own account, without transfer; or 2 ¨ •
   transferred to the Issuers; or 3 ¨ •    transferred pursuant to and in
compliance with Rule 144A under the Securities Act of 1933, as amended (the
“Securities Act”); or 4 ¨ •    transferred pursuant to an effective registration
statement under the Securities Act; or

 

A-10



--------------------------------------------------------------------------------

5 ¨ •    transferred pursuant to and in compliance with Regulation S under the
Securities Act; or 6 ¨ •    transferred to an institutional “accredited
investor” (as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities
Act), that has furnished to the Trustee a signed letter containing certain
representations and agreements (the form of which letter appears as Section 2.7
of the Indenture); or 7 ¨ •    transferred pursuant to another available
exemption from the registration requirements of the Securities Act of 1933.

Unless one of the boxes is checked, the Trustee will refuse to register any of
the Securities evidenced by this certificate in the name of any person other
than the registered Securityholder thereof; provided, however, that if box (5),
(6) or (7) is checked, the Trustee or the Issuers may require, prior to
registering any such transfer of the Securities, in their sole discretion, such
legal opinions, certifications and other information as the Trustee or the
Issuers may reasonably request to confirm that such transfer is being made
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act of 1933, such as the exemption
provided by Rule 144 under such Act.

 

        

 

         Signature

Signature Guarantee:

    

 

 

  

  

 

(Signature must be guaranteed)

     Signature

 

 

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
SEC Rule 17Ad-15.

TO BE COMPLETED BY PURCHASER IF (1) OR (3) ABOVE IS CHECKED.

 

A-11



--------------------------------------------------------------------------------

The undersigned represents and warrants that it is purchasing this Security for
its own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, as amended,
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Issuers as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

 

 

Dated

 

A-12



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Security purchased by the Issuers pursuant to
Section 3.7 or 3.9 of the Indenture, check either box:

 

¨    ¨ 3.9    3.7

 

If you want to elect to have only part of this Security purchased by the Company
pursuant to Section 3.7 or 3.9 of the Indenture, state the amount in principal
amount (must be integral multiple of $1,000): $            

  

 

Date: __________

  
Your Signature________________________________________________________________
           (Sign exactly as your name appears on the other side of this
Security)

Signature Guarantee:

               _______________________________________________________________
               (Signature must be guaranteed)

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
SEC Rule 17Ad-15.

 

A-13



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF FACE OF EXCHANGE SECURITY]

[Depository Legend, if applicable]

 

No. [    ]

  Principal Amount $[            ]   CUSIP NO. [            ]

STAR GAS PARTNERS, L.P.

STAR GAS FINANCE COMPANY

8.875% Senior Notes due 2017

Star Gas Partners, L.P., a Delaware limited partnership (such partnership herein
called the “Company”), and Star Gas Finance Company, a Delaware corporation,
(such corporation, together with the Company, herein called the “Issuers”),
promise to pay to [            ], or registered assigns, the principal sum of
[            ] Dollars or such greater or lesser amount as shall be reflected on
the books and records of the of the custodian with respect to the Global
Security (as appointed by DTC) (the “Securities Custodian”),2 on December 1,
2017 pursuant to the Indenture (as defined below).

Interest Payment Dates: June 1 and December 1

Record Dates: May 15 and November 15

Additional provisions of this Security are set forth on the other side of this
Security.

 

 

2 Global Security only.

 

B-1



--------------------------------------------------------------------------------

 

STAR GAS PARTNERS, L.P.

By: KESTREL HEAT LLC, its General Partner

By:                                                                 
                                

STAR GAS FINANCE COMPANY

By:                                                                 
                                

TRUSTEE’S CERTIFICATE

OF AUTHENTICATION

UNION BANK, N.A.

            as Trustee, certifies

            that this is one of

            the Securities referred

            to in the Indenture.

 

By                                                                 
                                 

       Date:                                           Authorized Signatory    
  

 

B-2



--------------------------------------------------------------------------------

[FORM OF REVERSE SIDE OF EXCHANGE SECURITY]

8.875% Senior Notes due 2017

 

1. Interest

Star Gas Partners, L.P., a Delaware limited partnership (such partnership being
herein called the “Company”), and Star Gas Finance Company, a Delaware
corporation, (such corporation, together with the Company, under the Indenture
hereinafter referred to, being herein called the “Issuers”), promise to pay
interest on the principal amount of this Security at the rate per annum shown
above.

The Issuers will pay interest semiannually on June 1 and December 1 of each year
commencing June 1, 2011. Interest on the Securities will accrue from the most
recent date to which interest has been paid on the Securities or, if no interest
has been paid, from November 16, 2010. The Issuers shall pay interest on overdue
principal or premium, if any (plus interest on such interest to the extent
lawful), at the rate borne by the Securities to the extent lawful. Interest will
be computed on the basis of a 360-day year of twelve 30-day months.

 

2. Method of Payment

By no later than 10:00 a.m. (New York City time) on the date on which any
principal of or interest on any Security is due and payable, the Issuers shall
deposit with the Trustee or the Paying Agent money sufficient to pay such
principal, premium, if any, and/or interest. The Issuers will pay interest
(except Defaulted Interest) to the Persons who are registered Securityholders of
Securities at the close of business on the May 15 or November 15 next preceding
the interest payment date even if Securities are cancelled, repurchased or
redeemed after the record date and on or before the interest payment date.
Securityholders must surrender Securities to a Paying Agent to collect principal
payments. The Issuers will pay principal and interest in money of the United
States that at the time of payment is legal tender for payment of public and
private debts. Payments in respect of Securities represented by a Global
Security (including principal, premium, if any, and interest) will be made by
the transfer of immediately available funds to the accounts specified by The
Depository Trust Company. The Issuers will make all payments in respect of a
Definitive Security (including principal, premium, if any, and interest) by
mailing a check to the registered address of each Securityholder thereof.

 

3. Paying Agent and Registrar

Initially, Union Bank, N.A. (the “Trustee”), will act as Trustee, Paying Agent
and Registrar. The Issuers may appoint and change any Paying Agent, Registrar or
co-registrar without notice to any Securityholder. The Issuers or any of the
Restricted Subsidiaries may act as Paying Agent, Registrar or co-registrar.

 

4. Indenture

The Issuers issued the Securities under an Indenture dated as of November 16,
2010 (as it may be amended or supplemented from time to time in accordance with
the terms thereof, the “Indenture”), among the Issuers and the Trustee. The
terms of the Securities include those stated

 

B-3



--------------------------------------------------------------------------------

in the Indenture and those made part of the Indenture by reference to the Trust
Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb) as in effect on the date of
the Indenture (the “Act”). Capitalized terms used herein and not defined herein
have the meanings ascribed thereto in the Indenture. The Securities are subject
to all such terms, and Securityholders are referred to the Indenture and the Act
for a statement of those terms.

The Securities are general unsecured senior obligations of the Issuers. The
aggregate principal amount of securities that may be authenticated and delivered
under the Indenture is unlimited.

The Indenture imposes certain limitations, among other things, on the ability of
the Issuers and the Restricted Subsidiaries, to Incur additional debt; pay
dividends on stock; redeem stock or redeem subordinated debt; make investments;
create Liens in favor of other senior subordinated debt and subordinated debt;
enter into agreements that restrict dividends from Restricted Subsidiaries; sell
assets; enter into transactions with Affiliates; sell Capital Stock of
Restricted Subsidiaries; merge or consolidate; enter into different lines of
business and pay consent fees.

 

5. Redemption

Except as described below, the Securities are not redeemable until December 1,
2014. On and after December 1, 2014, the Issuers may redeem all or, from time to
time, a part of the Securities upon not less than 30 nor more than 60 days’
notice, at the following redemption prices (expressed as a percentage of
principal amount) plus accrued and unpaid interest on the Securities, if any, to
the applicable redemption date (subject to the right of holders of record on the
relevant record date to receive interest due on the relevant interest payment
date), if redeemed during the 12-month period beginning on December 1 of the
years indicated below:

 

Year

   Percentage  

2014

     104.438 % 

2015

     102.219 % 

2016 and thereafter

     100.000 % 

At any time, or from time to time, on or prior to December 1, 2013, the Issuer
may, at its option, use all or a portion of the Net Cash Proceeds of one or more
Public Equity Offerings to redeem up to 35% of the aggregate principal amount of
the Securities (including any Additional Securities) issued under this Indenture
at a redemption price equal to 108.875% of the aggregate principal amount of the
Securities to be redeemed, plus accrued and unpaid interest, if any, thereon to
the date of redemption; provided, that: (1) there is a Public Market at the time
of such redemption; (2) at least 65% of the aggregate principal amount of
Securities issued under this Indenture on the Issue Date remains outstanding
immediately after giving effect to any such redemption; and (3) the Issuer makes
such redemption not more than 60 days after the consummation of any such Public
Equity Offering.

In addition, the Securities may be redeemed, in whole or in part, at any time
prior to December 1, 2014 at the option of the Issuers upon not less than 30 nor
more than 60 days’ prior notice mailed by first class mail to each Holder at its
registered address, at a redemption price

 

B-4



--------------------------------------------------------------------------------

equal to 100% of the principal amount of the Securities redeemed plus the
Applicable Premium as of, and accrued and unpaid interest to, the applicable
redemption date.

If the optional redemption date is on or after an interest record date and on or
before the related interest payment date, the accrued and unpaid interest, if
any, will be paid to the Person in whose name the Security is registered at the
close of business on such record date, and no additional interest will be
payable to Securityholders whose Securities will be subject to redemption by the
Issuers.

In the case of any partial redemption, the Trustee will select the Securities
for redemption in compliance with the requirements of the principal national
securities exchange, if any, on which the Securities are listed or, if the
Securities are not listed, then on a pro rata basis, by lot or by such other
method as the Trustee in its sole discretion will deem to be fair and
appropriate, although no Security of $1,000 in original principal amount or less
will be redeemed in part. If any Security is to be redeemed in part only, the
notice of redemption relating to that Security will state the portion of the
principal amount thereof to be redeemed. A new Security in principal amount
equal to the unredeemed portion thereof will be issued in the name of the holder
thereof upon cancellation of the original Security.

 

6. Repurchase Provisions

(a) Upon a Change of Control any Securityholder will have the right to cause the
Issuers to repurchase all or any part of the Securities of such Securityholder
at a purchase price in cash equal to 101% of the principal amount thereof, plus
accrued and unpaid interest, if any, to the date of repurchase (subject to the
right of Securityholders of record on the relevant record date to receive
interest due on the relevant interest payment date) as provided in, and subject
to the terms of, the Indenture.

(b) In the event of an Asset Sale that requires the purchase of Securities
pursuant to Section 3.7 (e) of the Indenture, the Company will be required to
apply such Excess Proceeds to the repayment of the Securities and any pari passu
notes in accordance with the procedures set forth in Section 3.7 of the
Indenture.

 

7. Denominations; Transfer; Exchange

The Securities are in registered form without coupons in denominations of
principal amount of $2,000 and whole multiples of $1,000 in excess thereof. A
Securityholder may transfer or exchange Securities in accordance with the
Indenture. The Registrar may require a Securityholder, among other things, to
furnish appropriate endorsements or transfer documents and to pay any taxes and
fees required by law or permitted by the Indenture. The Registrar need not
register the transfer of or exchange of any Security for a period beginning
(i) 15 days before the mailing of a notice of an offer to repurchase or redeem
Securities and ending at the close of business on the day of such mailing or
(ii) any Securities for a period beginning 15 days before an interest payment
date and ending on such interest payment date.

 

B-5



--------------------------------------------------------------------------------

 

8. Persons Deemed Owners

The registered Securityholder of this Security may be treated as the owner of it
for all purposes.

 

9. Unclaimed Money

If money for the payment of principal or interest remains unclaimed for two
years, the Trustee or Paying Agent shall pay the money back to the Issuers at
their request unless an abandoned property law designates another Person. After
any such payment, Securityholders entitled to the money must look only to the
Issuers and not to the Trustee for payment.

 

10. Defeasance

Subject to certain conditions set forth in the Indenture, the Issuers at any
time may terminate some or all of their obligations under the Securities and the
Indenture if the Issuers deposit with the Trustee money or U.S. Government
Obligations for the payment of principal and interest on the Securities to
redemption or maturity, as the case may be.

 

11. Amendment, Waiver

Subject to certain exceptions set forth in the Indenture, (i) the Indenture or
the Securities may be amended without notice to any Securityholder but with the
written consent of the Securityholders of at least a majority in principal
amount of the then outstanding Securities and (ii) any default (other than with
respect to nonpayment or in respect of a provision that cannot be amended
without the written consent of each Securityholder affected) or noncompliance
with any provision may be waived with the written consent of the Securityholders
of a majority in principal amount of the then outstanding Securities. Subject to
certain exceptions set forth in the Indenture, without the consent of any
Securityholder, the Issuers and the Trustee may amend the Indenture or the
Securities to cure any ambiguity, omission, defect or inconsistency, or to
comply with Article IV of the Indenture, or to provide for uncertificated
Securities in addition to or in place of certificated Securities, or to add
guarantees with respect to the Securities, to secure the Securities, or to add
additional covenants of the Issuers, or surrender rights and powers conferred on
the Issuers, or to comply with any request of the SEC in connection with
qualifying the Indenture under the Act, or to make any change that does not
materially adversely affect the rights of any Securityholder, or to provide for
the issuance of Exchange Securities or to conform the text of the Indenture or
the Securities to any provision under the heading “Description of Notes” in the
offering memorandum, dated November 10, 2010 relating to the offering by the
Company of $125.0 million of the 8.875% Senior Notes due 2017 to the extent such
provision in the offering memorandum is intended to be a recitation of a
provision of the Indenture or the Securities.

 

12. Defaults and Remedies

Under the Indenture, Events of Default include in summary form: (i) default for
30 days in payment of interest or additional interest when due on the
Securities; (ii) default in payment of principal or premium, if any, on the
Securities at Stated Maturity, upon required repurchase or upon optional
redemption pursuant to paragraphs 5 and 6 of the Securities, upon declaration or

 

B-6



--------------------------------------------------------------------------------

otherwise; (iii) the failure by the Issuers to comply with its obligations under
Article IV of the Indenture; (iv) default in the performance of any of the
obligations described under Section 3.9 or Section 3.7 inclusive or under the
covenants described under Article III inclusive of the Indenture and such
default shall have continued for a period of 30 days after the Issuers shall
have been given notice (in each case, other than a failure to purchase
Securities which will constitute an Event of Default under clause (ii) above and
other than a failure to comply with Section 4.1 which is covered by clause
(iii); (v) default in the performance of any of the agreements contained in the
Indenture and such default shall have continued for a period of 60 days after
the Issuers shall have been given notice; (vi) default under any mortgage,
indenture or instrument under which there may be issued or by which there may be
secured or evidenced any Indebtedness for money borrowed by the Issuers or any
of their Restricted Subsidiaries (or the payment of which is guaranteed by the
Company or any of its Restricted Subsidiaries), other than Indebtedness owed to
each of the Issuers or a Restricted Subsidiary of such Issuer, whether such
Indebtedness or guarantee now exists, or is created after the date of the
Indenture, which default (a) is caused by a failure to pay principal of, or
interest or premium, if any, on such Indebtedness prior to the expiration of the
applicable grace period provided (“Payment Default”) which payment default has
not been waived or (b) results in the acceleration of such Indebtedness prior to
its maturity (the “cross acceleration provision”) and, in each case, the
principal amount of any such Indebtedness, together with the principal amount of
any other such Indebtedness under which there has been a Payment Default or the
maturity of which has been so accelerated, aggregates $5.0 million or more;
(vii) the Company, the Co-Issuer or any Restricted Subsidiary (pursuant to or
within the meaning of any Bankruptcy Law): (a) commences a voluntary insolvency
proceeding; (b) consents to the entry of an order for relief against it in an
involuntary insolvency proceeding; (c) consents to the appointment of a
custodian of it or for any substantial part of its property; or (d) makes a
general assignment for the benefit of its creditors; or takes any comparable
action under any foreign laws relating to insolvency; provided however, that the
liquidation of any Restricted Subsidiary into another Restricted Subsidiary or
the Company other than as part of a credit reorganization, shall not constitute
an Event of Default under this clause (vii); (viii) a court of competent
jurisdiction enters an order or decree under any Bankruptcy Law that: (a) is for
relief against the Company, the Co-Issuer or any restricted Subsidiary in an
involuntary insolvency proceeding; (b) appoints a Custodian of the Company, the
Co-Issuer or any Restricted Subsidiary or for any substantial part of its
property; or (c) orders the winding up or liquidation of the Company, the
Co-Issuer or any Restricted Subsidiary; or (d) grants any similar relief under
any foreign laws; and in each case the order or decree remains unstayed and in
effect for 60 days; or (ix) failure by the Company or any Significant Subsidiary
or group of Restricted Subsidiaries that, taken together (as of the latest
audited consolidated financial statements for the Company and its Restricted
Subsidiaries), would constitute a Significant Subsidiary to pay final judgments
aggregating in excess of $5.0 million (net of any amounts with respect to which
a reputable and creditworthy insurance company has acknowledged liability for in
writing), which judgments are not paid, discharged or stayed for a period of 60
days (the “judgment default provision”). However, a default under clauses
(iv) and (v) will not constitute an Event of Default until the Trustee or the
Securityholders of at least 25% in principal amount of the outstanding
Securities notify the Issuers and the Trustee, in the case of a notice given by
the Securityholders, of the default and the Issuers does not cure such default
within the time specified in clauses (iv) and (v) hereof after receipt of such
notice.

 

B-7



--------------------------------------------------------------------------------

If an Event of Default occurs and is continuing (other than an Event of Default
described in clause (vii) above), the Trustee or the Securityholders of at least
25% in principal amount of the Securities may declare all the Securities to be
due and payable. Certain events of bankruptcy or insolvency are Events of
Default which will result in the Securities being due and payable immediately
upon the occurrence of such Events of Default.

Securityholders may not enforce the Indenture or the Securities except as
provided in the Indenture. The Trustee may refuse to enforce the Indenture or
the Securities unless it receives reasonable indemnity or security. Subject to
certain limitations, Securityholders of a majority in principal amount of the
Securities may direct the Trustee in its exercise of any trust or power. The
Trustee may withhold from Securityholders notice of any continuing Default or
Event of Default (except a Default or Event of Default in payment of principal
or interest) if it determines that withholding notice is in their interest.

 

13. Trustee Dealings with the Issuers

Subject to certain limitations set forth in the Indenture, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Securities and may otherwise deal with and collect obligations owed
to it by the Issuers or their Affiliates and may otherwise deal with the Issuers
or their Affiliates with the same rights it would have if it were not Trustee.

 

14. No Recourse Against Others

No director, officer, employee, incorporator, partner, stockholder, limited
partner or controlling person of the Issuers, or of Kestrel Heat LLC, as such,
shall have any liability for any obligations of the Issuers under the
Securities, the Indenture or for any claim based on, in respect of, or by reason
of, such obligations of their creation. Each Securityholder by accepting a
Security waives and releases all such liability. The waiver and release are part
of the consideration for issuance of the Securities.

 

15. Authentication

This Security shall not be valid until an authorized signatory of the Trustee
(or an authenticating agent acting on its behalf) manually signs the certificate
of authentication on the other side of this Security.

 

16. Abbreviations

Customary abbreviations may be used in the name of a Securityholder or an
assignee, such as TEN COM (= tenants in common), TEN ENT (= tenants by the
entirety), JT TEN (= joint tenants with rights of survivorship and not as
tenants in common), CUST (= custodian) and U/G/M/A (= Uniform Gift to Minors
Act).

 

17. CUSIP Numbers

Pursuant to a recommendation promulgated by the Committee on Uniform Security
Identification Procedures, the Company has caused CUSIP numbers to be printed on
the

 

B-8



--------------------------------------------------------------------------------

Securities and has directed the Trustee to use CUSIP numbers in notices of
redemption as a convenience to Securityholders. No representation is made as to
the accuracy of such numbers either as printed on the Securities or as contained
in any notice of redemption and reliance may be placed only on the other
identification numbers placed thereon.

 

18. Governing Law

This Security shall be governed by, and construed in accordance with, the laws
of the State of New York, without regard to conflicts of laws principles
thereof.

The Issuers will furnish to any Securityholder upon written request and without
charge to the Securityholder a copy of the Indenture, which has in it the text
of this Security in larger type. Requests may be made to:

Star Gas Partners, L.P.

Star Gas Finance Company

1287 Atlantic Street

Stamford, Connecticut 06902

Attention: Chief Financial Officer

 

B-9



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Security, fill in the form below:

I or we assign and transfer this Security to

 

   (Print or type assignee’s name, address and zip code)  

(Insert assignee’s soc. sec. or tax I.D. No.)

 

 

and irrevocably appoint             agent to transfer this Security on the books
of the Company. The agent may substitute another to act for him.

 

 

 

Date:

       Your Signature:    

Signature Guarantee:

    (Signature must be guaranteed)

 

 

Sign exactly as your name appears on the other side of this Security.

Sign exactly as your name appears on the other side of this Security.

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
SEC Rule 17Ad-15.

 

B-10



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Security purchased by the Issuers pursuant to
Section 3.7 or 3.9 of the Indenture, check either box:

 

¨

   ¨

3.7

   3.9

If you want to elect to have only part of this Security purchased by the Company
pursuant to Section 3.7 or 3.9 of the Indenture, state the amount in principal
amount (must be integral multiple of $1,000): $

 

Date:

 

 

   Your Signature             
(Sign exactly as your name appears on the other side of this Security)

 

Signature Guarantee:      

(Signature must be guaranteed)

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
SEC Rule 17Ad-15.

 

B-11